            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 1 of 171



     LEVI & KORSINSKY, LLP
 1   Adam M. Apton (316506)
 2   Adam C. McCall (302130)
     388 Market Street, Suite 1300
 3   San Francisco, CA 94111
     Tel : 415-373-1671
 4   Email: aapton@zlk.com
             amccall@zlk.com
 5

 6   Lead Counsel for Plaintiffs and the Class

 7   [Additional counsel on signature block]

 8
                                   UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
     ELISSA M. ROBERTS, Individually and on        Case No. 4:19-cv-02935-HSG
11
     Behalf of All Others Similarly Situated,
12                                                 CLASS ACTION
                            Plaintiff,
13                                                 SECOND AMENDED COMPLAINT FOR
                     v.                            VIOLATIONS OF THE FEDERAL
14                                                 SECURITIES LAWS
     BLOOM ENERGY CORPORATION, KR
15
     SRIDHAR, RANDY FURR, L. JOHN DOERR,           DEMAND FOR JURY TRIAL
16   SCOTT SANDELL, EDDY ZERVIGON, COLIN
     L. POWELL, PETER TETI, MARY K. BUSH,
17   KELLY A. AYOTTE, J.P. MORGAN
     SECURITIES LLC, MORGAN STANLEY & CO.
18   LLC, CREDIT SUISSE SECURITIES (USA) LLC,
19   KEYBANC CAPITAL MARKETS INC.,
     MERRILL LYNCH, PIERCE, FENNER & SMITH
20   IN CORPORATED, ROBERT W. BAIRD & CO.,
     INCORPORATED, COWEN AND COMPANY,
21   LLC, HSBC SECURITIES (USA) INC.,
     OPPENHEIMER & CO. INC., RAYMOND
22   JAMES & ASSOCIATES, INC., and
23   PRICEWATERHOUSECOOPERS LLP

24                          Defendants.

25

26

27

28
                                        i             Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
                Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 2 of 171



     SUMMARY OF THE ACTION ...................................................................................................1
 1
     JURISDICTION AND VENUE ...................................................................................................2
 2
     THE PARTIES..............................................................................................................................3
 3
     BACKGROUND ALLEGATIONS..............................................................................................7
 4
     THE SECURITIES ACT CLAIMS ..............................................................................................8
 5
                A.         Construction Delays ..............................................................................................9
 6
                B.         Expenses and Contingencies ...............................................................................11
 7
                C.         Bloom Energy’s Fuel Cell Life ...........................................................................15
 8
                D.         Revenue Recognition ..........................................................................................17
 9
                E.         Restatement .........................................................................................................18
10
                F.         Weaknesses in Internal Controls .........................................................................22
11
                G.         Efficiency and Pollution Claims .........................................................................23
12
     COUNT I ....................................................................................................................................26
13
     COUNT II ...................................................................................................................................28
14
     THE EXCHANGE ACT CLAIMS .............................................................................................29
15
                A.         Defendants’ Materially False and Misleading Statements..................................30
16
                           July 26, 2018 – Registration Statement ..............................................................30
17
                           August 7, 2018 – Q2 2018 Letter to Shareholders..............................................45
18
                           September 7, 2018 – Q2 2018 Form 10-Q ..........................................................48
19
                B.         The Truth about Bloom Energy’s Construction Delays Emerges While
20                         Defendants Continue to Mislead Investors about Bloom Energy’s Contingent
                           Liabilities ............................................................................................................52
21
                           November 5, 2018 – Q3 2018 Letter to Shareholders ........................................52
22
                           November 5, 2018 – Q3 2018 Earnings Call ......................................................56
23
                           November 13, 2018 – Q3 2018 Form 10-Q ........................................................59
24
                           February 5, 2019 – Q4 2018 Letter to Shareholders ...........................................63
25
                           February 5, 2019 – Q4 2018 Earnings Call ........................................................64
26
                           March 21, 2019 – Fiscal Year 2018 Form 10-K .................................................66
27
                           May 6, 2019 – Q1 2019 Letter to Shareholders ..................................................72
28
                                          ii            Case No. 4:19-cv-02935-HSG
30
          SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                     LAWS
       Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 3 of 171



             May 6, 2019 – Q1 2019 Earnings Call ...............................................................74
 1
             May 14, 2019 – Q1 2019 Form 10-Q .................................................................76
 2
             May 14, 2019 – Conference Presentation ...........................................................81
 3
             June 19, 2019 – Conference Presentation ...........................................................83
 4
       C.    The Truth about Bloom Energy’s Liabilities Begins to Emerge ........................84
 5
             June 21, 2019 – Press Release to Upgrade Delaware Fuel Cell Project .............84
 6
             August 12, 2019 - Q2 2019 Letter to Shareholders and Earnings Call ..............85
 7
             August 12, 2019 – Q2 2019 Earnings Call .........................................................87
 8
             August 13, 2019 – Q2 2019 Form 10-Q .............................................................88
 9
       D.    The Truth about Bloom Energy’s Pollutants Begins to Emerge.........................93
10
             September 17, 2019 – Hindenburg Research Report ..........................................93
11
             November 7, 2019 – Q3 2019 Letter to Shareholders ........................................96
12
             November 7, 2019 – Q3 2019 Earnings Call ......................................................98
13
             November 14, 2019 – Q3 2019 Form 10-Q ........................................................99
14
       E.    The Truth about Bloom Energy’s False Financial Statements Begins to Emerge
15           ...........................................................................................................................104
16           February 12, 2020 – Form 8-K .........................................................................104
17     F.    Post Class Period Statements ............................................................................107
18           February 24, 2020 – Senate Letter ....................................................................107
19           March 16, 2020 – Q4 2019 Letter to Shareholders & Form NT 10-K .............108
20           March 31, 2020 – Fiscal Year 2019 Form 10-K ...............................................108
21     G.    Defendants’ Acted with Scienter ......................................................................112
22           The Section 10(b) Defendants Acted with Actual Knowledge or Were
             Deliberately Reckless........................................................................................112
23
             The Section 10(b) Defendants Were Financially Motivated to Commit Fraud 116
24
             Insider Stock Sales ............................................................................................118
25
             The Accounting Violations Are Indicative of Scienter.....................................119
26
             The SOX Certifications.....................................................................................123
27
             Change in Risk Warnings .................................................................................124
28
                                     iii           Case No. 4:19-cv-02935-HSG
30
     SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                LAWS
               Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 4 of 171



                           Corporate Scienter ............................................................................................124
 1
                H.         Loss Causation and Economic Loss .................................................................124
 2
                I.         Presumption of Reliance: Fraud-On-The-Market .............................................128
 3
                J.         Presumption of Reliance: Fraud Created the Market ........................................129
 4
                K.         No Safe Harbor; Inapplicability of Bespeaks Caution Doctrine .......................130
 5
     COUNT III ................................................................................................................................130
 6
     COUNT IV................................................................................................................................133
 7
     CLASS ACTION ALLEGATIONS .........................................................................................134
 8
     PRAYER FOR RELIEF ...........................................................................................................136
 9
     JURY DEMAND ......................................................................................................................136
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          iv            Case No. 4:19-cv-02935-HSG
30
          SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                     LAWS
             Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 5 of 171



 1           Lead Plaintiff James Everett Hunt (“Hunt”) and additional plaintiffs Juan Rodriguez

 2   (“Rodriguez”), Kurt Voutaz (“Voutaz”), Scott Kline (“Kline”), Joel White (“White”), Andrew Austin

 3   (“Austin”), and Ryan Fishman (“Fishman”) (collectively, “Plaintiffs”), individually and on behalf of all

 4   others similarly situated, by Plaintiffs’ undersigned attorneys, allege the following upon knowledge with

 5   respect to their own acts, and upon facts obtained through an investigation conducted by his counsel,

 6   which included, inter alia: (a) review and analysis of relevant filings made by Bloom Energy

 7   Corporation (“Bloom Energy”) with the United States Securities and Exchange Commission (the

 8   “SEC”); (b) review and analysis of Bloom Energy’s public documents, conference calls and press

 9   releases; (c) review and analysis of securities analysts’ reports and advisories concerning Bloom Energy;

10   (d) interviews with former employees; and (e) information readily obtainable on the Internet.

11           Plaintiffs believe that further substantial evidentiary support will exist for the allegations set forth

12   herein after a reasonable opportunity for discovery. Most of the facts supporting the allegations

13   contained herein are known only to Defendants or are exclusively within their control.

14                                        SUMMARY OF THE ACTION

15           1.      This is a federal securities class action on behalf of a class consisting of all persons and

16   entities who purchased or otherwise acquired shares of Bloom Energy common stock: (i) in Bloom

17   Energy’s initial public offering on July 25, 2018 (the “IPO”); and/or (ii) on the public market between

18   July 25, 2018 and February 12, 2020, inclusive (the “Class Period”), seeking to recover damages for

19   violations of the federal securities laws under Sections 11 and 15 of the Securities Act of 1933 (the

20   “Securities Act”), and Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

21   Act”), and SEC Rule 10b-5 promulgated thereunder, against Bloom Energy and certain of its top

22   officials.

23           2.      Bloom Energy designs, manufactures, sells and, in certain cases, installs solid-oxide fuel

24   cell systems that convert gas into electric power (“Energy Servers”) for on-site power generation. After

25   more than 15 years as a private company, Bloom Energy decided to go public. Its Registration Statement

26   registered over 20.7 million Bloom Energy shares for sale. These shares were sold in the IPO at $15 per

27   share and began trading on July 25, 2018. Bloom Energy received proceeds of $284.3 million, net of

28   underwriting discounts, commissions, and estimated offering costs.
                                         1             Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 6 of 171



 1          3.      Bloom Energy’s core service is manufacturing and leasing Energy Servers. From the

 2   moment the Defendants decided to take Bloom Energy public, the Defendants have made materially

 3   false and misleading statements to the public that artificially inflated its stock price. Bloom Energy did

 4   this by i) misleading investors as to construction delays that were plaguing its business; ii) improperly

 5   accounting for loss contingencies relating to its Energy Servers; iii) misrepresenting the life cycle of its

 6   fuel cells; iv) improperly accounting of revenue; v) failing to review weaknesses in its internal controls;

 7   and v) misrepresenting the efficiency and pollution output of its Energy Servers.                    These

 8   misrepresentations allowed Bloom Energy to report decreased liabilities and increased revenue in its

 9   financial statements contained in its Registration Statement and published thereafter. This enabled

10   Defendants to take Bloom Energy public at a higher price due to greater interest in its IPO, and to

11   continue to inflate its stock price until the truth became known through revelations of third parties and

12   ultimately Defendants’ admission on February 12, 2020, that Bloom Energy’s financial statements

13   dating back to 2016 were misstated. More specifically, Defendants disclosed, in part, Bloom Energy’s

14   previously issued financial statements: (a) overstated net revenue by $165 million to $180 million;

15   (b) understated operating loss by $20 million to $35 million; and, (c) understated net loss by $55 million

16   to $75 million. As a result, Bloom Energy restated its financial statements as of and for the year ended

17   December 31, 2017 and 2018 and its quarterly financial information for the quarters ended March 31,

18   2018 and 2019, June 30, 2018 and 2019, September 30, 2018 and 2019, and December 31, 2018. and its

19   selected financial data for the year ended December 31, 2016 in connection with the filing of its Form

20   10-K for the year ended December 31, 2019.

21          4.      Class members were materially harmed from Bloom Energy’s false and misleading

22   statements. As a direct result of Defendants’ materially false and misleading statements, Bloom

23   Energy’s stock price has declined from its IPO price of $15 per share of common stock, to a 52-week

24   low of $2.44 per share of common stock. Plaintiffs bring this action to recover these losses for the class

25   members.

26                                       JURISDICTION AND VENUE

27           5.     This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

28   §§ 1331 and 1337, Section 22 of the Securities Act (15 U.S.C. § 77v), and Section 27 of the Exchange
                                        2             Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 7 of 171



 1   Act (15 U.S.C. § 78aa).

 2           6.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), as Bloom Energy has its

 3   principal executive offices located in this District and a significant portion of its business, actions, and

 4   the subsequent damages, took place within this District.

 5           7.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

 6   Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

 7   including but not limited to, the United States mail, interstate telephone communications and the

 8   facilities of the national securities exchanges.

 9                                                THE PARTIES

10          8.      Plaintiff Hunt is a former stockholder of Bloom Energy who acquired Bloom Energy

11   common stock at artificially inflated prices pursuant and/or traceable to the Registration Statement and

12   was damaged upon the revelation of Defendants’ misrepresentations.             Hunt previously filed his

13   certification evidencing his transactions in Bloom Energy’s common stock with the Court in connection

14   with his motion for appointment as Lead Plaintiff. An updated certification and list of transactions is

15   filed along with this Complaint as “Exhibit A” is incorporated herein by reference.

16          9.      Plaintiff Rodriguez is a former stockholder of Bloom Energy who acquired Bloom

17   Energy common stock at artificially inflated prices pursuant and/or traceable to the Registration

18   Statement and was damaged upon the revelation of Defendants’ misrepresentations. Rodriguez’s

19   transactions and certifications are filed along with this Complaint as “Exhibit B” and is incorporated

20   herein by reference.

21          10.     Plaintiff Voutaz is a former stockholder of Bloom Energy who acquired Bloom Energy

22   common stock at artificially inflated prices pursuant and/or traceable to the Registration Statement and

23   was damaged upon the revelation of Defendants’ misrepresentations. Voutaz’s transactions and

24   certifications are filed along with this Complaint as “Exhibit C” and is incorporated herein by reference.

25          11.     Plaintiff Kline is a current stockholder of Bloom Energy who acquired Bloom Energy

26   common stock at artificially inflated prices pursuant and/or traceable to the Registration Statement and

27   was damaged upon the revelation of Defendants’ misrepresentations. Kline’s transactions and

28   certifications are filed along with this Complaint as “Exhibit D” and is incorporated herein by reference.
                                        3             Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 8 of 171



 1          12.     Plaintiff White is a current stockholder of Bloom Energy who acquired Bloom Energy

 2   common stock at artificially inflated prices pursuant and/or traceable to the Registration Statement and

 3   was damaged upon the revelation of Defendants’ misrepresentations. White’s transactions and

 4   certifications are filed along with this Complaint as “Exhibit E” and is incorporated herein by reference.

 5          13.     Plaintiff Austin is a current stockholder of Bloom Energy who acquired Bloom Energy

 6   common stock at artificially inflated prices pursuant and/or traceable to the Registration Statement and

 7   was damaged upon the revelation of Defendants’ misrepresentations. Austin’s transactions and

 8   certifications are filed along with this Complaint as “Exhibit F” and is incorporated herein by reference.

 9          14.     Plaintiff Fishman is a current stockholder of Bloom Energy who acquired Bloom Energy

10   common stock at artificially inflated prices pursuant and/or traceable to the Registration Statement and

11   was damaged upon the revelation of Defendants’ misrepresentations. Fishman’s transactions and

12   certifications are filed along with this Complaint as “Exhibit G” and is incorporated herein by reference.

13          15.     Defendant Bloom Energy is a Delaware corporation with principal executive offices

14   located at 4353 North First Street, San Jose, California. Bloom Energy is traded on the New York Stock

15   Exchange under the ticker symbol “BE”.

16          16.     Defendant KR Sridhar (“Sridhar”) is Bloom Energy’s Founder and has been a director

17   since January 2001. Sridhar has also been Chief Executive Officer and Chairman of the Board of

18   Directors since April 2002, and has acted as President since at least July 2011. Defendant Sridhar

19   reviewed and signed the Registration Statement. Defendant Sridhar also reviewed and certified Bloom

20   Energy’s financial statements issued during the Class Period and made statements in letters to

21   shareholders, press releases and earnings conference calls identified below.

22          17.     Defendant Randy Furr (“Furr”) has been Bloom Energy’s Chief Financial Officer since

23   April 2015, and has been the Executive Vice President since at least March 2016. Defendant Furr

24   reviewed and signed the Registration Statement. Defendant Furr also reviewed and certified Bloom

25   Energy’s financial statements issued during the Class Period and made statements in letters to

26   shareholders, press releases and earnings conference calls identified below.

27          18.     Defendant L. John Doerr (“Doerr”) has been Bloom Energy’s Lead Independent Director

28   since July 2018, and has been a director since May 2002. Defendant Doerr reviewed and signed the
                                        4             Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 9 of 171



 1   Registration Statement.

 2          19.     Defendant Scott Sandell (“Sandell”) has been a director of Bloom Energy since August

 3   2003. Defendant Sandell reviewed and signed the Registration Statement.

 4          20.     Defendant Eddy Zervigon (“Zervigon”) has been a director of Bloom Energy since

 5   October 2007. Defendant Zervigon reviewed and signed the Registration Statement.

 6          21.     Defendant Colin L. Powell (“Powell”) has been a director of Bloom Energy since January

 7   2009. Defendant Powell reviewed and signed the Registration Statement.

 8          22.     Defendant Peter Teti (“Teti”) has been a director of Bloom Energy since November 2015.

 9   Defendant Teti reviewed and signed the Registration Statement.

10          23.     Defendant Mary K. Bush (“Bush”) has been a director of Bloom Energy since January

11   2017. Defendant Bush reviewed and signed the Registration Statement.

12          24.     Defendant Kelly A. Ayotte (“Ayotte”) has been a director of Bloom Energy since

13   November 2017. Defendant Ayotte reviewed and signed the Registration Statement.

14          25.     Defendant J.P. Morgan Securities LLC (“JP Morgan”) is a Delaware limited liability

15   company with principal executive offices located at 383 Madison Avenue, New York, New York.

16   Defendant JP Morgan entered into an underwriting agreement with Bloom Energy in connection with

17   the IPO. Defendant JP Morgan also acted as a co-joint, book-running manager of the IPO and as co-

18   representative of the underwriters.

19          26.     Defendant Morgan Stanley & Co. LLC (“Morgan Stanley”) is a Delaware limited

20   liability company with principal executive offices located at 1585 Broadway, New York, New York.

21   Defendant Morgan Stanley entered into an underwriting agreement with Bloom Energy in connection

22   with the IPO. Defendant Morgan Stanley also acted as a conjoint, book-running manager of the IPO and

23   as co-representative of the underwriters in the IPO.

24          27.     Defendant Credit Suisse Securities (USA) LLC (“Credit Suisse”) is a Delaware limited

25   liability company with principal executive offices located at 11 Madison Avenue, New York, New York.

26   Defendant Credit Suisse entered into an underwriting agreement with Bloom Energy in connection with

27   the IPO.

28          28.     Defendant KeyBanc Capital Markets Inc. (“KeyBanc”) is an Ohio corporation with
                                        5             Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 10 of 171



 1   principal executive offices located at 127 Public Square, Cleveland, Ohio. Defendant KeyBanc entered

 2   into an underwriting agreement with Bloom Energy in connection with the IPO.

 3          29.      Defendant Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) is a

 4   Delaware corporation with principal executive offices located at 4 World Financial Center, North

 5   Tower, New York, New York. Defendant Merrill Lynch entered into an underwriting agreement with

 6   Bloom Energy in connection with the IPO.

 7          30.      Defendant Robert W. Baird & Co. Incorporated (“Baird”) is a Wisconsin corporation

 8   with principal executive offices located at 777 E Wisconsin Avenue, Milwaukee, Wisconsin. Defendant

 9   Baird entered into an underwriting agreement with Bloom Energy in connection with the IPO.

10          31.      Defendant Cowen and Company, LLC (“Cowen”) is a Delaware limited liability

11   company with principal executive offices located at 599 Lexington Avenue, 20th Floor, New York, New

12   York. Defendant Cowen entered into an underwriting agreement with Bloom Energy in connection with

13   the IPO.

14          32.      Defendant HSBC Securities (USA) Inc. (“HSBC”) is a Delaware corporation with

15   principal executive offices located at 452 Fifth Avenue, New York, New York. Defendant HSBC

16   entered into an underwriting agreement with Bloom Energy in connection with the IPO.

17          33.      Defendant Oppenheimer & Co. Inc. (“Oppenheimer”) is a New York corporation with

18   principal executive offices located at 85 Broad Street, New York, New York. Defendant Oppenheimer

19   entered into an underwriting agreement with Bloom Energy in connection with the IPO.

20          34.      Defendant Raymond James & Associates, Inc. (“Raymond James”) is a Florida

21   corporation with principal executive offices located at 880 Carillon Parkway, Saint Petersburg, Florida.

22   Defendant Raymond James entered into an underwriting agreement with Bloom Energy in connection

23   with the IPO.

24          35.      Defendant PricewaterhouseCoopers LLP (“PwC”) is the U.S. member firm of

25   PricewaterhouseCoopers International Limited and is has its principal executive office at 300 Madison

26   Avenue New York, New York, 10017 with offices in San Jose, California. Defendant PwC has served

27   as Bloom Energy’s auditor out of its San Jose office since 2009 and reviewed Bloom Energy’s financial

28   statements in connection with the IPO.
                                        6             Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 11 of 171



 1                                                *       *       *

 2          36.     “Underwriter Defendants” refers to Defendants JP Morgan, Morgan Stanley, Credit

 3   Suisse, KeyBanc, Merrill Lynch, Baird, Cowen, HSBC, Oppenheimer, and Raymond James.

 4          37.     “Section 11 Defendants” refers to Defendants Bloom Energy, Sridhar, Furr, Doerr,

 5   Sandell, Zervigon, Powell, Teti, Bush, Ayotte, the Underwriter Defendants, and PwC.

 6          38.     “Section 15 Defendants” refers to Defendants Sridhar, Furr, Doerr, Sandell, Zervigon,

 7   Powell, Teti, Bush, and Ayotte.

 8          39.     “Section 10(b) Defendants” refers to Defendants Bloom Energy, Sridhar, and Furr.

 9          40.     “Section 20(a) Defendants” refers to Defendants Sridhar and Furr.

10                                     BACKGROUND ALLEGATIONS

11          41.     Bloom Energy designs, manufactures, sells and, in certain cases, installs solid-oxide fuel

12   cell systems which it refers to as a “Bloom Energy Server”, (hereinafter “Energy Server”) for on-site

13   power generation. According to Bloom Energy, its Energy Servers are a stationary power generation

14   platform that convert standard low-pressure natural gas or biogas into electricity through an

15   electrochemical process. In other words, the Energy Servers convert gas into electric.

16          42.     Bloom Energy states that it primarily recognizes revenue from (i) the sale and installation

17   of its Energy Servers both to direct and to lease customers, (ii) by providing services under its operations

18   and maintenance services contracts (referred to by Defendants as “Maintenance Service Agreements”)

19   and (iii) by selling electricity to customers under power purchase agreements.

20          43.     Bloom Energy offers its customers several ways to finance their purchase of an Energy

21   Server. Customers may choose to purchase the Energy Servers outright. Customers may also lease the

22   Energy Servers through one of Bloom Energy’s financing partners via its Managed Services program or

23   agreements or as a traditional lease. Finally, customers may purchase electricity through the Bloom

24   Energy’s Power Purchase Agreement Programs.

25          44.     All of Bloom Energy’s product revenue is generated from the sale of its Energy Servers

26   to direct purchase, third-party PPAs, traditional lease and managed services customers. Bloom Energy

27   represented that it generally recognized product revenue from contracts with customers for the sales of

28   its Energy Servers once they achieved “acceptance”; that is, generally, upfront when the system has
                                        7             Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 12 of 171



 1   been installed and is running at full power as defined in each contract.

 2          45.     Bloom Energy identified “acceptances” as one of its “key operating metrics” that

 3   investors could use to track the progress of its business and gain “useful insight into the operational

 4   trajectory, cash generation, and cost profile of the business.”

 5          46.     When Bloom Energy sells, leases, or finances an Energy Server to a customer, the Energy

 6   Server generally comes with a one-year warranty and performance guarantee as well as the option to

 7   purchase an extended Maintenance Service Agreement. The yearly cost of the Maintenance Service

 8   Agreement is predetermined at the time of purchase and Maintenance Service Agreements may be

 9   renewed annually for a period of up to 25 years. According to Bloom Energy, its customers have “almost

10   always” exercised their option to renew the Maintenance Service Agreements with “virtually no

11   customers hav[ing] selected to cancel [them]” and that it “anticipate[d] that almost all of our customers

12   will continue to renew their operations and maintenance services agreements each year.”

13          47.     Bloom Energy’s Maintenance Service Agreements contain guarantees for its Energy

14   Servers. Pursuant to these guarantees, Bloom Energy is liable for repairing and/or replacing its Energy

15   Servers when output or efficiency falls below certain thresholds. Bloom Energy prices these contracts,

16   and estimates reserves in relation thereto, based on estimates of the life of the Energy Servers and their

17   components, including the internal fuel cells.

18                                     THE SECURITIES ACT CLAIMS

19          48.     These claims, brought under Sections 11 and 15 of the Securities Act, 15 U.S.C. §§ 77k

20   and 77o, are based solely on allegations of negligence, strict liability and/or the absence of any

21   affirmative defense based on the reasonableness of the Section 11 Defendants’ investigation of the true

22   facts underlying the alleged misstatements and omissions.

23          49.     These Securities Act claims expressly do not make any allegations of fraud or scienter

24   and do not incorporate any of the allegations contained elsewhere in this Complaint that allege fraud or

25   scienter. These Securities Act claims are not based on any allegation that any Section 11 Defendant

26   engaged in fraud or any other deliberate and intentional misconduct, and Plaintiffs specifically disclaim

27   any reference to or reliance on fraud allegations for the purpose of these claims.

28          50.     After more than 15 years as a private company, Bloom Energy decided to go public. On
                                        8             Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
              Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 13 of 171



 1   June 12, 2018, it filed a draft registration statement with the SEC on Form S-1 registering shares for the

 2   IPO. Bloom Energy amended this registration statement on July 9, 2018, July 19, 2018, July 20, 2018,

 3   and July 24, 2018. On July 26, 2018, Bloom Energy filed its final prospectus for the IPO. Bloom

 4   Energy’s initial registration statement, subsequent amendments, and final prospectus are collectively

 5   referred to herein as the “Registration Statement.”

 6            51.    The Registration Statement registered over 20.7 million Bloom Energy shares for sale.

 7   These shares were sold in the IPO at $15 per share and began trading on July 25, 2018. Bloom Energy

 8   received proceeds of $284.3 million, net of underwriting discounts, commissions, and estimated offering

 9   costs.

10            52.    Bloom Energy’s Registration Statement contained untrue statements of material fact,

11   omitted to state a material fact required to be stated therein, and omitted to state material facts necessary

12   to make statements therein not misleading. The omissions and misrepresentations within the

13   Registration Statement related to i) construction delays that were plaguing Bloom Energy; ii) improper

14   accounting for loss contingencies relating to the Energy Servers; iii) the life cycle of its fuel cells; iv)

15   improper accounting of Bloom Energy’s revenue; v) weaknesses in Bloom Energy’s internal controls;

16   and v) the efficiency and pollution output of the Energy Servers.

17            A.     Construction Delays

18            53.    Bloom Energy’s Registration Statement described certain “risks” related to Bloom

19   Energy, including that it was dependent on construction schedules that may be delayed. In particular,

20   the Registration Statement stated:

21            Our business is subject to risks associated with construction . . . that may arise in the
              course of completing installations.
22

23         Because we do not recognize revenue on the sales of our Energy Servers until installation
           and acceptance, our financial results are dependent, to a large extent, on the timeliness of
24         the installation of our Energy Servers. Furthermore, in some cases, the installation of our
           Energy Servers may be on a fixed price basis, which subjects us to the risk of cost
25         overruns or other unforeseen expenses in the installation process.
26                                              *       *      *
           The timing of delivery and installations of our products have a significant impact on the
27         timing of the recognition of product revenue. Many factors can cause a lag between the
           time that a customer signs a purchase order and our recognition of product revenue.
28         These factors include . . . customer facility construction schedules.
                                                          9                   Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 14 of 171



 1          54.     In violation of the Securities Act, the statements identified in emphasis above in

 2   Paragraph 54 did not disclose that Bloom Energy was, at the time of the Registration Statement, already

 3   facing significant construction delays that were interfering with its installations and “acceptances.” In

 4   fact, the construction delays existing at the time of the Registration Statement were so substantial that

 5   they prevented Bloom Energy from meeting even the low end of its publicly-stated guidance for

 6   “acceptances” for the three months ended September 30, 2018 (i.e., the quarter in which the IPO

 7   occurred).

 8          55.     According to CW1 who was a senior program manager for Bloom Energy from June

 9   2016 to February 2018, construction delays were a constant issue at Bloom Energy. CW1 indicated that

10   during his tenure at Bloom Energy, construction delays occurred during almost every project. CW1

11   indicated that these delays typically were delayed by a quarter or half quarter. CW1 indicated that he

12   was “very familiar with the delays” and the reasons behind them. According to CW1, Bloom Energy

13   has a poorly managed design program and the design problems, short comings, and cost savings efforts

14   led directly to the construction delays and field problems.

15          56.     CW1 stated that the construction delays were occurring at Bloom Energy before he

16   started working there in June 2016, and continued after he left in February 2018.

17          57.     CW1 also indicated that upper management, all the way up to Sridhar, typically became

18   aware right away as the construction delays were constant, on-going, and there was a lot of effort to

19   displace those delays from Bloom Energy onto other contracting partners.

20          58.     CW1 was in a position to know about the construction delays because he was responsible

21   for overseeing sales from development to acceptance, providing technical help during installation and

22   sales, overseeing construction contracts, and ensuring that the construction and installation met all

23   government requirements.

24          59.     On November 5, 2018, Bloom Energy disclosed its operating results for the three months

25   ended September 30, 2018. It reported only 206 “acceptances,” which was materially below its guidance

26   number of 215 to 235. During an investor conference call held after market hours that same day, Furr

27   conceded that Bloom Energy’s low rate of “acceptances” was “a result of construction delays.”

28   Accordingly, at the time of the IPO during this quarter, Bloom Energy was experiencing significant
                                        10            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 15 of 171



 1   “construction delays” that it did not disclose in the Registration Statement.

 2          60.       Market analysts from large banks focused on this point. On November 6, 2018, Cowen

 3   released an analyst report titled “Growing Pains” and noted that “3Q results were largely impacted by

 4   lower than expected acceptances as a result of construction timing delays.” Similarly, Credit Suisse

 5   published a report titled “Bloom Wilts a Bit on Project Delays.” Credit Suisse stated, “Bottom line –

 6   near-term challenges due to construction delays.” The fact that market analysts focused on the

 7   “construction delay” news confirms that it was material to investors and, for that reason, should have

 8   been disclosed in the Registration Statement.

 9          61.       The Section 11 Defendants also violated the Securities Act in so far as the Registration

10   Statement failed to comply with Item 303 of SEC Regulation S-K, 17 C.F.R. §229.303. Item 303

11   requires the identification and disclosure of known trends, events, demands, commitments and

12   uncertainties that had or were reasonably likely to have a material effect on Bloom Energy’s operating

13   performance..

14          62.       Bloom Energy’s “construction delays” constituted an “uncertainty” under Item 303 that

15   required disclosure in the Registration Statement. As previously alleged, the “construction delays”

16   existed prior to and during the IPO. Moreover, given that the “construction delays” delayed installation

17   of the Energy Servers and that Bloom Energy only recognized revenue after installation (i.e., upon

18   “acceptance”), the delays had, or Bloom Energy reasonably expected the delays to have, a material

19   unfavorable impact on its revenues and/or income. This is especially so considering the fact that Bloom

20   Energy knew that many of its customers would not allow construction to proceed during the fourth

21   quarter due to “blackouts,” as described by Furr during the November 5, 2018 investor conference call.

22   Accordingly, unless Energy Servers were installed timely in the third quarter, installations would likely

23   be delayed until the first quarter of fiscal 2019 and, as a result, delaying revenue recognition

24   substantially.

25          B.        Expenses and Contingencies

26          63.       Bloom Energy also materially misrepresented its contingent liabilities that it would incur

27   from its Maintenance Service Agreements. When Bloom Energy sells, leases, or finances one of its

28   Energy Servers, it includes a one-year warranty and performance guarantee with the purchase price.
                                        11            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 16 of 171



 1   After the initial one-year warranty period ends, Bloom Energy’s customers enter into Maintenance

 2   Service Agreements with Bloom Energy to extend the initial warranty and performance guarantees,

 3   under which Bloom Energy purportedly receives annual service payments from the customer. The life

 4   of the Maintenance Service Agreement contract typically lasts from 10 to 21 years and can last as long

 5   as 25 years.

 6          64.     The Maintenance Service Agreements also create expenses for Bloom Energy, however.

 7   Under the terms of the agreements, Bloom Energy is required to service, repair and replace the Energy

 8   Servers when output or efficiency falls below certain thresholds. Bloom Energy is responsible for two

 9   types of replacements: its fuel cell servers (the system itself) and the individual fuel cells that go inside

10   the Energy Servers. The expenses and/or contingencies associated with these repairs as of March 31,

11   2018 were approximately $2.9 billionand exceeded its future service revenues by approximately $1.7

12   billion. However, Bloom Energy failed to recognize (i.e., book) the $1.7 billion net loss in its March 31,

13   2018 financial statements or disclose this material liability to investors in its Registration Statement.

14          65.     The Section 11 Defendants violated the Securities Act by failing to disclose the estimated

15   $2.9 billion in Maintenance Service Agreement liabilities. Not only was this information material (and

16   therefore deserving of disclosure in its own right), but Bloom Energy was required to disclose this

17   information under both Item 303 of Regulation S-K and Generally Accepted Accounting Principles

18   (“GAAP”) related to accounting for loss contingencies and product warranty liabilities. ASC 450-20-50

19   and ASC 460-10-50. Importantly, registration statements are presumed to be in violation of the

20   Securities Act if they do not comply with Regulation S-K or GAAP.

21          66.     Item 303 of Regulation S-K required Bloom Energy to “identify any known trends or any

22   known demands, commitments, events or uncertainties that will result in or that are reasonably likely to

23   result in the registrant’s liquidity increasing or decreasing in any material way.” 17 CFR §

24   229.303(a)(1). The disclosures of the Maintenance Service Agreement liabilities were false and

25   misleading as they failed to adequately convey the magnitude of these liabilities and the material

26   negative impact they would have on Bloom Energy’s liquidity.

27          67.     A basic premise in GAAP is that “an estimated loss from a loss contingency shall be

28   accrued by a charge to income if” a loss is both probable and “the amount of loss can be reasonably
                                        12            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 17 of 171



 1   estimated.” ASC 450-20-25-2. More specifically, with respect to extended warranty or product

 2   maintenance contracts, such as Bloom Energy’s Maintenance Service Agreements, GAAP requires a

 3   loss to be recognized “if the sum of expected costs of providing services under the contracts and

 4   unamortized acquisition costs exceeds related unearned revenue. Extended warranty or product

 5   maintenance contracts shall be grouped in a consistent manner to determine if a loss exists. A loss shall

 6   be recognized first by charging any unamortized acquisition costs to expense. If the loss is greater than

 7   the unamortized acquisition costs, a liability shall be recognized for the excess.” ASC 460-10-25-8 and

 8   ASC 605-20-25-6.

 9          68.     After the initial one-year warranty period, Bloom Energy’s warranty and guarantee could

10   be “renewed annually at the customer’s option as an operations and maintenance services agreement at

11   predetermined prices for a period of up to 20 years.” Bloom Energy admits that “[h]istorically, [its]

12   customers have almost always exercised their option to renew under these operations and maintenance

13   services agreements” and “virtually no customers have elected to cancel their maintenance agreements.”

14   Therefore, Bloom Energy was able to estimate the amount of revenue to be received from the

15   Maintenance Service Agreements.

16          69.     Additionally, Bloom Energy knew the estimated life of its Energy Servers and fuel cells

17   were less than the life of the Maintenance Service Agreements. In fact, Bloom Energy had already been

18   required to replace Energy Servers and fuel cells under the Maintenance Service Agreements. Prior to

19   the IPO, Bloom Energy was required to replace some of its earlier systems under the Maintenance

20   Service Agreements and therefore knew it was likely they would have to replace the remaining early

21   generation systems and the cost to do so. In 2015, Bloom Energy implemented a fleet decommissioning

22   program for its early generation Energy Servers. This resulted in “a significant adjustment to revenue in

23   the quarter ended December 31, 2015.”

24          70.     Bloom Energy admitted that it would have to continue to replace these systems. The

25   Registration Statement stated, in pertinent part, that “[a]s of March 31, 2018, we had a total of 58.5

26   megawatts in total deployed early generation servers, including our first and second generation servers,

27   out of our total installed base of 312 megawatts. . . . [W]e expect that our deployed early generation

28   Energy Servers may continue to perform at a lower output and efficiency level, and as a result the
                                        13            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 18 of 171



 1   maintenance costs may exceed the contracted prices that we expect to generate in respect of those servers

 2   if our customers continue to renew their maintenance service agreements in respect of those servers.”

 3           71.     Included in 58.5 megawatts were 30 megawatts of early generation Energy Servers in

 4   Delaware that needed immediate replacement within the year. As Bloom Energy had already been

 5   required to replace some of the earlier generation systems in 2015, Bloom Energy had historical data

 6   upon which they were able to reasonably estimate the costs of replacing other Energy Servers going

 7   forward.

 8           72.     Further proof that these liabilities and/or contingencies were estimable comes from the

 9   fact that a third-party market analyst, Hindenburg Research, using its specialized industry knowledge,

10   calculated them as of June 30, 2019 in a report dated September 17, 2019. As explained in the report,

11   Bloom Energy had “an estimated [net] $2.2 billion in undisclosed servicing liabilities that the market

12   has missed.” Hindenburg based its calculation on, among other things, (i) the cost to replace fuel cells,

13   (ii) fuel cell life, (iii) length of time on average contract, (iv) average number of times the fuel cells will

14   be replaced, (v) current replacement cycle, (vi) cumulative install base (KW), and (vii) cost to replace

15   servers (per KW).

16           73.     Bloom Energy possessed all of the information possessed by Hindenburg and, therefore,

17   was able to perform the required calculations, recognize the required loss on the Maintenance Service

18   Agreements in its financial statements, and make the appropriate material disclosures. Bloom Energy

19   admitted that it stopped following the appropriate GAAP in accounting for its Maintenance Service

20   Agreements prior to filing its Registration Statement:

21           Prior to fiscal year 2014, certain MSAs with direct customers were accounted for as
             separately-priced warranty contracts under ASC 605-20-25 Separately Priced Extended
22           Warranty and Product Maintenance Contracts (formerly FTB 90-1), in which we
             recorded an accrual for any expected costs that exceed the contracted revenues for that
23           one-year service renewal arrangement, and is included as a component of the accrued
24           warranty liability. The related liability was $15.8 million, $9.2 million and $8.5 million
             as of December 31, 2016 and 2017, and as of March 31, 2018, respectively.
25
             74.     Bloom Energy’s undisclosed $2 billion in servicing liabilities was material information
26
     that should have been disclosed in the Registration Statement. Indeed, when Hindenburg published its
27
     report, Bloom Energy’s stock price decreased from $4.19 at close on September 16, 2019, to $3.31 at
28
                                         14            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 19 of 171



 1   close on September 17, 2019, a drop of 21% on unusually high trading volume.

 2          C.       Bloom Energy’s Fuel Cell Life

 3          75.      In its Registration Statement, Bloom Energy also misrepresented the life of its fuel cells,

 4   stating that fuel cells installed in 2017 and onward will have a lifespan of over five years:

 5          Therefore, we experienced losses, particularly during the period between 2013 and 2016,
            which represented the investment we were willing to make in order to execute our
 6          strategy to become the market leader in distributed energy generation. To date, we have
            seen progress in service financial performance driven by two primary events:
 7
            •     “time to stack replacement” primarily driven by our fuel cell stack lives—in the early
 8
                  years, replacement was typically 12 to 18 months. Over the years we have made
 9                steady improvements in our fuel cell lives, and from 2017 onwards we expect to
                  average over five years between replacements; and
10
            •     the cost to refurbish (which include our fuel cells) is coming down. Since 2014, we
11                have driven this cost down by approximately 40%.
12          At today’s pricing, we believe we can break-even in our service business provided the
13          time between stack replacements across all of our fleet is five years or better. Longer
            term, like many companies with an operation and maintenance business, our strategy is
14          to make our service business a profitable part of our overall business, with predictable
            annual recurring revenue.
15
            76.      These statements were materially false and misleading. In its September 17, 2019 report,
16
     Hindenburg discovered and informed investors that Bloom Energy’s fuel cells averaged around three
17
     years. Hindenburg stated in pertinent part:
18
            We have tracked data on Bloom projects installed since 2017 through state utility records
19          in New York and California. There were 35 projects in all. After aggregating this data,
            we found that even Bloom’s newest fuel cells will degrade below replacement thresholds
20          in under 3 years, significantly below the company’s “expectations”. We present this data
            later in the report.
21

22          Our findings were corroborated by multiple experts in the field who were highly skeptical
            of Bloom’s claim that solid oxide fuel cells could last 5 years or longer in the field.
23
            We asked one professional fuel cell technician, with 19 years of experience, whether he
24          believed the company’s claims to be able to run solid oxide fuel cells for 5 years. He
            responded with a curt “no”. When asked if the same fuel cells could operate for three
25          years, he replied:
26
            “Do I believe claims of 3 years before service is needed? No. I would be highly
27          skeptical.”

28        Another expert we contacted, with 14 years of experience working in Fuel Cells and Fuel
                                                      15                 Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                               LAWS
       Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 20 of 171



        Cell Performance Analysis, who also has a B.S., M.S., and a PhD in Chemical
 1      Engineering, also warned about temperature and durability preventing Bloom’s cells
 2      from running for 5 years:

 3      “They are using the high temperature materials, I think. So, there is advantages and
        disadvantages. The disadvantage is that degradation is probably high. I doubt they have
 4      5 years life. They may have 1 or 2 max. They cannot achieve 5 years. Or maybe if they
        have to replace part of the stack, they can achieve 5 years. In general, it’s really hard for
 5      SOFCs to run 5 years.”
 6                                            *      *       *
        Keep in mind that Bloom guarantees both the output (total electricity produced) and the
 7      efficiency (how much fuel is used to generate the electricity) of its servers:

 8      “…we typically provide an Output Guaranty of 95% measured annually and an
        Efficiency Guaranty of 52% measured cumulatively” [Prospectus pg. 75]
 9

10      Bloom also provides tighter 80% quarterly output guarantees or 45% monthly efficiency
        guarantees on some of its projects. [Prospectus pg. 88 and 89]
11
        Efficiency and output decline together: As the systems become less efficient, they
12      produce less electricity, making efficiency degradation key to when fuel cells need to be
        replaced.
13

14      As we have seen from older Bloom project data in California and New York, fuel cell
        replacements were typically done in the 48%-50% efficiency range.
15
        This chart, based on data from California and New York, shows how rapidly Bloom’s
16      newer post-2016 installed servers are declining by month, on average. It also shows how
        the trend continues:
17

18

19

20

21

22

23

24

25

26

27                 (Source: New York & California Utility Data & Author Analysis)
28
       After only 25 months, Bloom’s newer fuel cell installations had deteriorated from a
                                              16                    Case No. 4:19-cv-02935-HSG
30
     SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                         LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 21 of 171



            median starting efficiency of 58.3% down to 51.0%, a decline that puts them on pace to
 1          breach the 48% threshold with 34 months (less than three years).[1]
 2
            The chart also shows that 45% efficiency (which serves as a ‘bare minimum’ on some
 3          projects) will be breached after only 42 months, or 3.5 years.[2]

 4          77.     By making materially false and misleading statements about the life of its fuel cells,

 5   Bloom Energy was able to ignore the loss contingencies attributable to the Maintenance Service

 6   Agreement. The Hindenburg report revealed that despite Bloom Energy’s representations that its fuel

 7   cells would last over five years, in reality, Bloom Energy routinely replaced its fuel cells after just three

 8   years. Accordingly, Bloom Energy’s representations in the Registration Statement that it expected the

 9   useful life of its fuel cells to exceed five years were materially false and misleading.

10          D.      Revenue Recognition

11          78.     Bloom Energy’s Registration Statement disclosed that “[i]n May 2014, the [Financial

12   Accounting Standards Board (“FASB”)] issued guidance which will replace numerous requirements in

13   GAAP, including industry-specific requirements, and provide companies with a single revenue

14   recognition model for recognizing revenue from contracts with customers. The core principle of the new

15   standard is that a company should recognize revenue to show the transfer of promised goods or services

16   to customers in an amount that reflects the consideration to which the company expects to be entitled in

17   exchange for those goods or services.” However, Bloom Energy made a false and self-serving claim that

18   “[i]n August 2015, the FASB deferred the effective date [of the new revenue recognition standard] by

19   one year to December 15, 2018 for annual reporting periods beginning after that date.” Although, in

20   August 2015, the FASB deferred the effective date of the new revenue recognition standard by one year,

21   the new effective date for public entities was for annual reporting periods beginning after December 15,

22   2017 (i.e., calendar year 2018), including interim periods within that reporting period. ASU 2014-09

23   and ASU 2015-14.

24   1
       We used the median starting point in month 1 because there were outliers in the first month that would
25   have skewed the results significantly downward, likely because systems needed to get fully up and
     running. We used average thereafter.
26   2
       Bloom states that its servers degrade linearly over time, thus we extrapolate using straight-line
27   degradation. Per Bloom’s filings: “the efficiency of the Energy Server decreases very gradually from
     the beginning of life efficiency toward the end of life efficiency. This decrease is very nearly linear in
28   nature (i.e., a straight-line slope).” (Pg. 31)
                                                          17                   Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 22 of 171



 1          79.     The new revenue recognition standard (ASC 606) was a highly significant change to the

 2   accounting standards and its adoption would have had a significant impact on Bloom Energy’s unaudited

 3   March 31, 2018 financial statements included in its Registration Statement. Unlike every other calendar-

 4   year GAAP compliant publicly-traded entity, Bloom Energy failed to adopt the new revenue recognition

 5   standard on January 1, 2018. Consequently, its unaudited March 31, 2018 financial statements, and the

 6   financial information derived from these financial statements, included in the Registration Statement

 7   were not prepared in accordance with GAAP. Importantly, registration statements are presumed to be in

 8   violation of the Securities Act if they contain financial statements which do not comply with GAAP.

 9          80.     Bloom Energy improperly delayed adopting the new revenue recognition guidance until

10   the fourth quarter 2019, the same quarter during which PwC identified an issue with its accounting for

11   managed services agreements which led to the restatement of Bloom Energy’s financial statements

12   dating back to 2016.

13          E.      Restatement

14          81.     Bloom Energy also misrepresented its financial statements in its Registration Statement.

15   In addition to a direct purchase option, Bloom Energy offered its customers several leasing or pay-as-

16   you-go programs, including a “sale-leaseback sublease” arrangement, which it referred to as Managed

17   Services (“MS”). Under its MS program, Bloom Energy sells its Energy Servers to a financing partner

18   (e.g., a bank) and then leases them back. Bloom Energy then subleases these Energy Servers to a

19   customer pursuant to service agreement which encompasses an operating lease. Thus, Bloom Energy

20   acts as both a “lessee” and a “lessor.” The service agreements required customers to pay “a monthly

21   equipment fee calculated based on the size of the installation, which covers the amount of [Bloom

22   Energy’s] lease payment [to the financing partner], and a service payment based on the monthly output

23   of electric power produced by the energy server.”

24

25

26

27

28
                                        18            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 23 of 171



 1           82.     Bloom Energy recognized a portion of revenue from sales of the Energy Servers upfront

 2   and deferred the rest over the duration of the contract. Performance-based payments from customers

 3   were recognized as revenue over the duration of the contract. Bloom Energy included the following

 4   diagram in its Registration Statement to illustrate its MS program:

 5

 6

 7

 8

 9

10

11

12

13
             83.     A lessee (i.e., the entity leasing equipment) can only classify its leases as either operating
14
     or capital. “The objective of the lease classification criteria … derives from the concept that a lease that
15
     transfers substantially all of the benefits and risks incident to the ownership of property [to the lessee]
16
     should be accounted for as the acquisition of an asset and the incurrence of an obligation by the lessee
17
     and as a sale or financing by the lessor [i.e., a capital lease]. All other leases should be accounted for as
18
     operating leases.” ASC 840-10-10-1.
19
             84.     GAAP provides very clear bright line provisions for when a lease should be classified as
20
     a capital lease. If, at its inception, a lease meets any of the following four criteria, it is classified as a
21
     capital lease by the lessee:
22
                     a. Ownership is transferred to the lessee by the end of the lease term.
23
                     b. The lease contains a bargain purchase option.
24
                     c. The lease term is at least 75% of the property’s estimated remaining economic life.
25
                     d. The present value of the minimum lease payments at the beginning of the lease term
26
                         is 90% or more of the fair value of the leased property to the lessor at the inception
27
                         date. ASC 840-10-25-1.
28
                                         19            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
              Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 24 of 171



 1   If none of the above criteria are met, a lessee should classify its lease as an operating lease. ASC 840-

 2   10-25-29 – 30.

 3            85.     Proper lease classification is extremely important as it not only determines how a lessee

 4   accounts for the lease itself, but also how a seller-lessee (such as Bloom Energy) accounts for a sale-

 5   leaseback transaction (such as Bloom Energy’s MS transactions).

 6            86.     ASC 840, the authoritative accounting standard under GAAP concerning accounting for

 7   leases, states that “[i]f the seller-lessee retains, through a leaseback, substantially all of the benefits and

 8   risks incident to the ownership of the property sold, the sale-leaseback transaction is merely a financing.

 9   The seller-lessee shall not recognize any profit on the sale of an asset if the substance of the sale-

10   leaseback transaction is merely a financing. Accordingly, this Subtopic does not permit any profit to be

11   recognized on a sale if a related leaseback of the entire property sold meets one of the criteria in

12   paragraph 840-10-25-1 for classification as a capital lease.” ASC 840-40-25-4. In other words, ASC 840

13   recognizes a “sale” to be an essential component of a “sale-leaseback” transaction, which only occurs

14   when “the customer has taken title and assumed the risks and rewards of ownership of the products.”

15   ASC 605-10-S99 and ASC 840-40-S99. Thus, no gain should be recognized on a failed sale-leaseback

16   transaction because, in substance, the seller-lessee never parted with the asset. Any funds obtained by

17   the seller in a failed sale-leaseback transaction should be recorded as a financing obligation (akin to a

18   loan).

19            87.     Under an operating lease, the leased asset is not recognized on lessee’s books and lease

20   payments are recorded as an expense by the lessee and income by lessor. ASC 840-20-25. On the other

21   hand, a capital lease is recorded on lessee’s balance sheet by recognizing an asset and a corresponding

22   liability (i.e., financing obligation). ASC 840-30-25-1 and ASC 840-30-30-1 – 3. The leased asset is

23   “amortized in a manner consistent with the lessee’s normal depreciation policy” for owned assets, and

24   lease payments are “allocated by the lessee between a reduction of the obligation and interest expense

25   to produce a constant periodic rate of interest on the remaining balance of the obligation (the interest

26   method).” ASC 840-30-35-1 and ASC 840-30-35-6. Assets and obligations recorded under a capital

27   lease should be separately identified in lessee’s financial statements. ASC 840-30-45-1 – 2.

28            88.     Capital leases are generally less desirable than operating leases because, as stated above,
                                         20            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 25 of 171



 1   capital leases require a lessee to record the asset and a corresponding liability on its books, which can

 2   affect the company’s balance sheet ratios and thus, change the way investors and creditors perceive the

 3   company’s overall financial health. Also, capital leases saddle a lessee’s income statement with interest

 4   and depreciation expenses. Moreover, in the case of Bloom Energy, capital leases would render the

 5   company’s MS transactions as failed sale-leaseback transactions, requiring them to be treated as

 6   financing transactions and precluding revenue recognition from such “sales” to financing partners

 7   altogether.

 8          89.     Seeking to recognize revenue from its “sales” of Energy Servers to financing partners

 9   upfront, Bloom Energy improperly accounted for its MS program leases as operating leases, even though

10   they clearly met the aforementioned GAAP criteria to be classified as capital leases. The length of Bloom

11   Energy’s MS leases was 6 - 10 years, well in excess of the 75% of the Energy Servers’ actual useful life.

12   Moreover, in its restatement, Bloom Energy acknowledged that “the terms of our Managed Services

13   Agreements and similar arrangements, including the events of default provisions,” did not “satisfy[y]

14   the requirements for sales under the revenue accounting standards.” In its restatement, Bloom Energy

15   admitted that it should have accounted for leases with its financing partners as capital leases because

16   “risks of ownership have not completely transferred to the financing party” and, therefore, its “Managed

17   Services Agreements and similar transactions should have been accounted for as financing transactions

18   under lease accounting standards.” Consequently, no profit should have been recognized on sales to

19   financing partners and “[t]he revenue for the Managed Services Agreements and similar transactions”

20   should have been “recognized over the duration of the contract instead of upfront.”

21          90.     The portion of revenue in 2016, 2017, and the three months ended March 31, 2018

22   attributable to the MS transactions was 4%, 8%, and 4%, respectively. The chart below shows the impact

23   of Bloom Energy’s restatement, primarily due to improper accounting for MS transactions, on its

24   December 31, 2017 and March 31, 2018 financial statements included in the Registration Statement:
                                                                   Three         Three
25    ($ in thousands                                             Months        Months
                         FY 2017     FY 2017       Percent                                     Percent
26    except per share                                             Ended         Ended
                         Reported     Actual      Misstated                                   Misstated
            data)                                                 3/31/18       3/31/18
27                                                               Reported        Actual
        Total revenue      $375,996      $365,623       (2.8%)       $169,361       $168,582       (0.5%)
28
                                        21            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 26 of 171



 1         Net loss         ($281,265)   ($295,028)       4.7%         ($22,348)      ($26,223)       14.8%
            Net loss
 2      attributable to
           common           ($262,599)   ($276,362)       5.0%         ($17,716)      ($21,591)       17.9%
 3
         stockholders
 4       Net loss per
      share attributable
 5        to common          ($25.62)      ($26.97)       5.0%          ($1.70)         ($2.08)       18.3%
         stockholders
 6
            91.       The Section 11 Defendants violated the Securities Act by failing to account for its MS
 7
     transactions in accordance with GAAP in Bloom Energy’s financial statements included in the
 8
     Registration Statement. Bloom Energy improperly classified its Energy Server leases with its financing
 9
     partners as operating leases, which enabled Bloom Energy to misapply sale-leaseback accounting
10
     guidance and recognize revenue from sales of the Energy Servers upfront, rather than over the duration
11
     of the contract. Importantly, registration statements are presumed to be in violation of the Securities Act
12
     if they contain financial statements which do not comply with GAAP.
13
            92.       Accordingly, Bloom Energy’s Registration Statement was materially false because
14
     Bloom Energy falsely reported its financial statements, artificially inflated its revenue, decreased its net
15
     loss, and decreased its net loss attributable to common shareholders by improperly accounting for its
16
     MS program leases.
17
            93.       The errors in Bloom Energy’s financial statements were also material as a reasonable
18
     investor would consider the correct revenue and net loss information to be important before purchasing
19
     or otherwise acquiring Bloom Energy securities, especially when the net loss was 14% more than what
20
     was previously reported.
21
            F.        Weaknesses in Internal Controls
22
            94.       In connection with its financial statements, Bloom Energy represented in its Registration
23
     Statement that there were no “material weaknesses in internal control over financial reporting at
24
     December 31, 2017”. This was false and misleading. As shown above and admitted by Bloom Energy
25
     in its 2019 Form 10-K, Bloom Energy had “a material weakness in [its] internal control over financial
26
     reporting related to the accounting for complex or non-routine transactions.”
27
            95.       Accordingly, Bloom Energy’s representations relating to its internal controls over
28
                                        22            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 27 of 171



 1   financial reporting were materially false and misleading.

 2          G.      Efficiency and Pollution Claims

 3          96.     In its Registration Statement, Bloom Energy misrepresented that it owned superior

 4   technology involving the efficiency of converting fuel to electricity. Efficiency is defined as the

 5   percentage of the energy in the fuel that is converted to electricity. The higher the efficiency, the less

 6   fuel used to generate a given unit of electric power output, resulting in lower fuel costs. However, Bloom

 7   Energy’s claims were materially false and misleading as actuarial analysis of the efficiency of the Bloom

 8   Energy’s solid oxide fuel cell technology shows that the fuel efficiency of electric generation using the

 9   Energy Servers is substantially inferior to what Bloom Energy publicly represented.

10          97.     In pertinent part, Bloom Energy represented the following about the efficiency of its

11   Energy Servers:

12          We have continuously innovated and evolved our technology over time. The latest
            generation Energy Server delivers five times the energy output of the first generation in
13          a constant footprint. Similarly, we have also improved the beginning-of-life electrical
            efficiency (the rate at which fuel is converted into electricity) of our Energy Servers from
14          45% to 65% today, representing the highest delivered power efficiency of any
15          commercially available power solution. In addition, we have expanded the range of
            available accessories which extend the capability and functionality of our Energy Servers
16          to meet additional customer requirements, such as an uninterruptable power capability.
            Our team has decades of experience in the various specialized disciplines and systems
17          engineering concepts unique to this technology. We had 209 issued patents in the United
            States and 90 issued patents internationally as of March 31, 2018.
18                                                 *      *       *
19          Continual increases in electrical efficiency. Efficiency is defined as the percentage of the
            energy in the fuel that is converted to electricity. The higher the efficiency, the less fuel
20          used to generate a given unit of electric power output, resulting in lower fuel costs.
            Today, our Energy Servers are significantly more efficient than the average of the U.S.
21          grid. The latest generation of our Energy Servers, which began shipping in 2015, is
            capable of beginning-of-life (BOL) efficiencies of 65%, and we expect to further improve
22          the efficiency in succeeding generations. While the Bloom Energy Server is capable of
23          operating at peak efficiency, typically efficiency of the latest generation of Energy
            Servers can range from 53% to 65% over the project term depending on environmental
24          conditions and the age of the power modules. We have the flexibility to maintain
            efficiency at specific levels to comply with customer sustainability, regulatory
25          compliance, or other requirements by managing the replacement cycle of the power
            modules in the Energy Server.
26
                                                   *      *       *
27          While solid oxide fuel cell technology offered the best prospects for base load power
            generation, the challenges associated with fundamental and applied materials and
28          packaging served as a roadblock to commercializing this technology. Bloom has
                                                           23                     Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 28 of 171



            overcome these roadblocks, and our advanced solid oxide fuel cell technology enables
 1          both low cost and very high levels of reliability, paving the way for broad commercial
 2          application. Compared with legacy fuel cell alternatives, Bloom Energy Servers feature
            significant advantages:
 3              • Highest electrical efficiency. The latest generation of our Energy Servers has
                    greater than 65% BOL electrical efficiency, approximately 40% to 60% higher
 4                  than that of legacy fuel cells, improving both cost and reducing harmful
                    emissions.
 5
            98.     While Bloom Energy indicated efficiencies of 65% in its Registration Statement, a study
 6
     conducted by the University of Delaware (Wei-Ming Chen, Energy, Economic, and Social Impacts of a
 7
     Clean Energy-related Economic Policy: Fuel Cells Deployment in Delaware, Center for Applied
 8
     Demography and Survey Research, University of Delaware, 2019) shows that the actual operating
 9
     efficiency of Bloom Energy’s solid oxide fuel cells demonstrated an operating at an actuarial efficiency
10
     of approximately 45% which is substantially below the 65% efficiency claimed by Bloom Energy. The
11
     actual level of the Energy Servers efficiency is comparable to that of a natural gas turbine or just slightly
12
     better than a natural gas internal combustion generator which generates electric power at approximately
13
     42% efficiency.
14
            99.     Similarly, Bloom Energy misrepresented to investors the impact of its technology on
15
     pollutants. In pertinent part Bloom Energy stated in its Registration Statement the following:
16
            The Bloom Energy Server converts standard low-pressure natural gas or biogas into
17          electricity through an electrochemical process without combustion, resulting in very high
            conversion efficiencies and lower harmful emissions than conventional fossil fuel
18
            generation.
19                                               *        *      *
            Our Energy Servers address these requirements and operate on-site at very high
20          efficiencies using natural gas or biogas, offering significant emissions reductions, and,
            unlike prevalent renewable technologies such as wind and solar, provide a viable
21          alternative to the constant base load electricity generated by a central power plant.
                                                 *        *      *
22
            Sustainability. Bloom Energy Servers provide clean power and because they are fuel-
23          flexible, customers can choose the fuel source that best fits their needs based on
            availability, cost and carbon footprint. Bloom Energy Servers deployed since 2012
24          running on natural gas produce nearly 60% less carbon emissions compared to the
            average of U.S. combustion power generation. Bloom Energy Servers can also utilize
25          renewable biogas to generate carbon-neutral electricity. As of March 31, 2018,
            approximately 9% of our deployed fleet of Energy Servers, by megawatts deployed,
26
            utilized biogas. In both cases, our Energy Servers emit virtually no criteria air
27          pollutants, including NOx or SOx. Bloom Energy Servers also use virtually no water in
            normal operation. By comparison, to produce one megawatt per hour for a year,
28          thermoelectric power generation for the U.S. grid withdraws approximately 156 million
                                                           24                  Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 29 of 171



            gallons of water more than Bloom Energy Servers.
 1
            100.    These representations were false. In recent litigation in the Superior Court of California,
 2
     Bloom v. City of Santa Clara et al, Superior Court of California, County of Santa Clara, 19-cv-348838,.
 3
     a number of different points were argued that pointed to the excessive costs and pollution attendant upon
 4
     the use of Bloom Energy’s technology. As set forth in a Court order dated January 9, 2020, at pages 8,
 5
     14 and 15, experts in that case agreed that biogas, the fuel that Bloom Energy intends to use to prevent
 6
     the emission of greenhouse gases is “prohibitively expensive and thus infeasible for fuel-cell use.”
 7
     Further evidence was produced showing that additional pollutants that are produced by Bloom Energy’s
 8
     technology include nitrogen oxides, volatile organic compounds and hazardous solid waste. According
 9
     to the Court’s opinion, Bloom Energy did not substantively dispute these claims.
10
            101.    Similarly, Hindenburg reported on September 17, 2019 that data it collected from Bloom
11
     Energy projects showed “that they generate more CO2 than the electric grid in key states they operate
12
     in and produce CO2 levels comparable to modern natural gas power plants.”
13
            102.    Further, on February 24, 2020, 16 Delaware State Senators wrote a letter to the
14
     Department of Natural Resources and Environmental Control, and sent copies to the Governor, Attorney
15
     General, and the Delaware Public Service Commission noting that Bloom Energy substantially
16
     understated and misrepresented the CO2 emissions of its Bloom Energy servers. In pertinent part, the
17
     letter states:
18            DNREC had previously been put on notice that Bloom had likely understated the CO2
19            emissions cited in their permit application of October 2018 for the new fuel cells. This
              point was read into the record by Amy Roe at the January 13, 2019 public hearing on
20            said application.
                                                  *       *      *
21            Some of the new fuel cells are now operating at Red Lion and Brookside, and the
              Delaware Public Service Commission has received some actual operating data. These
22            data show that the new fuel cells are exceeding the 700 pounds of CO2 per megawatt
23            hour (MWH) limit that was forecast. Specifically, the readings are 751.3 pounds of
              CO2 per MWH (one week old units at Brookside) and 768.4 pounds of CO2 per MWE
24            (four month average old units at Red Lion).

25          Furthermore, data from the New York State Energy & Development Administration
            indicate that CO2 emissions from the new fuel cells will increase as they age, probably
26
            reaching 900 pounds of CO2 per MWH by the time they are two years old.
27
            In your order approving the permit, it is stated that enforcement actions will be taken if
28          permitted emissions are exceeded. Based on the foregoing, we would suggest a
                                                          25                  Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 30 of 171



            substantial fine (e.g., $100,000) for every day that CO2 emissions from the Bloom fuel
 1          cells exceed 700 pounds per MWH. Further, given that the burden of the Qualified Fuel
 2          Cell Provider Tariff is borne by Delmarva Power ratepayers resident in Delaware, we
            would suggest that the fines imposed be rebated to said ratepayers on their electric bills.
 3
            Additional fines may be in order regarding VOC (volatile organic compounds) emissions,
 4          coking operations, and the undisclosed disposal of tons of hazardous solid waste. We
            would be glad to get some experts involved to review the details with your staff.
 5
            103.    Accordingly, the above representations about the Energy Server’s efficiency and
 6
     pollution were materially false and misleading.
 7
                                                  *       *      *
 8

 9          104.    With proper due diligence, the Section 11 Defendants would have been able to discover
10   the aforementioned errors with regard to Bloom Energy’s construction delays, omissions relating the
11   contingent liabilities arising out of the Maintenance Service Agreements, its accounting for leases, the
12   carbon output, and the useful life of the Bloom boxes and either prevented them from occurring or
13   corrected the Registration Statement so as not to omit material facts relating thereto. But for the Section
14   11 Defendants’ failure to exercise proper and reasonable care in ensuring the accuracy and truthfulness
15   of the Registration Statement, Plaintiffs and other investors would not have been injured. Following the
16   IPO pursuant to the materially misleading Registration Statement, Bloom Energy’s stock price has
17   declined from its IPO price of $15 per share of common stock, to a 52 week low of $2.44 per share of
18   common stock.
19                                                     COUNT I
20                                Violation of Section 11 of the Securities Act
21                                     against the Section 11 Defendants
22          105.    Plaintiffs incorporate by reference and reallege each and every allegation contained
23   above, as though fully set forth herein.
24          106.    This Cause of Action is brought pursuant to Section 11 of the Securities Act against all
25   Section 11 Defendants.
26          107.    Notwithstanding anything to the contrary alleged herein, for the purposes of this claim,
27   Plaintiffs expressly exclude and disclaim any allegation that could be construed as alleging or sounding
28   in fraud or intentional or reckless misconduct.
                                        26            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 31 of 171



 1          108.    The Registration Statement contained untrue statements of material facts, omitted to state

 2   material facts required to be stated therein, and omitted to state material facts necessary to make

 3   statements therein not misleading.

 4          109.    Defendant Bloom Energy is the registrant and issuer of the stock sold in the IPO. As

 5   issuer of the stock, Bloom Energy is strictly liable to Plaintiffs and the Class for the actionable statements

 6   and omissions in the Registration Statement.

 7          110.    Defendants Sridhar, Furr, Doerr, Sandell, Zervigon, Powell, Teti, Bush, and Ayotte

 8   signed the Registration Statement and, therefore, are strictly liable to Plaintiffs and the Class for the

 9   actionable statements and omissions in the Registration Statement.

10          111.    The Underwriter Defendants are investment banking houses that specialize, inter alia, in

11   underwriting public offerings of securities. They served as the underwriters of the IPO and shared

12   substantial fees collectively. The Underwriter Defendants arranged road shows prior to the IPO during

13   which they, and representatives from Bloom Energy, met with potential investors and presented highly

14   favorable information about Bloom Energy, its operations, and its financial prospects.

15          112.    The Underwriter Defendants assisted Bloom Energy and the Section 15 Defendants in

16   planning the IPO and purportedly conducted an adequate and reasonable investigation into the business,

17   operations, financial statements, and accounting of Bloom Energy, an undertaking known as a “due

18   diligence” investigation. The due diligence investigation was required of the Underwriter Defendants in

19   order to engage in the IPO. During the course of their “due diligence,” the Underwriter Defendants had

20   continual access to internal, confidential, current corporate information concerning Bloom Energy’s

21   most up-to-date operational and financial results and prospects.

22          113.    The Underwriter Defendants caused the Registration Statement to be filed with the SEC

23   and declared effective in connection with the offers and sales of securities registered thereby, including

24   those to Plaintiffs and the other Class members.

25          114.    The Underwriter Defendants are strictly liable to Plaintiffs and the Class for the

26   actionable statements and omissions in the Registration Statement.

27          115.    PwC is an international accounting firm that has served as Bloom Energy’s auditor out

28   of its San Jose office since 2009 and reviewed Bloom Energy’s financial statements in connection with
                                         27            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 32 of 171



 1   the IPO

 2          116.      PwC assisted Bloom Energy and the Section 15 Defendants in preparing their financial

 3   statements for the IPO and purportedly conducted an adequate and reasonable investigation into the

 4   business, operations, financial statements, and accounting of Bloom Energy, an undertaking known as

 5   a “due diligence” investigation. The due diligence investigation was required of the PwC. During the

 6   course of its “due diligence,” PwC had continual access to internal, confidential, current corporate

 7   information concerning Bloom Energy’s most up-to-date operational and financial results and prospects.

 8          117.      PwC is strictly liable to Plaintiffs and the Class for the actionable statements and

 9   omissions in the Registration Statement.

10          118.      The Section 11 Defendants named herein were responsible for the contents and

11   dissemination of the Registration Statement.

12          119.      None of the Section 11 Defendants named herein made a reasonable investigation or

13   possessed reasonable grounds for the belief that the statements contained in the Registration Statement

14   were true and without omissions of any material facts and were not misleading.

15          120.      By reason of the conduct alleged herein, each Section 11 Defendant violated, and/or

16   controlled a person who violated, the Securities Act.

17          121.      Plaintiffs acquired shares of Bloom Energy common stock pursuant to the Registration

18   Statement.

19          122.      Plaintiffs and the Class have sustained damages.

20          123.      By virtue of the foregoing, Plaintiffs and the other Class members are entitled to damages

21   under Section 11 of the Securities Act from all of the Section 11 Defendants, and each of them, jointly

22   and severally.

23                                                   COUNT II

24                                 Violation of Section 15 of the Securities Act

25                                       against the Section 15 Defendants

26          124.      Plaintiffs incorporate by reference and reallege each and every allegation contained

27   above, as though fully set forth herein.

28          125.      This Cause of Action is brought pursuant to Section 15 of the Securities Act against the
                                        28            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 33 of 171



 1   Section 15 Defendants. Notwithstanding anything to the contrary, for the purposes of this claim,

 2   Plaintiffs expressly exclude and disclaims any allegation that could be construed as alleging or sounding

 3   in fraud or intentional or reckless misconduct.

 4          126.    The Section 15 Defendants were controlling persons of Bloom Energy by virtue of their

 5   positions as directors or senior officers of Bloom Energy.

 6          127.    The Section 15 Defendants were senior officers and/or directors of Bloom Energy.

 7          128.    Each of the Section 15 Defendants was involved in the day-to-day operations of Bloom

 8   Energy at the highest levels.

 9          129.    Each of the Section 15 Defendants was privy to confidential proprietary information

10   concerning Bloom Energy and its business and operations.

11          130.    Due to their positions of control and authority, the Section 15 Defendants were able to,

12   and did, control the contents of the Registration Statement that contained untrue statements and/or

13   omissions of material fact.

14          131.    Bloom Energy’s conduct, as alleged herein, constitutes a violation of the Securities Act.

15          132.    The Section 15 Defendants are liable to Plaintiffs and the other Class members, jointly

16   and severally with and to the same extent as Bloom Energy, under Section 15 of the Securities Act.

17          133.    As a direct and proximate result of said wrongful conduct, Plaintiffs and the other Class

18   members suffered damages.

19                                    THE EXCHANGE ACT CLAIMS

20          134.    Separate and apart from the Securities Act claims, Plaintiffs’ Exchange Act claims seek

21   to hold the Section 10(b) Defendants and Section 20(a) Defendants liable for intentionally (or with

22   deliberate recklessness) issuing false and misleading statements for the purpose of inducing investors to

23   purchase Bloom Energy’s common stock and/or perpetrating a fraudulent scheme or device upon

24   Plaintiffs and other Class members.

25          135.    Unlike Plaintiffs’ Securities Act claims, Plaintiffs’ claims under the Exchange Act sound

26   in fraud. Defendants’ deception began with Bloom Energy’s IPO. In order to generate interest in the

27   IPO and gain financially, the Section 10(b) Defendants, unbeknownst to the public, made material

28   misrepresentations and/or omissions to artificially inflate Bloom Energy’s stock. The Section 10(b)
                                        29            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 34 of 171



 1   Defendants misrepresented Bloom Energy’s consolidated financial statements, specifically contingent

 2   liabilities, and did not tell investors of the construction delays that were materially impacting revenue at

 3   the time of the IPO.

 4          136.    The Section 10(b) Defendants flouted their disclosure obligations and intentionally

 5   misled investors so as to benefit financially for their own personal gain. The concrete personal benefits

 6   enjoyed by the Section 10(b) Defendants, along with the clear allegations of actual knowledge of

 7   wrongdoing, gives rise to a strong, cogent and compelling inference of scienter.

 8          A.      Defendants’ Materially False and Misleading Statements

 9                                     July 26, 2018 – Registration Statement

10          137.    Bloom Energy’s Registration Statement was materially false and misleading as it hid

11   from investors that Bloom Energy was already experiencing significant construction delays that were

12   materially impacting revenue for the current third quarter, and failed to disclose its contingent liabilities.

13          138.    Bloom Energy’s Registration Statement described certain “risks” related to Bloom

14   Energy, including that itwas dependent on construction schedules that may be delayed. In particular, the

15   Registration Statement stated:

16          Our business is subject to risks associated with construction . . . that may arise in the
            course of completing installations.
17

18          Because we do not recognize revenue on the sales of our Energy Servers until installation
            and acceptance, our financial results are dependent, to a large extent, on the timeliness of
19          the installation of our Energy Servers. Furthermore, in some cases, the installation of our
            Energy Servers may be on a fixed price basis, which subjects us to the risk of cost
20          overruns or other unforeseen expenses in the installation process.
21                                               *       *      *
            The timing of delivery and installations of our products have a significant impact on the
22          timing of the recognition of product revenue. Many factors can cause a lag between the
            time that a customer signs a purchase order and our recognition of product revenue.
23          These factors include . . . customer facility construction schedules.
24          139.    In violation of Section 10(b) of the Exchange Act and Rule 10b-5, the statements
25   identified in emphasis above concealed that Bloom Energy was, at the time of the Registration
26   Statement, already facing significant construction delays that were interfering with its installations and
27   “acceptances.” In fact, the construction delays existing at the time of the Registration Statement were so
28   substantial that they prevented Bloom Energy from meeting even the low end of its publicly-stated
                                                     30                 Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                                LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 35 of 171



 1   guidance for “acceptances.”

 2          140.    The Section 10(b) Defendants also violated Section 10(b) of the Exchange Act in so far

 3   as they failed to comply with Item 303 of SEC Regulation S-K, 17 C.F.R. §229.303. Item 303 requires

 4   disclosure in the Registration Statement of any known events or uncertainties that, at the time of the

 5   IPO, had caused, or were reasonably likely to cause, a materially negative impact on Bloom Energy.

 6          141.    Bloom Energy’s “construction delays” constituted an “uncertainty” under Item 303 that

 7   required disclosure in the Registration Statement. The “construction delays” existed prior to and during

 8   the IPO.

 9          142.    CW1 corroborates that construction delays were a constant issue at Bloom Energy. CW1

10   stated that the construction delays were occurring at Bloom Energy before he started working there in

11   June 2016, and continued after he left in February 2018.

12          143.    CW1 indicated that during his tenure at Bloom Energy, construction delays occurred

13   during almost every project. CW1 indicated that these delays typically were delayed by a quarter or half

14   quarter. CW1 indicated that he was “very familiar with the delays” and the reasons behind them.

15   According to CW1, Bloom Energy has a poorly managed design program and the design problems, short

16   comings, and cost savings efforts led directly to the construction delays and field problems.

17          144.    CW1 also indicated that upper management, all the way up to Sridhar, typically became

18   aware right away as the construction delays were constant, on-going, and there was a lot of effort to

19   displace those delays from Bloom Energy onto other contracting partners.

20          145.    This is further corroborated by the fact that Furr conceded that Bloom Energy’s low rate

21   of “acceptances” in the third quarter of 2018 was “a result of construction delays.”

22          146.    Given that the “construction delays” delayed installation of Energy Servers and that

23   Bloom Energy only recognized revenue after installation (i.e., upon “acceptance”), the Section 10(b)

24   Defendants knew that the delays were causing a material unfavorable impact on its revenues and/or

25   income. This is especially so considering the fact that Bloom Energy knew that many of its customers

26   would not allow construction to proceed during the fourth quarter due to “blackouts,” as described by

27   Furr during the November 5, 2018 investor conference call. Accordingly, unless Servers were installed

28   timely in the third quarter, installations would likely be delayed until the first quarter of fiscal 2019 and,
                                         31            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
              Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 36 of 171



 1   as a result, delaying revenue recognition substantially.

 2            147.   Therefore, Bloom Energy and the other Section 10(b) Defendants made materially false

 3   and misleading statements or omissions relating to the construction delays in its Registration Statement.

 4            148.   Bloom Energy also materially misrepresented its contingent liabilities that it would incur

 5   from the Maintenance Service Agreements. When Bloom Energy sells, leases, or finances one of its

 6   Servers, it includes a one-year warranty and performance guarantee with the purchase price. After the

 7   initial one-year warranty period ends, Bloom Energy’s customers enter into Maintenance Service

 8   Agreements with Bloom Energy to extend the initial warranty and performance guarantees, under which

 9   Bloom Energy purportedly receives annual service payments from the customer. The life of the

10   Maintenance Service Agreement contract typically lasts from 10 to 21 years and can last as long as 25

11   years.

12            149.   The Maintenance Service Agreements also create expenses for Bloom Energy, however.

13   Under the terms of the agreements, Bloom Energy is required to service, repair and replace the Energy

14   Servers when output or efficiency falls below certain thresholds. Bloom Energy is responsible for two

15   types of replacements: its fuel cell servers (the system itself) and the individual fuel cells that go inside

16   the Energy Servers. The expenses and/or contingencies associated with these repairs as of March 31,

17   2018 were approximately $2.9 billion and exceeded its future service revenues by approximately $1.7

18   billion. However, Bloom Energy failed to recognize (i.e., book) the $1.7 billion net loss in its financial

19   statements or disclose this material liability to investors in its Registration Statement.

20            150.   The Section 10(b) Defendants violated Section 10(b) of the Exchange Act by failing to

21   disclose the estimated $2.9 billion in Maintenance Service Agreement liabilities. Not only was this

22   information material (and therefore deserving of disclosure in its own right), but Bloom Energy was

23   required to disclose this information under both Item 303 of Regulation S-K and GAAP related to

24   accounting for loss contingencies and product warranty liabilities. ASC 450-20-50 and ASC 460-10-50.

25   Importantly, registration statements are presumed to be in violation of the Exchange Act if they do not

26   comply with Regulation S-K or GAAP.

27            151.   Item 303 of Regulation S-K required Bloom Energy to “identify any known trends or any

28   known demands, commitments, events or uncertainties that will result in or that are reasonably likely to
                                        32            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 37 of 171



 1   result in the registrant’s liquidity increasing or decreasing in any material way.” 17 CFR §

 2   229.303(a)(1). The disclosures of the Maintenance Service Agreement liabilities were false and

 3   misleading as they failed to adequately convey the magnitude of these liabilities and the material

 4   negative impact they would have on Bloom Energy’s liquidity.

 5          152.    A basic premise in GAAP is that “an estimated loss from a loss contingency shall be

 6   accrued by a charge to income if” a loss is both probable and “the amount of loss can be reasonably

 7   estimated.” ASC 450-20-25-2. More specifically, with respect to extended warranty or product

 8   maintenance contracts, such as Bloom Energy’s Maintenance Service Agreements, GAAP requires a

 9   loss to be recognized “if the sum of expected costs of providing services under the contracts and

10   unamortized acquisition costs exceeds related unearned revenue. Extended warranty or product

11   maintenance contracts shall be grouped in a consistent manner to determine if a loss exists. A loss shall

12   be recognized first by charging any unamortized acquisition costs to expense. If the loss is greater than

13   the unamortized acquisition costs, a liability shall be recognized for the excess.” ASC 460-10-25-8 and

14   ASC 605-20-25-6.

15          153.    After the initial one-year warranty period, Bloom Energy’s warranty and guarantee could

16   be “renewed annually at the customer’s option as an operations and maintenance services agreement at

17   predetermined prices for a period of up to 20 years.” Bloom Energy admits that “[h]istorically, [its]

18   customers have almost always exercised their option to renew under these operations and maintenance

19   services agreements” and “virtually no customers have elected to cancel their maintenance agreements.”

20   Therefore, Bloom Energy was able to estimate the amount of revenue to be received from the

21   Maintenance Service Agreements.

22          154.    Additionally, Bloom Energy knew the estimated life of its Energy Servers and fuel cells

23   were less than the life of the Maintenance Service Agreements. In fact, Bloom Energy had already been

24   required to replace Energy Servers and fuel cells under the Maintenance Service Agreements. Prior to

25   the IPO, Bloom Energy was required to replace some of its earlier systems under the Maintenance

26   Service Agreements and therefore knew it was likely they would have to replace the remaining early

27   generation systems and the cost to do so. In 2015, Bloom Energy implemented a fleet decommissioning

28   program for its early generation Energy Servers. This resulted in “a significant adjustment to revenue in
                                        33            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 38 of 171



 1   the quarter ended December 31, 2015.”

 2           155.    Bloom Energy admitted that it would have to continue to replace these systems. The

 3   Registration Statement stated, in pertinent part, that “[a]s of March 31, 2018, we had a total of 58.5

 4   megawatts in total deployed early generation servers, including our first and second generation servers,

 5   out of our total installed base of 312 megawatts. . . . [W]e expect that our deployed early generation

 6   Energy Servers may continue to perform at a lower output and efficiency level, and as a result the

 7   maintenance costs may exceed the contracted prices that we expect to generate in respect of those servers

 8   if our customers continue to renew their maintenance service agreements in respect of those servers.”

 9           156.    Included in 58.5 megawatts were 30 megawatts of early generation Energy Servers in

10   Delaware that needed immediate replacement within the year. As Bloom Energy had already been

11   required to replace some of the earlier generation systems in 2015, Bloom Energy had historical data

12   upon which they were able to reasonably estimate the costs of replacing other Servers going forward.

13           157.    Further proof that these liabilities and/or contingencies were estimable comes from the

14   fact that a third-party market analyst, Hindenburg Research, calculated them as of June 30, 2019 in a

15   report dated September 17, 2019. As explained in the report, Bloom Energy had “an estimated [net] $2.2

16   billion in undisclosed servicing liabilities that the market has missed.” Hindenburg based its calculation

17   on, among other things, (i) the cost to replace fuel cells, (ii) fuel cell life, (iii) length of time on average

18   contract, (iv) average number of times the fuel cells will be replaced, (v) current replacement cycle, (vi)

19   cumulative install base (KW), and (vii) cost to replace servers (per KW).

20           158.    Bloom Energy possessed all of this information and, therefore, was able to perform the

21   required calculations, recognize the required loss on the Maintenance Service Agreements in its financial

22   statements, and make the appropriate material disclosures. Bloom Energy admitted that it stopped

23   following the appropriate GAAP in accounting for its Maintenance Service Agreements prior to filing

24   its registration statement:

25           Prior to fiscal year 2014, certain MSAs with direct customers were accounted for as
             separately-priced warranty contracts under ASC 605-20-25 Separately Priced Extended
26           Warranty and Product Maintenance Contracts (formerly FTB 90-1), in which we
             recorded an accrual for any expected costs that exceed the contracted revenues for that
27           one-year service renewal arrangement, and is included as a component of the accrued
28           warranty liability. The related liability was $15.8 million, $9.2 million and $8.5 million
                                         34            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 39 of 171



            as of December 31, 2016 and 2017, and as of March 31, 2018, respectively.
 1
            159.    Bloom Energy’s undisclosed $1.7 billion in net servicing liabilities was material
 2
     information that should have been disclosed in the Registration Statement.
 3
            160.    Therefore, the Registration Statement materially misled investors as to its contingent
 4
     liabilities from the Maintenance Service Agreements.
 5
            161.    Bloom Energy also misrepresented its financial statements in its Registration Statement.
 6
     In addition to a direct purchase option, Bloom Energy offered its customers several leasing or pay-as-
 7
     you-go programs, including a “sale-leaseback sublease” arrangement, which Bloom Energy referred to
 8
     as Managed Services (“MS”). Under its MS program, Bloom Energy sells its Energy Servers to a
 9
     financing partner (e.g., a bank) and then leases them back. Bloom Energy then subleases these Energy
10
     Servers to a customer pursuant to service agreement which encompasses an operating lease. Thus,
11
     Bloom Energy acts as both a “lessee” and a “lessor.” The service agreements required customers to pay
12
     “a monthly equipment fee calculated based on the size of the installation, which covers the amount of
13
     [Bloom Energy’s] lease payment [to the financing partner], and a service payment based on the monthly
14
     output of electric power produced by the energy server.”
15
            162.    Bloom Energy recognized a portion of revenue from sales of the Energy Servers upfront
16
     and deferred the rest over the duration of the contract. Performance-based payments from customers
17
     were recognized as revenue over the duration of the contract. Bloom Energy included the following
18
     diagram in its Registration Statement to illustrate its MS program:
19

20

21

22

23

24

25

26

27

28
                                        35            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 40 of 171



 1           163.     A lessee (i.e., the entity leasing equipment) can only classify its leases as either operating

 2   or capital. “The objective of the lease classification criteria … derives from the concept that a lease that

 3   transfers substantially all of the benefits and risks incident to the ownership of property [to the lessee]

 4   should be accounted for as the acquisition of an asset and the incurrence of an obligation by the lessee

 5   and as a sale or financing by the lessor [i.e., a capital lease]. All other leases should be accounted for as

 6   operating leases.” ASC 840-10-10-1.

 7           164.     GAAP provides very clear bright line provisions for when a lease should be classified as

 8   a capital lease. If, at its inception, a lease meets any of the following four criteria, it is classified as a

 9   capital lease by the lessee:

10                    a. Ownership is transferred to the lessee by the end of the lease term.

11                    b. The lease contains a bargain purchase option.

12                    c. The lease term is at least 75% of the property’s estimated remaining economic life.

13                    d. The present value of the minimum lease payments at the beginning of the lease term

14                        is 90% or more of the fair value of the leased property to the lessor at the inception

15                        date. ASC 840-10-25-1.

16   If none of the above criteria are met, a lessee should classify its lease as an operating lease. ASC 840-

17   10-25-29 – 30.

18           165.     Proper lease classification is extremely important as it not only determines how a lessee

19   accounts for the lease itself, but also how a seller-lessee (such as Bloom Energy) accounts for a sale-

20   leaseback transaction (such as Bloom Energy’s MS transactions).

21           166.     ASC 840, the authoritative accounting standard under GAAP concerning accounting for

22   leases, states that “[i]f the seller-lessee retains, through a leaseback, substantially all of the benefits and

23   risks incident to the ownership of the property sold, the sale-leaseback transaction is merely a financing.

24   The seller-lessee shall not recognize any profit on the sale of an asset if the substance of the sale-

25   leaseback transaction is merely a financing. Accordingly, this Subtopic does not permit any profit to be

26   recognized on a sale if a related leaseback of the entire property sold meets one of the criteria in

27   paragraph 840-10-25-1 for classification as a capital lease.” ASC 840-40-25-4. In other words, ASC 840

28   recognizes a “sale” to be an essential component of a “sale-leaseback” transaction, which only occurs
                                         36            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
              Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 41 of 171



 1   when “the customer has taken title and assumed the risks and rewards of ownership of the products.”

 2   ASC 605-10-S99 and ASC 840-40-S99. Thus, no gain should be recognized on a failed sale-leaseback

 3   transaction because, in substance, the seller-lessee never parted with the asset. Any funds obtained by

 4   the seller in a failed sale-leaseback transaction should be recorded as a financing obligation (akin to a

 5   loan).

 6            167.   Under an operating lease, the leased asset is not recognized on lessee’s books and lease

 7   payments are recorded as an expense by the lessee and income by lessor. ASC 840-20-25. On the other

 8   hand, a capital lease is recorded on lessee’s balance sheet by recognizing an asset and a corresponding

 9   liability (i.e., financing obligation). ASC 840-30-25-1 and ASC 840-30-30-1 – 3. The leased asset is

10   “amortized in a manner consistent with the lessee’s normal depreciation policy” for owned assets, and

11   lease payments are “allocated by the lessee between a reduction of the obligation and interest expense

12   to produce a constant periodic rate of interest on the remaining balance of the obligation (the interest

13   method).” ASC 840-30-35-1 and ASC 840-30-35-6. Assets and obligations recorded under a capital

14   lease should be separately identified in lessee’s financial statements. ASC 840-30-45-1 – 2.

15            168.   Capital leases are generally less desirable than operating leases because, as stated above,

16   capital leases require a lessee to record the asset and a corresponding liability on its books, which can

17   affect the company’s balance sheet ratios and thus, change the way investors and creditors perceive the

18   company’s overall financial health. Also, capital leases saddle a lessee’s income statement with interest

19   and depreciation expenses. Moreover, in the case of Bloom Energy, capital leases would render the

20   company’s MS transactions as failed sale-leaseback transactions, requiring them to be treated as

21   financing transactions and precluding revenue recognition from such “sales” to financing partners

22   altogether.

23            169.   Seeking to recognize revenue from its “sales” of Energy Servers to financing partners

24   upfront, Bloom Energy improperly accounted for its MS program leases as operating leases, even though

25   they clearly met the aforementioned GAAP criteria to be classified as capital leases. The length of Bloom

26   Energy’s MS leases was 6 - 10 years, well in excess of the 75% of the Energy Servers’ actual useful life.

27   Moreover, in its restatement, Bloom Energy acknowledged that “the terms of our Managed Services

28   Agreements and similar arrangements, including the events of default provisions,” did not “satisfy[y]
                                        37            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 42 of 171



 1   the requirements for sales under the revenue accounting standards.” In its restatement, Bloom Energy

 2   admitted that it should have accounted for leases with its financing partners as capital leases because

 3   “risks of ownership have not completely transferred to the financing party” and, therefore, its “Managed

 4   Services Agreements and similar transactions should have been accounted for as financing transactions

 5   under lease accounting standards.” Consequently, no profit should have been recognized on sales to

 6   financing partners and “[t]he revenue for the Managed Services Agreements and similar transactions”

 7   should have been “recognized over the duration of the contract instead of upfront.”

 8          170.     The portion of revenue in 2016, 2017, and the three months ended March 31, 2018

 9   attributable to the MS transactions was 4%, 8%, and 4%, respectively. The chart below shows the impact

10   of Bloom Energy’s restatement, primarily due to improper accounting for MS transactions, on its

11   December 31, 2017 and March 31, 2018 financial statements included in the Registration Statement:
                                                                   Three         Three
12    ($ in thousands                                             Months        Months
                         FY 2017     FY 2017       Percent                                     Percent
13    except per share                                             Ended         Ended
                         Reported     Actual      Misstated                                   Misstated
            data)                                                 3/31/18       3/31/18
14                                                               Reported        Actual
       Total revenue       $375,996      $365,623       (2.8%)       $169,361       $168,582       (0.5%)
15
          Net loss         ($281,265)   ($295,028)      4.7%         ($22,348)      ($26,223)      14.8%
16
            Net loss
17      attributable to
           common          ($262,599)   ($276,362)      5.0%         ($17,716)      ($21,591)      17.9%
18       stockholders
         Net loss per
19
      share attributable
          to common         ($25.62)      ($26.97)      5.0%          ($1.70)        ($2.08)       18.3%
20
         stockholders
21
            171.     Defendants made materially false and misleading statements in violation of Section 10(b)
22
     of the Exchange Act by failing to account for its MS transactions in accordance with GAAP. Bloom
23
     Energy improperly classified its Energy Server leases with its financing partners as operating leases,
24
     which enabled Bloom Energy to misapply sale-leaseback accounting guidance and recognize revenue
25
     from sales of the Energy Servers upfront, rather than over the duration of the contract. Importantly,
26
     registration statements are presumed to be in violation of the Exchange Act if they contain financial
27
     statements which do not comply with GAAP.
28
                                        38            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 43 of 171



 1          172.    Accordingly, Bloom Energy’s Registration Statement was materially false because

 2   Bloom Energy falsely reported its financial statements, artificially inflated its revenue, decreased its net

 3   loss, and decreased its net loss attributable to common shareholders by improperly accounting for its

 4   MS program transactions.

 5          173.    These statements were also material as a reasonable investor would consider the correct

 6   revenue and net loss information to be important before purchasing or otherwise acquiring Bloom

 7   Energy securities, especially when the net loss was 14% more than what was previously reported.

 8          174.    In connection with its financial statements, Bloom Energy also represented in its

 9   Registration Statement that there were no “material weaknesses in internal control over financial

10   reporting at December 31, 2017”. This was false and misleading. As shown above and admitted by

11   Bloom Energy in its 2019 Form 10-K, Bloom Energy had “a material weakness in [its] internal control

12   over financial reporting related to the accounting for complex or non-routine transactions.”

13          175.    Accordingly, Bloom Energy’s representations relating to its internal controls over

14   financial reporting were materially false and misleading.

15          176.    Further, Bloom Energy misrepresented that it owned superior technology involving the

16   efficiency of converting fuel to electricity. Efficiency is defined as the percentage of the energy in the

17   fuel that is converted to electricity. The higher the efficiency, the less fuel used to generate a given unit

18   of electric power output, resulting in lower fuel costs. However, Bloom Energy’s claims were materially

19   false and misleading as actuarial analysis of the efficiency of the Bloom Energy’s solid oxide fuel cell

20   technology shows that the fuel efficiency of electric generation using the Energy Servers is substantially

21   inferior to what Bloom Energy publicly represented.

22          177.    In pertinent part, Bloom Energy represented the following about the efficiency of its

23   Energy Servers:

24          We have continuously innovated and evolved our technology over time. The latest
            generation Energy Server delivers five times the energy output of the first generation in
25          a constant footprint. Similarly, we have also improved the beginning-of-life electrical
            efficiency (the rate at which fuel is converted into electricity) of our Energy Servers from
26          45% to 65% today, representing the highest delivered power efficiency of any
27          commercially available power solution. In addition, we have expanded the range of
            available accessories which extend the capability and functionality of our Energy Servers
28          to meet additional customer requirements, such as an uninterruptable power capability.
                                        39            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 44 of 171



            Our team has decades of experience in the various specialized disciplines and systems
 1          engineering concepts unique to this technology. We had 209 issued patents in the United
 2          States and 90 issued patents internationally as of March 31, 2018.
                                                  *       *       *
 3          Continual increases in electrical efficiency. Efficiency is defined as the percentage of the
            energy in the fuel that is converted to electricity. The higher the efficiency, the less fuel
 4          used to generate a given unit of electric power output, resulting in lower fuel costs.
            Today, our Energy Servers are significantly more efficient than the average of the U.S.
 5          grid. The latest generation of our Energy Servers, which began shipping in 2015, is
 6          capable of beginning-of-life (BOL) efficiencies of 65%, and we expect to further improve
            the efficiency in succeeding generations. While the Bloom Energy Server is capable of
 7          operating at peak efficiency, typically efficiency of the latest generation of Energy
            Servers can range from 53% to 65% over the project term depending on environmental
 8          conditions and the age of the power modules. We have the flexibility to maintain
            efficiency at specific levels to comply with customer sustainability, regulatory
 9
            compliance, or other requirements by managing the replacement cycle of the power
10          modules in the Energy Server.
                                                  *       *       *
11          While solid oxide fuel cell technology offered the best prospects for base load power
            generation, the challenges associated with fundamental and applied materials and
12          packaging served as a roadblock to commercializing this technology. Bloom has
            overcome these roadblocks, and our advanced solid oxide fuel cell technology enables
13
            both low cost and very high levels of reliability, paving the way for broad commercial
14          application. Compared with legacy fuel cell alternatives, Bloom Energy Servers feature
            significant advantages:
15              • Highest electrical efficiency. The latest generation of our Energy Servers has
                    greater than 65% BOL electrical efficiency, approximately 40% to 60% higher
16                  than that of legacy fuel cells, improving both cost and reducing harmful
17                  emissions.
            178.    While Bloom Energy indicated efficiencies of 65% in its Registration Statement, a study
18
     conducted by the University of Delaware (Wei-Ming Chen, Energy, Economic, and Social Impacts of a
19
     Clean Energy-related Economic Policy: Fuel Cells Deployment in Delaware, Center for Applied
20
     Demography and Survey Research, University of Delaware, 2019) shows that the actual operating
21
     efficiency of Bloom Energy’s solid oxide fuel cells demonstrated an operating at an actuarial efficiency
22
     of approximately 45% which is substantially below the 65% efficiency claimed by Bloom Energy. The
23
     actual level of the Energy Servers’ efficiency is comparable to that of a natural gas turbine or just slightly
24
     better than a natural gas internal combustion generator which generates electric power at approximately
25
     42% efficiency.
26
            179.    Similarly, Bloom Energy misrepresented to investors the impact of its technology on
27
     pollutants. In pertinent part Bloom Energy stated in its Registration Statement the following:
28
                                         40            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 45 of 171



            The Bloom Energy Server converts standard low-pressure natural gas or biogas into
 1          electricity through an electrochemical process without combustion, resulting in very high
 2          conversion efficiencies and lower harmful emissions than conventional fossil fuel
            generation.
 3                                               *        *      *
            Our Energy Servers address these requirements and operate on-site at very high
 4          efficiencies using natural gas or biogas, offering significant emissions reductions, and,
            unlike prevalent renewable technologies such as wind and solar, provide a viable
 5          alternative to the constant base load electricity generated by a central power plant.
 6                                               *        *      *
            Sustainability. Bloom Energy Servers provide clean power and because they are fuel-
 7          flexible, customers can choose the fuel source that best fits their needs based on
            availability, cost and carbon footprint. Bloom Energy Servers deployed since 2012
 8          running on natural gas produce nearly 60% less carbon emissions compared to the
            average of U.S. combustion power generation. Bloom Energy Servers can also utilize
 9
            renewable biogas to generate carbon-neutral electricity. As of March 31, 2018,
10          approximately 9% of our deployed fleet of Energy Servers, by megawatts deployed,
            utilized biogas. In both cases, our Energy Servers emit virtually no criteria air
11          pollutants, including NOx or SOx. Bloom Energy Servers also use virtually no water in
            normal operation. By comparison, to produce one megawatt per hour for a year,
12          thermoelectric power generation for the U.S. grid withdraws approximately 156 million
            gallons of water more than Bloom Energy Servers.
13
            180.    These representations proved to be false. In recent litigation in the Superior Court of
14
     California, Bloom v. City of Santa Clara et al, Superior Court of California, County of Santa Clara, 19-
15
     cv-348838,a number of different points were argued that pointed to the excessive costs and pollution
16
     attendant upon the use of Bloom Energy’s technology. As set forth in the Court’s opinion dated January
17
     9, 2020, at pages 8, 14, and 15, experts in that case agreed that biogas, the fuel that Bloom Energy
18
     intends to use to prevent the emission of greenhouse gases is “prohibitively expensive and thus infeasible
19
     for fuel-cell use.” Further evidence was produced showing that additional pollutants that are produced
20
     by Bloom Energy’s technology include nitrogen oxides, volatile organic compounds and hazardous solid
21
     waste. According to the Court’s opinion, Bloom Energy did not substantively dispute these claims.
22
            181.    Similarly, Hindenburg reported on September 17, 2019 that data it collected from Bloom
23
     Energy projects showed “that they generate more CO2 than the electric grid in key states they operate
24
     in and produce CO2 levels comparable to modern natural gas power plants.”
25
            182.    Further, on February 24, 2020, 16 Delaware State Senators wrote a letter to the
26
     Department of Natural Resources and Environmental Control, and sent copies to the Governor, Attorney
27
     General, and the Delaware Public Service Commission noting that Bloom Energy substantially
28
                                        41            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 46 of 171



 1   understated and misrepresented the CO2 emissions of its Bloom Energy servers. In pertinent part, the

 2   letter states:

 3           DNREC had previously been put on notice that Bloom had likely understated the CO2
             emissions cited in their permit application of October 2018 for the new fuel cells. This
 4           point was read into the record by Amy Roe at the January 13, 2019 public hearing on
             said application.
 5                                               *       *      *
 6           Some of the new fuel cells are now operating at Red Lion and Brookside, and the
             Delaware Public Service Commission has received some actual operating data. These
 7           data show that the new fuel cells are exceeding the 700 pounds of CO2 per megawatt
             hour (MWH) limit that was forecast. Specifically, the readings are 751.3 pounds of
 8           CO2 per MWH (one week old units at Brookside) and 768.4 pounds of CO2 per MWE
             (four month average old units at Red Lion).
 9

10           Furthermore, data from the New York State Energy & Development Administration
             indicate that CO2 emissions from the new fuel cells will increase as they age, probably
11           reaching 900 pounds of CO2 per MWH by the time they are two years old.

12           In your order approving the permit, it is stated that enforcement actions will be taken if
             permitted emissions are exceeded. Based on the foregoing, we would suggest a
13           substantial fine (e.g., $100,000) for every day that CO2 emissions from the Bloom fuel
14           cells exceed 700 pounds per MWH. Further, given that the burden of the Qualified Fuel
             Cell Provider Tariff is borne by Delmarva Power ratepayers resident in Delaware, we
15           would suggest that the fines imposed be rebated to said ratepayers on their electric bills.

16           Additional fines may be in order regarding VOC (volatile organic compounds) emissions,
             coking operations, and the undisclosed disposal of tons of hazardous solid waste. We
17
             would be glad to get some experts involved to review the details with your staff.
18           183.     Accordingly, the above representations about the Energy Server’s efficiency and
19   pollution were materially false and misleading.
20           184.     Finally, Bloom Energy misrepresented the life of its fuel cells in its Registration
21   Statement, stating that fuel cells installed in 2017 and onward will have a lifespan of over five years:
22           Therefore, we experienced losses, particularly during the period between 2013 and 2016,
             which represented the investment we were willing to make in order to execute our
23           strategy to become the market leader in distributed energy generation. To date, we have
24           seen progress in service financial performance driven by two primary events:

25           •    “time to stack replacement” primarily driven by our fuel cell stack lives—in the early
                  years, replacement was typically 12 to 18 months. Over the years we have made
26                steady improvements in our fuel cell lives, and from 2017 onwards we expect to
                  average over five years between replacements; and
27
             •the cost to refurbish (which include our fuel cells) is coming down. Since 2014, we
28            have driven this cost down by approximately 40%.
                                                       42                   Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                                 LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 47 of 171



 1          At today’s pricing, we believe we can break-even in our service business provided the
 2          time between stack replacements across all of our fleet is five years or better. Longer
            term, like many companies with an operation and maintenance business, our strategy is
 3          to make our service business a profitable part of our overall business, with predictable
            annual recurring revenue.
 4
            185.       These statements were materially false and misleading. Hindenburg discovered and
 5
     informed investors that Bloom Energy’s fuel cells averaged around three years. Hindenburg stated in
 6
     pertinent part:
 7
            We have tracked data on Bloom projects installed since 2017 through state utility records
 8          in New York and California. There were 35 projects in all. After aggregating this data,
            we found that even Bloom’s newest fuel cells will degrade below replacement thresholds
 9          in under 3 years, significantly below the company’s “expectations”. We present this data
            later in the report.
10

11          Our findings were corroborated by multiple experts in the field who were highly skeptical
            of Bloom’s claim that solid oxide fuel cells could last 5 years or longer in the field.
12
            We asked one professional fuel cell technician, with 19 years of experience, whether he
13          believed the company’s claims to be able to run solid oxide fuel cells for 5 years. He
            responded with a curt “no”. When asked if the same fuel cells could operate for three
14          years, he replied:
15
            “Do I believe claims of 3 years before service is needed? No. I would be highly
16          skeptical.”

17          Another expert we contacted, with 14 years of experience working in Fuel Cells and Fuel
            Cell Performance Analysis, who also has a B.S., M.S., and a PhD in Chemical
18
            Engineering, also warned about temperature and durability preventing Bloom’s cells
19          from running for 5 years:

20          “They are using the high temperature materials, I think. So, there is advantages and
            disadvantages. The disadvantage is that degradation is probably high. I doubt they have
21          5 years life. They may have 1 or 2 max. They cannot achieve 5 years. Or maybe if they
            have to replace part of the stack, they can achieve 5 years. In general, it’s really hard for
22
            SOFCs to run 5 years.”
23                                                *      *       *
            Keep in mind that Bloom guarantees both the output (total electricity produced) and the
24          efficiency (how much fuel is used to generate the electricity) of its servers:
25          “…we typically provide an Output Guaranty of 95% measured annually and an
            Efficiency Guaranty of 52% measured cumulatively” [Prospectus pg. 75]
26

27          Bloom also provides tighter 80% quarterly output guarantees or 45% monthly efficiency
            guarantees on some of its projects. [Prospectus pg. 88 and 89]
28
                                         43            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 48 of 171



            Efficiency and output decline together: As the systems become less efficient, they
 1          produce less electricity, making efficiency degradation key to when fuel cells need to be
 2          replaced.

 3          As we have seen from older Bloom project data in California and New York, fuel cell
            replacements were typically done in the 48%-50% efficiency range.
 4
            This chart, based on data from California and New York, shows how rapidly Bloom’s
 5          newer post-2016 installed servers are declining by month, on average. It also shows how
 6          the trend continues:

 7

 8

 9

10

11

12

13

14

15

16                      (Source: New York & California Utility Data & Author Analysis)
17
            After only 25 months, Bloom’s newer fuel cell installations had deteriorated from a
18          median starting efficiency of 58.3% down to 51.0%, a decline that puts them on pace to
            breach the 48% threshold with 34 months (less than three years).[3]
19
            The chart also shows that 45% efficiency (which serves as a ‘bare minimum’ on some
20          projects) will be breached after only 42 months, or 3.5 years.[4]
21          186.    This revealed that despite Bloom Energy’s representations that its fuel cells would last
22   over five years, in reality, Bloom Energy routinely replaced its fuel cells after just three years.
23

24   3
       We used the median starting point in month 1 because there were outliers in the first month that would
25   have skewed the results significantly downward, likely because systems needed to get fully up and
     running. We used average thereafter.
26   4
       Bloom states that its servers degrade linearly over time, thus we extrapolate using straight-line
27   degradation. Per Bloom’s filings: “the efficiency of the Energy Server decreases very gradually from
     the beginning of life efficiency toward the end of life efficiency. This decrease is very nearly linear in
28   nature (i.e., a straight-line slope).” (Pg. 31)
                                                          44                   Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 49 of 171



 1   Accordingly, Bloom Energy’s representations that it expected the useful life of its fuel cells to exceed

 2   five years was materially false and misleading.

 3                              August 7, 2018 – Q2 2018 Letter to Shareholders

 4          187.    On August 7, 2018, the Section 10(b) Defendants released a “Letter to Shareholders”

 5   announcing Bloom Energy’s fiscal Q2 2018 highlights and providing additional financial information.

 6   The letter was issued by Sridhar and Furr. The letter was also attached to a Form 8-K filing with the

 7   SEC on August 9, 2018.

 8          188.    Bloom Energy’s financial information in the letter was materially false and misleading

 9   as it failed to account for contingent liabilities arising under the Maintenance Service Agreements. In

10   pertinent part, the letter included Bloom Energy’s quarterly revenue and financial results but omitted

11   the amount of contingent liabilities, including the $130 million from replacing the Delaware servers,

12   that were probable and reasonably estimable under ASC 450, and ASC 460, and failed to disclose the

13   contingent liabilities under Item 303.

14          189.    This information was material and should have been disclosed and recorded pursuant to

15   Item 303, ASC 450 and ASC 460, and ASC 460.

16          190.    Bloom Energy’s Q2 2018 shareholder letter was also materially false because Bloom

17   Energy falsely reported its financial statements for the three months ended June 30, 2018, artificially

18   inflated its revenue and gross profit, and artificially decreased its net loss and net loss attributable to

19   common shareholders. As these financial statements were incorrect, Bloom Energy’s Q2 2018 Form 10-

20   Q was materially false and misleading. For example, Bloom Energy reported in its Q2 2018 Form 10-

21   Q that for Q2 2018 total revenue was $168.881 million, gross profit was $32.771 million, net loss was

22   $50.188 million, and net loss attributable to shareholders was $45.677 million or $4.34 per share. In

23   reality, for Q2 2018 total revenue was $138.302 million, gross profit was $26.984 million, net loss was

24   $60.382 million, and net loss attributable to shareholders was $55.998 million or $5.31 per share.

25          191.    The chart below represents the reported financial statements in Bloom Energy’s Q2 2018

26   shareholder letter compared to Bloom Energy’s actual financial statements as restated in Bloom

27   Energy’s 2019 Form 10-K:
                         ($ in thousands          Three           Three         Percent
28                       except per share         Months          Months       Misstated
                                        45                                     Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 50 of 171



                                  data)             Ended          Ended
 1                                                 6/30/18        6/30/18
 2                                                Reported        Actual
                             Total revenue        $168,881       $138,302       (22.1%)
 3
                              Gross Profit        $32,771         $26,984       (21.4%)
 4                               Net loss        ($50,189)       ($60,382)       17.1%
                                 Net loss
 5
                             attributable to
                                common           ($45,677)       ($55,998)       18.4%
 6
                              stockholders
 7                            Net loss per
                           share attributable
 8                             to common           ($4.34)        ($5.31)        18.3%
 9                            stockholders
             192.   The financial statements in Bloom Energy’s Q2 2018 shareholder letter were materially
10
     false and misleading as they incorrectly stated the actual amounts of total revenue, gross profit, net loss,
11
     and net loss attributable to shareholders. As these financial statements were incorrect, Bloom Energy’s
12
     Q2 2018 shareholder letter was materially false and misleading.
13
             193.   These statements were also material as a reasonable investor would consider the financial
14
     statements, including figures for revenue and net loss, to be important before purchasing Bloom Energy
15
     securities.
16
             194.   Additionally, Bloom Energy’s Q2 2018 shareholder letter misrepresented that it owned
17
     superior technology involving the efficiency of converting fuel to electricity. In pertinent part the Q2
18
     shareholder letter stated:
19
             Bloom Energy has harnessed advances in materials science, autonomous control, big
20           data, artificial intelligence and power electronics to create an entirely new paradigm for
21           the production and delivery of on-site electric power. Our platform converts fuel into
             electricity without combustion, using solid oxide fuel cell technology, using modular,
22           pay-as-you-grow power modules that are assembled in a redundant fault-tolerant
             architecture.
23
             A Bloom Energy Server uses less fuel to generate more electricity than a conventional
24           power plant. It also generates cleaner electricity, with 60% less CO2 emissions than
25           the average of the U.S. power generation portfolio. Because there is no combustion,
             there are also virtually no smog-forming particulate emissions. Furthermore, generating
26           electricity with solid oxide fuel technology is a highly reliable process. Our platform
             operates with few moving parts, making it robust and reliable.
27
             195.   The above statement was materially false and misleading as the actual level of the Energy
28
                                         46            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 51 of 171



 1   Servers’ efficiency is comparable to that of a natural gas turbine or just slightly better than a natural gas

 2   internal combustion generator which generates electric power at approximately 42% efficiency.

 3   Additionally, in litigation involving Bloom Energy, evidence was produced showing that additional

 4   pollutants that are produced by Bloom Energy’s technology include nitrogen oxides, volatile organic

 5   compounds and hazardous solid waste. According to the Court’s opinion, Bloom Energy did not

 6   substantively dispute these claims. Accordingly, Bloom Energy’s representations that Bloom Energy’s

 7   servers had better efficiency and were cleaner than traditional fuel were materially false and misleading.

 8           196.     Further, on February 24, 2020, 16 Delaware State Senators wrote a letter to the

 9   Department of Natural Resources and Environmental Control, and sent copies to the Governor, Attorney

10   General, and the Delaware Public Service Commission noting that Bloom Energy substantially

11   understated and misrepresented the CO2 emissions of its Bloom Energy servers. In pertinent part, the

12   letter states:

13           DNREC had previously been put on notice that Bloom had likely understated the CO2
             emissions cited in their permit application of October 2018 for the new fuel cells. This
14           point was read into the record by Amy Roe at the January 13, 2019 public hearing on
             said application.
15                                               *       *      *
16           Some of the new fuel cells are now operating at Red Lion and Brookside, and the
             Delaware Public Service Commission has received some actual operating data. These
17           data show that the new fuel cells are exceeding the 700 pounds of CO2 per megawatt
             hour (MWH) limit that was forecast. Specifically, the readings are 751.3 pounds of
18           CO2 per MWH (one week old units at Brookside) and 768.4 pounds of CO2 per MWE
             (four month average old units at Red Lion).
19

20           Furthermore, data from the New York State Energy & Development Administration
             indicate that CO2 emissions from the new fuel cells will increase as they age, probably
21           reaching 900 pounds of CO2 per MWH by the time they are two years old.

22           In your order approving the permit, it is stated that enforcement actions will be taken if
             permitted emissions are exceeded. Based on the foregoing, we would suggest a
23           substantial fine (e.g., $100,000) for every day that CO2 emissions from the Bloom fuel
24           cells exceed 700 pounds per MWH. Further, given that the burden of the Qualified Fuel
             Cell Provider Tariff is borne by Delmarva Power ratepayers resident in Delaware, we
25           would suggest that the fines imposed be rebated to said ratepayers on their electric bills.

26           Additional fines may be in order regarding VOC (volatile organic compounds) emissions,
             coking operations, and the undisclosed disposal of tons of hazardous solid waste. We
27
             would be glad to get some experts involved to review the details with your staff.
28           197.
                Accordingly, the above representations about the Energy Servers’ efficiency and
                                                 47                Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                           LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 52 of 171



 1   pollution were materially false and misleading.

 2                                  September 7, 2018 – Q2 2018 Form 10-Q

 3          198.    On September 7, 2018, after market-trading hours, the Section 10(b) Defendants filed

 4   with the SEC Bloom Energy’s Form 10-Q for fiscal Q2 2018, ending June 30, 2018. The Form 10-Q

 5   was signed by Sridhar and Furr.

 6          199.    In the Q2 2018 Form 10-Q, Bloom Energy warned investors about possible construction

 7   delays despite these delays already being underway and affecting acceptances. In pertinent part, the Q2

 8   2018 Form 10-Q states:

 9          Our business is subject to risks associated with construction . . . that may arise in the
            course of completing installations.
10
            Because we do not recognize revenue on the sales of our Energy Servers until installation
11          and acceptance, our financial results are dependent, to a large extent, on the timeliness of
12          the installation of our Energy Servers. Furthermore, in some cases, the installation of our
            Energy Servers may be on a fixed price basis, which subjects us to the risk of cost overruns
13          or other unforeseen expenses in the installation process.
                                                   *       *       *
14          In addition to the other risks described in this “Risk Factors” section, the following factors
            could also cause our financial condition and results of operations to fluctuate on a quarterly
15          basis . . . the timing of installations, which may depend on many factors such as . . .
16          customer facility construction schedules.

17          200.    These statements were misleading because the disclosed risks had already come to
18   fruition, as Bloom Energy was facing significant construction delays that would prevent it from reaching
19   even the low end of its publicly stated guidance for acceptances.
20          201.    Bloom Energy’s financial statements in the Q2 2018 Form 10-Q were also materially
21   false and misleading as they failed to account for contingent liabilities arising under the Maintenance
22   Service Agreements. In pertinent part, the Q2 2018 Form 10-Q indicated that “the aggregate amount of
23   extended warranty services payments we expect to receive over the remaining term of the Power
24   Purchase Agreement Projects was $447.2 million as of June 30, 2018.” However, Bloom Energy omitted
25   the amount of contingent liabilities, including the $130 million from replacing the Delaware servers,
26   that were probable and reasonably estimable under ASC 450, ASC 460, and failed to disclose the
27   contingent liabilities under Item 303.
28          202.
               Further, while Bloom Energy discusses the accrued warranty costs in the notes to the
                                                 48                 Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                           LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 53 of 171



 1   financial statements in the Q2 2018 Form 10-Q, it did not record or disclose the $2 billion of contingent

 2   liabilities for the Maintenance Service Agreements. As the amount of contingent liabilities for the

 3   Maintenance Service Agreements were probable and reasonably estimable under ASC 450 and ASC

 4   460, they should have been disclosed and accounted for properly.

 5          203.    Although Bloom Energy expected customers to continue to renew the Maintenance

 6   Service Agreements and “expect[ed] that [its] deployed early generation Energy Servers may continue

 7   to perform at a lower output and efficiency level and, as a result, the maintenance costs may exceed the

 8   contracted prices that we expect to generate in respect of those servers if our customers continue to

 9   renew their maintenance service agreements in respect of those servers,” the Section 10(b) Defendants

10   continued to substantially omit the entire actual amount and misrepresented to investors the actual

11   financial health of Bloom Energy. This information was material and should have been recorded and

12   disclosed under Item 303, ASC 450, and ASC 460.

13          204.    Bloom Energy’s financial statements were also materially false and misleading as they

14   failed to correctly account for its MS transactions in accordance with GAAP. In its Form 10-Q, Bloom

15   Energy accounted for its MS program leases as operating leases. However, in its restatement, Bloom

16   Energy admitted that it should have accounted for leases with its financing partners as capital leases

17   because “risks of ownership have not completely transferred to the financing party” and, therefore, its

18   “Managed Services Agreements and similar transactions should have been accounted for as financing

19   transactions under lease accounting standards.” Consequently, “[t]he revenue for the Managed Services

20   Agreements and similar transactions” should have been “recognized over the duration of the contract

21   instead of upfront.”

22          205.    Bloom Energy improperly classified its Energy Server leases with its financing partners

23   as operating leases, which enabled Bloom Energy to misapply sale-leaseback accounting guidance and

24   recognize revenue from sales of the Energy Servers upfront, rather than over the duration of the contract.

25   The portion of revenue in the three and six months ended June 30, 2018 attributable to MS transaction

26   was 5% and 5%, respectively. The chart below shows the impact of Bloom Energy’s restatement on its

27   June 30, 2018 financial statements included in the Form 10-Q:
                           ($ in thousands        Three         Three  Percent
28                        except per share      Months         Months Misstated
                                                         49           Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 54 of 171



                                   data)            Ended           Ended
 1                                                 6/30/18         6/30/18
 2                                                Reported         Actual
                             Total revenue        $168,881        $138,302       (22.1%)
 3
                              Gross Profit         $32,771         $26,984       (21.4%)
 4                               Net loss         ($50,189)       ($60,382)       17.1%
                                 Net loss
 5
                             attributable to
                                common            ($45,677)       ($55,998)       18.4%
 6
                              stockholders
 7                            Net loss per
                           share attributable
 8                             to common            ($4.34)         ($5.31)       18.3%
 9                            stockholders
            206.    The financial statements in Bloom Energy’s Q2 2018 Form 10-Q were materially false
10
     and misleading as Bloom Energy falsely reported its financial statements for the three months ended
11
     June 30, 2018, artificially inflated its revenue and gross profit, and artificially decreased its net loss and
12
     net loss attributable to common shareholders. As these financial statements were incorrect, Bloom
13
     Energy’s Q2 2018 Form 10-Q was materially false and misleading. For example, Bloom Energy
14
     reported in its Q2 2018 Form 10-Q that for Q2 2018 total revenue was $168.881 million, gross profit
15
     was $32.771 million, net loss was $50.188 million, and net loss attributable to shareholders was $45.677
16
     million or $4.34 per share. In reality, for Q2 2018 total revenue was $138.302 million, gross profit was
17
     $26.984 million, net loss was $60.382 million, and net loss attributable to shareholders was $55.998
18
     million or $5.31 per share.
19
            207.    These statements were material as a reasonable investor would consider the financial
20
     statements, including figures for revenue and net loss, to be important before purchasing or otherwise
21
     acquiring Bloom Energy securities.
22
            208.    In connection with its reported financial statements, the Q2 2018 Form 10-Q also states:
23
           Our management, with the participation of our Chief Executive Officer and Chief
24         Financial Officer, has evaluated the effectiveness of our disclosure controls and
25         procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange
           Act of 1934), as amended (the Exchange Act), as of June 30, 2018. Based on such
26         evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that
           as of June 30, 2018 controls and procedures were effective to provide reasonable
27         assurance that information required to be disclosed in the reports we file and submit under
           the Exchange Act is recorded, processed, summarized and reported as and when required,
28         and that such information is accumulated and communicated to our management,
                                                         50                    Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 55 of 171



            including our Chief Executive Officer and Chief Financial Officer, to allow timely
 1          decisions regarding its required disclosure.
 2          209.    This was materially false and misleading. As shown above and admitted by Bloom
 3   Energy in its 2019 Form 10-K, Bloom Energy had “a material weakness in [its] internal control over
 4   financial reporting related to the accounting for complex or non-routine transactions.”
 5          210.    The Q2 2018 Form 10-Q was also materially misleading given that it included
 6   certifications by Sridhar and Furr pursuant to the Sarbanes-Oxley Act (“SOX”). These certifications
 7   indicated that Sridhar and Furr had both reviewed the Q2 2018 Form 10-Q and that it was materially
 8   accurate and not misleading. Specifically, Sridhar and Furr each certified that:
 9          1. I have reviewed this Quarterly Report on Form 10-Q of Bloom Energy Corporation;
10          2. Based on my knowledge, this report does not contain any untrue statement of a
11             material fact or omit to state a material fact necessary to make the statements
               made, in light of the circumstances under which such statements were made, not
12             misleading with respect to the period covered by this report;

13          3. Based on my knowledge, the financial statements, and other financial
               information included in this report, fairly present in all material respects the
14             financial condition, results of operations and cash flows of the registrant as of,
15             and for, the periods presented in this report;

16          4. The registrant’s other certifying officer and I are responsible for establishing and
               maintaining disclosure controls and procedures (as defined in Exchange Act Rules
17             13a-15(e) and 15d-15(e)) for the registrant and have:
18             a. Designed such disclosure controls and procedures, or caused such disclosure
19                controls and procedures to be designed under our supervision, to ensure that
                  material information relating to the registrant, including its consolidated
20                subsidiaries, is made known to us by others within those entities, particularly during
                  the period in which this report is being prepared;
21
               b. Evaluated the effectiveness of the registrant’s disclosure controls and procedures
22
                  and presented in this report our conclusions about the effectiveness of the disclosure
23                controls and procedures, as of the end of the period covered by this report based on
                  such evaluation; and
24
               c. Disclosed in this report any change in the registrant’s internal control over financial
25                reporting that occurred during the registrant’s most recent fiscal quarter (the
                  registrant’s fourth fiscal quarter in the case of an annual report) that has materially
26
                  affected, or is reasonably likely to materially affect, the registrant’s internal control
27                over financial reporting; and

28
                                        51            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 56 of 171



            5. The registrant’s other certifying officer and I have disclosed, based on our most recent
 1             evaluation of internal control over financial reporting, to the registrant’s auditors and
 2             the audit committee of the registrant’s board of directors (or persons performing the
               equivalent functions):
 3
                 a. All significant deficiencies and material weaknesses in the design or operation of
 4                  internal control over financial reporting which are reasonably likely to adversely
                    affect the registrant’s ability to record, process, summarize and report financial
 5                  information; and
 6
                 b. Any fraud, whether or not material, that involves management or other employees
 7                  who have a significant role in the registrant’s internal control over financial
                    reporting.
 8
     (Q2 2018 Form 10-Q, Exs. 31.1 & 31.2.)
 9
            211.     Given the false and misleading nature of the statements in the Q2 2018 Form 10-Q
10
     described above, Sridhar’s and Furr’s certifications were false and/or materially misleading.
11
     Specifically, the Form 10-Q omitted substantially all of the contingent liabilities that should have been
12
     disclosed to investors and failed to properly account for its MS leases. By omitting these liabilities and
13
     misrepresenting Bloom Energy’s financial statements, the Section 10(b) Defendants misled investors to
14
     believe that Bloom Energy’s financial position was stronger than it appeared. These omissions and
15
     misrepresentations were material because reasonable investors would consider the accuracy of Bloom
16
     Energy’s Q2 2018 Form 10-Q including the financial statements, to be important before purchasing or
17
     otherwise acquiring Bloom Energy securities.ions.
18
            B.       The Truth about Bloom Energy’s Construction Delays Emerges While Defendants
19
                     Continue to Mislead Investors about Bloom Energy’s Contingent Liabilities
20
                               November 5, 2018 – Q3 2018 Letter to Shareholders
21
            212.     On November 5, 2018, Bloom Energy disclosed its operating results for the third quarter
22
     of fiscal 2018. Bloom Energy reported only 206 “acceptances,” which was materially below its guidance
23
     number of 215 to 235. During an investor conference call held after market hours that same day, Furr
24
     conceded that the low rate of “acceptances” was “a result of construction delays.” The effect of the
25
     construction delay was amplified given the existence of customer “blackout” dates in the fourth quarter
26
     of 2018. This resulted in many Energy Server delays by customers to 2019.
27
            213.     Market analysts from large banks focused on this point. On November 6, 2018, Cowen
28
                                        52            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 57 of 171



 1   released an analyst report titled “Growing Pains” and noted that “3Q results were largely impacted by

 2   lower than expected acceptances as a result of construction timing delays. While we don’t expect the

 3   bulk of these projects to commence in 4Q given construction blackout periods during holiday season,

 4   we believe the projects will be pushed out into 1H19.”

 5          214.    Similarly, Credit Suisse published a report titled “Bloom Wilts a Bit on Project Delays.”

 6   Credit Suisse stated, “Bottom line – near-term challenges due to construction delays” and noted that

 7   “Long term GM% on target, but below our expectations for 4Q and 2019 . . . .”

 8          215.    J.P. Morgan also concentrated on the construction delays, stating in a report titled “Solid

 9   Demand but Delayed Deployment Weighs on 3Q Results and Guidance”, that “BE reported 3Q EBITDA

10   slightly ahead of consensus on lower than expected Acceptances. 4Q guidance was lower than expected

11   owing to project timing, in large part specific to one single-site 5MW deployment.”

12          216.    In response to the above news, the price of Bloom Energy stock plummeted from $23.01

13   at close on November 5, 2018, to $17.25 at close on November 6, 2018, a decline of 25% on unusually

14   heavy trading volume.

15          217.    The Section 10(b) Defendants continued to mislead investors relating to Bloom Energy’s

16   liabilities under the Maintenance Service Agreements.

17          218.    In the shareholder letter for Q3 2018, financial statements and on the conference call, the

18   Section 10(b) Defendants failed to disclose that they knew Bloom Energy was expecting $2 billion in

19   liabilities under the Maintenance Service Agreements.

20          219.    Despite the call being November 5, 2018, on November 11, 2018, just two days later,

21   Bloom Energy quietly filed a construction permit request in Delaware for the replacements. While

22   Bloom Energy omitted the amount of the liabilities to replace the Delaware Energy Servers until August

23   2019, the replacement costs ultimately cost Bloom Energy $130 million, according to market analysts.

24   Bloom Energy failed to disclose this liability to investors.

25          220.    This information was material and should have been disclosed to investors particularly

26   given how it impacts shareholder liquidity and Bloom Energy’s path to profitability. Therefore, the

27   omission of this liability was materially false and misleading.

28          221.    Bloom Energy’s Q3 2018 shareholder letter was also materially false because Bloom
                                        53            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 58 of 171



 1   Energy improperly accounted for its MS leases and falsely reported its financial statements for the three

 2   months ended September 30, 2018, artificially inflated its revenue, decreased its net loss, and decreased

 3   its net loss attributable to common shareholders. For example, Bloom Energy reported in its Q3 2018

 4   shareholder letter that for Q3 2018 total revenue was $190.190 million, net loss was $82.510 million,

 5   and net loss attributable to shareholders was $78.579 million or $0.97 per share. These numbers were

 6   materially false and misleading. In reality, for Q3 2018 total revenue was $168.619 million, net loss was

 7   $84.432 million, and net loss attributable to shareholders was $80.502 million or $0.99 per share.

 8          222.    The chart below represents the reported financial statements in Bloom Energy’s Q3 2018

 9   shareholder letter compared to Bloom Energy’s actual financial statements as restated in Bloom

10   Energy’s 2019 Form 10-K:
                                                  Three            Three
11                         ($ in thousands       Months           Months
                                                                                Percent
12                         except per share       Ended            Ended
                                                                               Misstated
                                 data)           9/30/18          9/30/18
13                                               Reported         Actual
                             Total revenue       $190,190        $168,619      (12.8%)
14
                               Net loss          ($82,510)       ($84,432)       2.3%
15
                                 Net loss
16                           attributable to
                                common           ($78,579)       ($80,502)       2.4%
17                            stockholders
                              Net loss per
18
                           share attributable
                               to common          ($0.97)         ($0.99)        2.0%
19
                              stockholders
20
            223.    The financial statements in Bloom Energy’s Q3 2018 shareholder letter were materially
21
     false and misleading as they incorrectly stated the actual amounts of total revenue, net loss, and net loss
22
     attributable to shareholders. As these financial statements were incorrect, Bloom Energy’s Q3 2018
23
     shareholder letter was materially false and misleading.
24
            224.    These statements were also material as a reasonable investor would consider the financial
25
     statements, including figures for revenue and net loss, to be important before purchasing or otherwise
26
     acquiring Bloom Energy securities.
27
            225.    Additionally, Bloom Energy’s Q3 2018 shareholder letter misrepresented that it owned
28
                                        54            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 59 of 171



 1   superior technology involving the efficiency of converting fuel to electricity. In pertinent part the Q3

 2   shareholder letter stated:
            The U.S. has reduced energy-related carbon emissions by 14 percent since 2005.
 3          According to the Energy Information Administration, 61% of this decline can be
 4          attributed to the shift from fossil fuels to natural gas. Bloom Energy Servers convert
            natural gas to electricity with the highest electrical efficiency of any device, further
 5          reducing CO2 emissions. Today, our platform produces 60% less CO2 emissions than
            the power that they offset from the US grid.
 6
            226.    The above statement was materially false and misleading as the actual level of the Energy
 7
     Servers’ efficiency is comparable to that of a natural gas turbine or just slightly better than a natural gas
 8
     internal combustion generator which generates electric power at approximately 42% efficiency.
 9
     Additionally, in litigation involving Bloom Energy, evidence was produced showing that additional
10
     pollutants that are produced by Bloom Energy’s technology include nitrogen oxides, volatile organic
11
     compounds and hazardous solid waste. According to the Court’s opinion, Bloom Energy did not
12
     substantively dispute these claims.
13
            227.    Further, on February 24, 2020, 16 Delaware State Senators wrote a letter to the
14
     Department of Natural Resources and Environmental Control, and sent copies to the Governor, Attorney
15
     General, and the Delaware Public Service Commission noting that Bloom Energy substantially
16
     understated and misrepresented the CO2 emissions of its Bloom Energy servers. In pertinent part, the
17
     letter states:
18            DNREC had previously been put on notice that Bloom had likely understated the CO2
              emissions cited in their permit application of October 2018 for the new fuel cells. This
19            point was read into the record by Amy Roe at the January 13, 2019 public hearing on
20            said application.
                                                  *       *      *
21            Some of the new fuel cells are now operating at Red Lion and Brookside, and the
              Delaware Public Service Commission has received some actual operating data. These
22            data show that the new fuel cells are exceeding the 700 pounds of CO2 per megawatt
              hour (MWH) limit that was forecast. Specifically, the readings are 751.3 pounds of
23
              CO2 per MWH (one week old units at Brookside) and 768.4 pounds of CO2 per MWE
24            (four month average old units at Red Lion).

25          Furthermore, data from the New York State Energy & Development Administration
            indicate that CO2 emissions from the new fuel cells will increase as they age, probably
26          reaching 900 pounds of CO2 per MWH by the time they are two years old.
27
            In your order approving the permit, it is stated that enforcement actions will be taken if
28          permitted emissions are exceeded. Based on the foregoing, we would suggest a
                                        55            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 60 of 171



            substantial fine (e.g., $100,000) for every day that CO2 emissions from the Bloom fuel
 1          cells exceed 700 pounds per MWH. Further, given that the burden of the Qualified Fuel
 2          Cell Provider Tariff is borne by Delmarva Power ratepayers resident in Delaware, we
            would suggest that the fines imposed be rebated to said ratepayers on their electric bills.
 3
            Additional fines may be in order regarding VOC (volatile organic compounds) emissions,
 4          coking operations, and the undisclosed disposal of tons of hazardous solid waste. We
            would be glad to get some experts involved to review the details with your staff.
 5
            228.    Accordingly, Bloom Energy’s representations that the Energy Servers had better
 6
     efficiency and were cleaner than traditional fuel were materially false and misleading.
 7
                                  November 5, 2018 – Q3 2018 Earnings Call
 8
            229.    On November 5, 2018, Bloom Energy held an earnings call to discuss its preliminary Q3
 9
     2018 results. Defendants Sridhar and Furr were on the call.
10
            230.    On the call Defendant Furr disclosed that Bloom Energy “achieved 206 acceptances for
11
     Q3 or 20.6 megawatts of power capacity. This was below the bottom end of our estimates, which was
12
     215 systems and come as a result of construction delays.” This revealed to the market that Bloom
13
     Energy’s previous statements relating to acceptances were materially false and misleading.
14
            231.    Market analysts from large banks focused on this point. On November 6, 2018, Cowen
15
     released an analyst report titled “Growing Pains” and noted that “3Q results were largely impacted by
16
     lower than expected acceptances as a result of construction timing delays. While we don’t expect the
17
     bulk of these projects to commence in 4Q given construction blackout periods during holiday season,
18
     we believe the projects will be pushed out into 1H19.”
19
            232.    Similarly, Credit Suisse published a report titled “Bloom Wilts a Bit on Project Delays.”
20
     Credit Suisse stated, “Bottom line – near-term challenges due to construction delays” and noted that
21
     “Long term GM% on target, but below our expectations for 4Q and 2019 . . . .”
22
            233.    J.P. Morgan also concentrated on the construction delays, stating in a report titled “Solid
23
     Demand but Delayed Deployment Weighs on 3Q Results and Guidance”, that “BE reported 3Q EBITDA
24
     slightly ahead of consensus on lower than expected Acceptances. 4Q guidance was lower than expected
25
     owing to project timing, in large part specific to one single-site 5MW deployment.”
26
            234.    In response to the above news, the price of Bloom Energy stock plummeted from $23.01
27
     at close on November 5, 2018, to $17.25 at close on November 6, 2018, a decline of 25% on unusually
28
                                        56            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 61 of 171



 1   heavy trading volume.

 2          235.    During the call, the Section 10(b) Defendants also made materially false and misleading

 3   statements relating to Bloom Energy’s financial statements, and Bloom Energy’s efficiency and

 4   pollution.

 5          236.    For example, Defendant Sridhar stated in pertinent part:

 6          Power that has a very low to 0 net impact on CO2 emissions, the U.S. has reduced energy-
            related carbon emissions by 14% since 2005. According to the Energy Information
 7          Administration, 61% of this decline can be attributed to the shift from fossil fuels to
            natural gas. Bloom Energy Servers convert natural gas to electricity with the highest
 8          electrical efficiency of any commercial device, further reducing CO2 emissions. Today,
 9          our platform produces 60% less CO2 emissions than the average of the U.S. grid.
                                                 *       *      *
10          The elimination of criteria pollutants is another important factor. Because we don’t burn
            fuel to generate electricity, we do not produce criteria pollutants. The reason you can’t
11          breathe in cities like Beijing and Delhi is not because of CO2 but because of smog
            emissions, and we do not produce those emissions, improving respiratory health. In
12          addition, our systems consume no water during normal operation.
13          237.    These representations proved to be false. In recent litigation in the Superior Court of
14   California, Bloom v. City of Santa Clara et al, Superior Court of California, County of Santa Clara, 19-
15   cv-348838, a number of different points were argued that pointed to the excessive costs and pollution
16   attendant upon the use of Bloom Energy’s technology. As set forth in a Court opinion dated January 9,
17   2020, at pages 8 14, and 15, experts in that case agreed that biogas, the fuel that Bloom Energy intends
18   to use to prevent the emission of greenhouse gases is “prohibitively expensive and thus infeasible for
19   fuel-cell use.” Further evidence was produced showing that additional pollutants that are produced by
20   Bloom Energy’s technology include nitrogen oxides, volatile organic compounds and hazardous solid
21   waste. According to the Court’s opinion, Bloom Energy did not substantively dispute these claims.
22          238.    Similarly, Hindenburg reported on September 17, 2019 that data it collected from Bloom
23   Energy projects showed “that they generate more CO2 than the electric grid in key states they operate
24   in and produce CO2 levels comparable to modern natural gas power plants.”
25          239.    Further, on February 24, 2020, 16 Delaware State Senators wrote a letter to the
26   Department of Natural Resources and Environmental Control, and sent copies to the Governor, Attorney
27   General, and the Delaware Public Service Commission noting that Bloom Energy substantially
28   understated and misrepresented the CO2 emissions of its Bloom Energy servers. In pertinent part, the
                                                     57                 Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                                LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 62 of 171



 1   letter states:

 2           DNREC had previously been put on notice that Bloom had likely understated the CO2
             emissions cited in their permit application of October 2018 for the new fuel cells. This
 3           point was read into the record by Amy Roe at the January 13, 2019 public hearing on
             said application.
 4                                               *       *      *
 5           Some of the new fuel cells are now operating at Red Lion and Brookside, and the
             Delaware Public Service Commission has received some actual operating data. These
 6           data show that the new fuel cells are exceeding the 700 pounds of CO2 per megawatt
             hour (MWH) limit that was forecast. Specifically, the readings are 751.3 pounds of
 7           CO2 per MWH (one week old units at Brookside) and 768.4 pounds of CO2 per MWE
             (four month average old units at Red Lion).
 8

 9           Furthermore, data from the New York State Energy & Development Administration
             indicate that CO2 emissions from the new fuel cells will increase as they age, probably
10           reaching 900 pounds of CO2 per MWH by the time they are two years old.

11           In your order approving the permit, it is stated that enforcement actions will be taken if
             permitted emissions are exceeded. Based on the foregoing, we would suggest a
12           substantial fine (e.g., $100,000) for every day that CO2 emissions from the Bloom fuel
13           cells exceed 700 pounds per MWH. Further, given that the burden of the Qualified Fuel
             Cell Provider Tariff is borne by Delmarva Power ratepayers resident in Delaware, we
14           would suggest that the fines imposed be rebated to said ratepayers on their electric bills.

15           Additional fines may be in order regarding VOC (volatile organic compounds) emissions,
             coking operations, and the undisclosed disposal of tons of hazardous solid waste. We
16
             would be glad to get some experts involved to review the details with your staff.
17           240.     Accordingly, the above representations about the Energy Servers’ efficiency and
18   pollution were materially false and misleading.
19           241.     Similarly, during the November 5, 2018 investor conference call, Defendant Furr made
20   materially false and misleading statements relating to Bloom Energy’s financial statements stating in
21   pertinent part:
22          Revenue was $190.2 million, up sequentially from 12.6%. Gross margin came in at
            20.8%. Our operating income was $5.6 million with adjusted EBITDA coming in at
23          $15.1 million. EPS was a loss of $0.13; and we ended the quarter with $412 million in
            cash and short-term investments, and this excludes $36.7 million of PPA cash.
24                                             *       *      *
            Gross profit, excluding stock-based compensation, improved from $34.7 million in
25
            Q2 ‘18 to $39.5 million in Q3, a 13.8% sequential increase.
26           242.     As Bloom Energy was improperly accounting for its MS transactions, the above
27   statements were materially false and misleading. In reality, the actual revenue in Q3 2018 was materially
28   lower. Accordingly, Bloom Energy’s Q3 2018 Earnings Call materially misled investors as to the actual
                                                     58                  Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                               LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 63 of 171



 1   financial condition of Bloom Energy.

 2                                  November 13, 2018 – Q3 2018 Form 10-Q

 3          243.    On November 13, 2018, after market-trading hours, the Section 10(b) Defendants filed

 4   with the SEC Bloom Energy’s Form 10-Q for fiscal Q3 2018, ending September 30, 2018. The Form

 5   10-Q was signed by Sridhar and Furr.

 6          244.    Bloom Energy’s financial statements in the Q3 2018 Form 10-Q were materially false

 7   and misleading as they failed to account for contingent liabilities arising under the Maintenance Service

 8   Agreements. In pertinent part, the Q3 2018 Form 10-Q indicated that “[t]he aggregate amount of

 9   extended warranty services payments we expect to receive over the remaining term of the Power

10   Purchase Agreement Projects $439.0 million as of September 30, 2018.” However, Bloom Energy

11   omitted $2 billion of contingent liabilities, including the $130 million from replacing the Delaware

12   servers, that were probable and reasonably estimable under ASC 450, and ASC 460, and failed to

13   disclose the contingent liabilities under Item 303.

14          245.    While Bloom Energy discussed the accrued warranty costs in the notes to the financial

15   statements in the Q3 2018 Form 10-Q, Bloom Energy did not record or disclose $2 billion of contingent

16   liabilities required to be recorded and disclosed under Item 303, ASC 450 and ASC 460.

17          246.    As the amount of contingent liabilities for the Maintenance Service Agreements were

18   probable and reasonably estimable under ASC 450 and ASC 460, they should have been disclosed and

19   accounted for properly.

20          247.    Although Bloom Energy expected customers to continue to renew the Maintenance

21   Service Agreements and “expect[ed] that [its] deployed early generation Energy Servers may continue

22   to perform at a lower output and efficiency level and, as a result, the maintenance costs may exceed the

23   contracted prices that we expect to generate in respect of those servers if our customers continue to

24   renew their maintenance service agreements in respect of those servers,” the Section 10(b) Defendants

25   continued to omit substantially all of the actual amount ($2 billion) and misrepresented to investors the

26   actual financial health of Bloom Energy. This information was material and should have been recorded

27   and disclosed under Item 303, ASC 450 and ASC 460, and ASC 460.

28          248.    These liabilities were material and should have been recorded and disclosed to investors
                                        59            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 64 of 171



 1   under Item 303 ASC 450, and ASC 460, particularly given how it impacts shareholder liquidity and

 2   Bloom Energy’s path to profitability. Therefore, the omission of these liabilities was materially false

 3   and misleading.

 4          249.    Bloom Energy’s financial statements were also materially false and misleading as they

 5   failed to correctly account for its MS transactions in accordance with GAAP. In its Form 10-Q, Bloom

 6   Energy accounted for its MS program leases as operating leases. However, in its restatement, Bloom

 7   Energy admitted that it should have accounted for leases with its financing partners as capital leases

 8   because “risks of ownership have not completely transferred to the financing party” and, therefore, its

 9   “Managed Services Agreements and similar transactions should have been accounted for as financing

10   transactions under lease accounting standards.” Consequently, “[t]he revenue for the Managed Services

11   Agreements and similar transactions” should have been “recognized over the duration of the contract

12   instead of upfront.”

13          250.    Bloom Energy improperly classified its Energy Server leases with its financing partners

14   as operating leases, which enabled Bloom Energy to misapply sale-leaseback accounting guidance and

15   recognize revenue from sales of the Energy Servers upfront, rather than over the duration of the contract.

16   The portion of revenue in the three and nine months ended September 30, 2018 attributable to MS

17   transaction was 4% and 4%, respectively. The chart below shows the impact of Bloom Energy’s

18   restatement on its September 30, 2018 financial statements included in the Form 10-Q:
                                                 Three           Three
19                          ($ in thousands     Months         Months
                                                                             Percent
20                         except per share      Ended          Ended
                                                                            Misstated
                                  data)         9/30/18        9/30/18
21                                             Reported         Actual

22                           Total revenue       $190,190       $168,619       (12.8%)

23                              Net loss         ($82,510)      ($84,432)       2.3%

24                                Net loss
                              attributable to
25                               common          ($78,579)      ($80,502)       2.4%
                               stockholders
26                             Net loss per
                            share attributable
27                                                ($0.97)        ($0.99)        2.0%
                                to common
28                             stockholders
                                        60            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 65 of 171



 1          251.    The financial statements in Bloom Energy’s Q3 2018 Form 10-Q were materially false

 2   and misleading because Bloom Energy falsely reported its financial statements for the three months

 3   ended September 30, 2018, artificially inflated its revenue, decreased its net loss, and decreased its net

 4   loss attributable to common shareholders. For example, Bloom Energy reported in its Q3 2018 Form

 5   10-Q that for Q3 2018 total revenue was $190.190 million, net loss was $82.510 million, and net loss

 6   attributable to shareholders was $78.579 million or $0.97 per share. In reality, for Q3 2018 total revenue

 7   was $168.619 million, net loss was $84.432 million, and net loss attributable to shareholders was

 8   $80.502 million or $0.99 per share.

 9          252.    These statements were material as a reasonable investor would consider the financial

10   statements, including figures for revenue and net loss, to be important before purchasing or otherwise

11   acquiring Bloom Energy securities.

12          253.    In connection with its reported financial statements, the Q3 2018 Form 10-Q also states:

13          Our management, with the participation of our Chief Executive Officer and Chief
            Financial Officer, has evaluated the effectiveness of our disclosure controls and
14          procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act, as
            of September 30, 2018. Based on such evaluation, our Chief Executive Officer and Chief
15          Financial Officer have concluded that as of September 30, 2018 controls and procedures
16          were effective to provide reasonable assurance that information required to be disclosed
            in the reports we file and submit under the Exchange Act is recorded, processed,
17          summarized and reported as and when required, and that such information is accumulated
            and communicated to our management, including our Chief Executive Officer and Chief
18          Financial Officer, to allow timely decisions regarding its required disclosure.
19          254.    This was materially false and misleading. As shown above and admitted by Bloom

20   Energy in its 2019 Form 10-K, Bloom Energy had “a material weakness in [its] internal control over

21   financial reporting related to the accounting for complex or non-routine transactions.”

22          255.    The Q3 2018 Form 10-Q was also materially misleading given that it included

23   certifications by Sridhar and Furr pursuant to SOX. These certifications indicated that Sridhar and Furr

24   had both reviewed the Q3 2018 Form 10-Q and that it was materially accurate and not misleading.

25   Specifically, Sridhar and Furr each certified that:

26          1. I have reviewed this Quarterly Report on Form 10-Q of Bloom Energy Corporation;

27          2. Based on my knowledge, this report does not contain any untrue statement of a
               material fact or omit to state a material fact necessary to make the statements
28
                                        61            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 66 of 171



              made, in light of the circumstances under which such statements were made, not
 1            misleading with respect to the period covered by this report;
 2
            3. Based on my knowledge, the financial statements, and other financial
 3             information included in this report, fairly present in all material respects the
               financial condition, results of operations and cash flows of the registrant as of,
 4             and for, the periods presented in this report;
 5          4. The registrant’s other certifying officer and I are responsible for establishing and
 6             maintaining disclosure controls and procedures (as defined in Exchange Act Rules
               13a-15(e) and 15d-15(e)) for the registrant and have:
 7
              a. Designed such disclosure controls and procedures, or caused such disclosure
 8               controls and procedures to be designed under our supervision, to ensure that
                 material information relating to the registrant, including its consolidated
 9
                 subsidiaries, is made known to us by others within those entities, particularly during
10               the period in which this report is being prepared;

11            b. Evaluated the effectiveness of the registrant’s disclosure controls and procedures
                 and presented in this report our conclusions about the effectiveness of the disclosure
12               controls and procedures, as of the end of the period covered by this report based on
                 such evaluation; and
13

14            c. Disclosed in this report any change in the registrant’s internal control over financial
                 reporting that occurred during the registrant’s most recent fiscal quarter (the
15               registrant’s fourth fiscal quarter in the case of an annual report) that has materially
                 affected, or is reasonably likely to materially affect, the registrant’s internal control
16               over financial reporting; and
17
            5. The registrant’s other certifying officer and I have disclosed, based on our most recent
18             evaluation of internal control over financial reporting, to the registrant’s auditors and
               the audit committee of the registrant’s board of directors (or persons performing the
19             equivalent functions):
20            a. All significant deficiencies and material weaknesses in the design or operation of
21               internal control over financial reporting which are reasonably likely to adversely
                 affect the registrant’s ability to record, process, summarize and report financial
22               information; and

23            b. Any fraud, whether or not material, that involves management or other employees
                 who have a significant role in the registrant’s internal control over financial
24               reporting.
25   (Q3 2018 Form 10-Q, Exs. 31.1 & 31.2.)
26          256.   Given the false and misleading nature of the statements in the Q3 2018 Form 10-Q
27   described above, Sridhar’s and Furr’s certifications were false and/or materially misleading.
28   Specifically, the Form 10-Q omitted the contingent liabilities that should have been disclosed to
                                                     62                   Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                               LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 67 of 171



 1   investors and failed to properly account for its MS leases. By omitting these liabilities and

 2   misrepresenting Bloom Energy’s financial statements, the Section 10(b) Defendants misled investors to

 3   believe that Bloom Energy’s financial position was stronger than it appeared. These omissions and

 4   misrepresentations were material to Bloom Energy’s investors because reasonable investors would

 5   consider the accuracy of Bloom Energy’s Q3 2018 Form 10-Q, including the financial statements, to be

 6   important before purchasing or otherwise acquiring Bloom Energy securities..

 7                             February 5, 2019 – Q4 2018 Letter to Shareholders

 8          257.    On February 5, 2019, Defendants released a “Letter to Shareholders” announcing Bloom

 9   Energy’s fiscal 2018 highlights and providing additional financial information. The letter was issued by

10   Sridhar and Furr. The letter was also attached to a Form 8-K filing with the SEC on February 6, 2019.

11          258.    Bloom Energy’s financial statements in the letter were materially false and misleading

12   as they failed to account for contingent liabilities arising under the Maintenance Service Agreements. In

13   pertinent part, the letter included Bloom Energy’s quarterly revenue and financial results but omitted

14   the $2.0 billion in undisclosed contingent liabilities that were probable and reasonably estimable under

15   ASC 450, and failed to disclose the contingent liabilities under Item 303.

16          259.    This information was material and should have been recorded and disclosed under Item

17   303, ASC 450 and ASC 460.

18          260.    Bloom Energy’s Q4 2018 shareholder letter was also materially false because Bloom

19   Energy improperly accounted for its MS transactions and falsely reported its financial statements for the

20   three months ended December 31, 2018, artificially inflated its revenue and gross profit, and artificially

21   decreased its net loss and net loss attributable to common shareholders. For example, Bloom Energy

22   reported in its Q4 2018 shareholder letter that for Q4 2018 total revenue was $213.606 million, gross

23   profit was $17.248 million, net loss was $104.443 million, and net loss attributable to shareholders was

24   $99.781 million or $0.91 per share. These numbers were materially false and misleading. In reality, for

25   Q4 2018 total revenue was $157.145 million, gross profit was $6.921 million, net loss was $120.111

26   million, and net loss attributable to shareholders was $115.449 million or $1.06 per share.

27          261.    The chart below represents the reported financial statements in Bloom Energy’s Q4 2018

28   shareholder letter compared to Bloom Energy’s actual financial statements as restated in Bloom
                                        63            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 68 of 171



 1   Energy’s 2019 Form 10-K:
                                                   Three          Three
 2                         ($ in thousands         Months         Months
                                                                                Percent
 3                         except per share        Ended          Ended
                                                                               Misstated
                                 data)            12/31/18       12/31/18
 4                                                Reported        Actual
                             Total revenue        $213,606       $157,145       (35.9%)
 5
                              Gross Profit        $17,248          $6,921      (149.2%)
 6
                                 Net loss        ($104,443)     ($120,111)       13.1%
 7                               Net loss
                             attributable to
 8                                               ($99,781)      ($115,449)       13.6%
                                common
 9                            stockholders
                              Net loss per
10                         share attributable
                               to common           ($0.91)        ($1.06)        14.2%
11                            stockholders
12          262.    The financial statements in Bloom Energy’s Q4 2018 shareholder letter were materially
13   false and misleading as they incorrectly stated the actual amounts of total revenue, gross profit, net loss,
14   and net loss attributable to shareholders. As these financial statements were incorrect, Bloom Energy’s
15   Q4 2018 shareholder letter was materially false and misleading.
16          263.    These statements were also material as a reasonable investor would consider the financial
17   statements, including figures for revenue and net loss, to be important before purchasing or otherwise
18   acquiring Bloom Energy securities.
19                                  February 5, 2019 – Q4 2018 Earnings Call
20          264.    On February 5, 2019, Bloom Energy held an earnings call to discuss its preliminary Q4
21   2018 results. Defendants Sridhar and Furr were on the call. During the call, the Section 10(b) Defendants
22   also made materially false and misleading statements relating to Bloom Energy’s financial statements,
23   and Bloom Energy’s efficiency and pollution.
24          265.    For example, Defendant Sridhar stated in pertinent part:
25          As you know, we provide 3 key benefits that our customers highly value today: one,
            lower cost of power; two, lower emissions; three, higher resiliency, including the option
26          for uninterruptible, always-on power.
                                                *     *        *
27
            For our customers, biogas-fueled always-on Bloom solutions deliver uninterruptible 24/7
28          power, enabling them to both lower their emissions and to power through events that
                                        64            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 69 of 171



            otherwise would pose a risk of operational disruption.
 1
            266.    These representations were false. In recent litigation in the Superior Court of California,
 2
     Bloom v. City of Santa Clara et al, Superior Court of California, County of Santa Clara, 19-cv-348838,.a
 3
     number of different points were argued that pointed to the excessive costs and pollution attendant upon
 4
     the use of Bloom Energy’s technology. According to the Court’s opinion dated January 9, 2020, at pages
 5
     8 14, and 15, experts in that case agreed that biogas, the fuel that Bloom Energy intends to use to prevent
 6
     the emission of greenhouse gases is “prohibitively expensive and thus infeasible for fuel-cell use.”
 7
     Further evidence was produced showing that additional pollutants that are produced by Bloom Energy’s
 8
     technology include nitrogen oxides, volatile organic compounds and hazardous solid waste. According
 9
     to the Court’s opinion, Bloom Energy did not substantively dispute these claims.
10
            267.    Similarly, Hindenburg reported on September 17, 2019 that data it collected from Bloom
11
     Energy projects showed “that they generate more CO2 than the electric grid in key states they operate
12
     in and produce CO2 levels comparable to modern natural gas power plants.”
13
            268.    Further, on February 24, 2020, 16 Delaware State Senators wrote a letter to the
14
     Department of Natural Resources and Environmental Control, and sent copies to the Governor, Attorney
15
     General, and the Delaware Public Service Commission noting that Bloom Energy substantially
16
     understated and misrepresented the CO2 emissions of its Bloom Energy servers. In pertinent part, the
17
     letter states:
18            DNREC had previously been put on notice that Bloom had likely understated the CO2
19            emissions cited in their permit application of October 2018 for the new fuel cells. This
              point was read into the record by Amy Roe at the January 13, 2019 public hearing on
20            said application.
                                                  *       *      *
21            Some of the new fuel cells are now operating at Red Lion and Brookside, and the
              Delaware Public Service Commission has received some actual operating data. These
22            data show that the new fuel cells are exceeding the 700 pounds of CO2 per megawatt
23            hour (MWH) limit that was forecast. Specifically, the readings are 751.3 pounds of
              CO2 per MWH (one week old units at Brookside) and 768.4 pounds of CO2 per MWE
24            (four month average old units at Red Lion).

25          Furthermore, data from the New York State Energy & Development Administration
            indicate that CO2 emissions from the new fuel cells will increase as they age, probably
26
            reaching 900 pounds of CO2 per MWH by the time they are two years old.
27
            In your order approving the permit, it is stated that enforcement actions will be taken if
28          permitted emissions are exceeded. Based on the foregoing, we would suggest a
                                                          65                  Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 70 of 171



            substantial fine (e.g., $100,000) for every day that CO2 emissions from the Bloom fuel
 1          cells exceed 700 pounds per MWH. Further, given that the burden of the Qualified Fuel
 2          Cell Provider Tariff is borne by Delmarva Power ratepayers resident in Delaware, we
            would suggest that the fines imposed be rebated to said ratepayers on their electric bills.
 3
            Additional fines may be in order regarding VOC (volatile organic compounds) emissions,
 4          coking operations, and the undisclosed disposal of tons of hazardous solid waste. We
            would be glad to get some experts involved to review the details with your staff.
 5
            269.    Accordingly, the above representations about the Energy Servers’ efficiency and
 6
     pollution were materially false and misleading.
 7
            270.    Similarly, Defendant Furr made materially false and misleading statements relating to
 8
     Bloom Energy’s financial statements stating in pertinent part:
 9         Acceptances were 257 systems, a record; revenues was $213.6 million, up sequentially
10         by 12.3%; non-GAAP gross margin come in at 18.1%; our non-GAAP operating income
           was $4.7 million, with adjusted EBITDA coming in at $14 million; adjusted EPS was a
11         loss of $0.12.
                                                 *      *       *
12         Revenue totaled $742 million for the year and this includes the onetime top line benefit
           of $45.5 million related to the federal ITC reinstatement as this was for 2017 ITC benefit
13
           that was received in Q1 of 2018. Backing out that onetime benefit, the actual 2018
14         revenue was $697 million, a number that was up significantly from 2017’s $376 million
           where we did not have the federal ITC benefit.
15                                               *      *       *
           The 257 acceptances translated to $213.6 million in revenue, up 12.3% from Q3’s $190.2
16         million and up significantly from last year’s GAAP revenue of $123.3 million.
17          271.    As Bloom Energy was improperly accounting for its MS transactions, the above
18   statements were materially false and misleading. In reality, the actual revenue and gross profit in Q4
19   2018 and FY 2018 was materially lower. Accordingly, Bloom Energy’s Q4 2018 Earnings Call
20   materially misled investors as to the actual financial condition of Bloom Energy.
21                              March 21, 2019 – Fiscal Year 2018 Form 10-K
22          272.    On March 21, 2019, after market-trading hours, the Section 10(b) Defendants filed with
23   the SEC Bloom Energy’s Fiscal Year 2018 Form 10-K, for the year ending December 31, 2018. The
24   Form 10-K was signed by Sridhar and Furr.
25          273.    Bloom Energy’s financial statements in the 2018 Form 10-K were materially false and
26   misleading as they failed to account for contingent liabilities arising under the Maintenance Service
27   Agreements.
28          274.
               While Bloom Energy discussed the accrued warranty costs in the notes to the financial
                                                66                 Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                           LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 71 of 171



 1   statements in the 2018 Form 10-K, Bloom Energy did not record or disclose $2 billion of contingent

 2   liabilities, including the $130 million from replacing the Delaware Energy Servers, that were probable

 3   and reasonably estimable under ASC 450 and ASC 460, and failed to disclose the contingent liabilities

 4   under Item 303. These liabilities were material and the omission of them materially misled investors.

 5          275.    Bloom Energy knew that its customers would continue to renew the Maintenance Service

 6   Agreements and “expect[ed] that [its] deployed early generation Energy Servers may continue to

 7   perform at a lower output and efficiency level and, as a result, the maintenance costs may exceed the

 8   contracted prices that we expect to generate if our customers continue to renew their maintenance service

 9   agreements in respect of those servers”.

10          276.    As the amount of contingent liabilities ($2 billion) for the Maintenance Service

11   Agreements were probable and reasonably estimable, they should have been disclosed and accounted

12   for under Item 303, ASC 450 and ASC 460. Therefore, the Section 10(b) Defendants materially misled

13   investors to the actual amount of contingent liabilities from Bloom Energy’s Maintenance Service

14   Agreements.

15          277.    This information was material and should have been disclosed to investors particularly

16   given how it impacts shareholder liquidity and Bloom Energy’s path to profitability.

17          278.    Bloom Energy’s financial statements were also materially false and misleading as they

18   failed to correctly account for its MS transactions in accordance with GAAP. In its 2018 Form 10-K,

19   Bloom Energy accounted for its MS program leases as operating leases. However, in its restatement,

20   Bloom Energy admitted that it should have accounted for leases with its financing partners as capital

21   leases because “risks of ownership have not completely transferred to the financing party” and,

22   therefore, its “Managed Services Agreements and similar transactions should have been accounted for

23   as financing transactions under lease accounting standards.” Consequently, “[t]he revenue for the

24   Managed Services Agreements and similar transactions” should have been “recognized over the duration

25   of the contract instead of upfront.”

26          279.    Bloom Energy improperly classified its Energy Server leases with its financing partners

27   as operating leases, which enabled Bloom Energy to misapply sale-leaseback accounting guidance and

28   recognize revenue from sales of the Energy Servers upfront, rather than over the duration of the contract
                                        67            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 72 of 171



 1   The chart below shows the impact of Bloom Energy’s restatement included in the 2018 Form 10-K:
                                                                  Three           Three
 2     ($ in thousands                                           Months          Months
                         FY 2018       FY 2018     Percent                                   Percent
 3    except per share                                           Ended           Ended
                         Reported       Actual    Misstated                                 Misstated
             data)                                              12/31/18        12/31/18
 4                                                              Reported         Actual

 5      Total revenue       $742,038       $632,648      (17.3%)         $213,606        $157,145       (35.9%)
         Gross Profit       $117,070       $105,750      (10.7%)         $17,248          $6,921       (149.2%)
 6
           Net loss        ($259,489)     ($291,276)      10.9%         ($104,443)      ($120,111)       13.1%
 7
            Net loss
 8      attributable to
           common          ($241,753)     ($273,540)      11.6%         ($99,781)       ($115,449)       13.6%
 9       stockholders
10       Net loss per
      share attributable
11        to common          ($4.54)        ($5.14)       11.7%           ($0.91)         ($1.06)        14.2%
         stockholders
12
             280.     The financial statements in Bloom Energy’s 2018 Form 10-K were materially false and
13
     misleading as they reiterated the false and misleading financial statements from Q1, Q2, and Q3 as stated
14
     above. Additionally, the 2019 Form 10-K incorrectly stated the actual amounts of total revenue, gross
15
     profit, net loss, and net loss attributable to shareholders. As these financial statements were incorrect,
16
     Bloom Energy’s 2018 Form 10-K was materially false and misleading.
17
             281.     Bloom Energy’s 2018 Form 10-K was also materially false because Bloom Energy
18
     falsely reported its financial statements, artificially inflated its revenue and gross profit, and artificially
19
     decreased its net loss and net loss attributable to common shareholders. For example, Bloom Energy
20
     reported in its 2018 Form 10-K that for Fiscal Year 2018 revenue was $742.038 million, gross profit
21
     was $117.070 million, net loss was $259.489 million, and net loss attributable to shareholders was
22
     $241.753 million, or $4.54 per share. These numbers were materially false and misleading. In reality,
23
     for Fiscal Year 2018 revenue was $632.648 million, gross profit was $105,750 million, net loss was
24
     $291.276 million, and net loss attributable to shareholders was $273.540 million, or $5.14 per share.
25
             282.     Similarly, Bloom Energy misrepresented its financial statements for the three months
26
     ended December 31, 2018. For Q4 2018, Bloom Energy reported that revenue was $213.606 million,
27
     gross profit was $17.248 million, net loss was $104.443 million, and net loss attributable to shareholders
28
                                         68            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 73 of 171



 1   was $99.781 million or $0.91 per share. These numbers were materially false and misleading. In reality,

 2   for Q4 2018 total revenue was $157.145 million, gross profit was $6.921 million, net loss was $120.111

 3   million, and net loss attributable to shareholders was $115.449 million or $1.06 per share.

 4          283.    These statements were also material as reasonable investors would consider the accuracy

 5   of Bloom Energy’s 2018 Form 10-K, including the financial statements, to be important before

 6   purchasing or otherwise acquiring Bloom Energy securities..

 7          284.    In connection with its reported financial statements, the 2018 Form 10-K also states:

 8          Our management, with the participation of our Chief Executive Officer and Chief
            Financial Officer, has evaluated the effectiveness of our disclosure controls and
 9          procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act), as
            of December 31, 2018. Based on such evaluation, our Chief Executive Officer and Chief
10          Financial Officer have concluded that as of December 31, 2018, controls and procedures
11          were effective to provide reasonable assurance that information required to be disclosed
            in the reports we file and submit under the Exchange Act is recorded, processed,
12          summarized and reported as and when required, and that such information is accumulated
            and communicated to our management, including our Chief Executive Officer and Chief
13          Financial Officer, to allow timely decisions regarding its required disclosure.
14          285.    This was materially false and misleading. As shown above and admitted by Bloom

15   Energy in its 2019 Form 10-K, Bloom Energy had “a material weakness in [its] internal control over

16   financial reporting related to the accounting for complex or non-routine transactions.”

17          286.    The 2018 Form 10-K was also materially misleading given that it included certifications

18   by Sridhar and Furr pursuant to SOX. These certifications indicated that Sridhar and Furr had both

19   reviewed the 2018 Form 10-K and that it was materially accurate and not misleading. Specifically,

20   Sridhar and Furr each certified that:

21          1. I have reviewed this Annual Report on Form 10-K for the year ended December 31,
               2018 of Bloom Energy Corporation;
22
            2. Based on my knowledge, this report does not contain any untrue statement of a
23             material fact or omit to state a material fact necessary to make the statements
24             made, in light of the circumstances under which such statements were made, not
               misleading with respect to the period covered by this report;
25
            3. Based on my knowledge, the financial statements, and other financial
26             information included in this report, fairly present in all material respects the
               financial condition, results of operations and cash flows of the registrant as of,
27             and for, the periods presented in this report;
28
                                        69            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 74 of 171



            4. The registrant’s other certifying officer and I are responsible for establishing and
 1             maintaining disclosure controls and procedures (as defined in Exchange Act Rules
 2             13a-15(e) and 15d-15(e)) for the registrant and have:

 3             a. Designed such disclosure controls and procedures, or caused such disclosure
                  controls and procedures to be designed under our supervision, to ensure that
 4                material information relating to the registrant, including its consolidated
                  subsidiaries, is made known to us by others within those entities, particularly during
 5                the period in which this report is being prepared;
 6
               b. Evaluated the effectiveness of the registrant’s disclosure controls and procedures
 7                and presented in this report our conclusions about the effectiveness of the disclosure
                  controls and procedures, as of the end of the period covered by this report based on
 8                such evaluation; and
 9
               c. Disclosed in this report any change in the registrant’s internal control over financial
10                reporting that occurred during the registrant’s most recent fiscal quarter (the
                  registrant’s fourth fiscal quarter in the case of an annual report) that has materially
11                affected, or is reasonably likely to materially affect, the registrant’s internal control
                  over financial reporting; and
12
            5. The registrant’s other certifying officer and I have disclosed, based on our most recent
13
               evaluation of internal control over financial reporting, to the registrant’s auditors and
14             the audit committee of the registrant’s board of directors (or persons performing the
               equivalent functions):
15
               a. All significant deficiencies and material weaknesses in the design or operation of
16                internal control over financial reporting which are reasonably likely to adversely
                  affect the registrant’s ability to record, process, summarize and report financial
17
                  information; and
18
               b. Any fraud, whether or not material, that involves management or other employees
19                who have a significant role in the registrant’s internal control over financial
                  reporting.
20
     (2018 Form 10-K, Exs. 31.1 & 31.2.)
21
            287.    Given the false and misleading nature of the statements in the 2018 Form 10-K described
22
     above, Sridhar’s and Furr’s certifications were false and/or materially misleading. Specifically, the Form
23
     10-K omitted the contingent liabilities that should have been disclosed to investors and failed to properly
24
     account for its MS leases. By omitting these liabilities and misrepresenting Bloom Energy’s financial
25
     statements, the Section 10(b) Defendants misled investors to believe that Bloom Energy’s financial
26
     position was stronger than it appeared. These omissions and misrepresentations were material to Bloom
27
     Energy’s investors because investors would have declined to purchase Bloom Energy’s stock had they
28
                                        70            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 75 of 171



 1   known that the 2018 Form 10-K contained material misrepresentations and/or omissions.

 2           288.     Additionally, Bloom Energy misrepresented to investors the impact of its technology on

 3   pollutants. In pertinent part Bloom Energy stated in its 2018 Form 10-K the following:

 4           The Bloom Energy Server converts standard low-pressure natural gas or biogas into
             electricity through an electrochemical process without combustion, resulting in very high
 5           conversion efficiencies and lower harmful emissions than conventional fossil fuel
             generation.
 6                                                *       *       *
 7           Sustainability. Bloom Energy Servers provide clean power and, because they are fuel-
             flexible, customers can choose the fuel source that best fits their needs based on
 8           availability, cost and carbon footprint. Bloom Energy Servers deployed since 2012
             running on natural gas produce nearly 60% less carbon emissions compared to the
 9           average of U.S. combustion power generation. Bloom Energy Servers can also utilize
             renewable biogas to generate carbon-neutral electricity. In both cases, our Energy
10           Servers emit virtually no criteria air pollutants, including NOx or SOx. Bloom Energy
11           Servers also use virtually no water during normal operation.
             289.     These representations proved to be false. In recent litigation in the Superior Court of
12
     California, Bloom v. City of Santa Clara et al, Superior Court of California, County of Santa Clara, 19-
13
     cv-348838, a number of different points were argued that pointed to the excessive costs and pollution
14
     attendant upon the use of Bloom Energy’s technology. According to the Court’s opinion dated January
15
     9, 2020, at pages 8, 14 and 15, experts in that case agreed that biogas, the fuel that Bloom Energy intends
16
     to use to prevent the emission of greenhouse gases is “prohibitively expensive and thus infeasible for
17
     fuel-cell use.” Further evidence was produced showing that additional pollutants that are produced by
18
     Bloom Energy’s technology include nitrogen oxides, volatile organic compounds and hazardous solid
19
     waste. According to the Court’s opinion, Bloom Energy did not substantively dispute these claims.
20
             290.     Similarly, Hindenburg reported on September 17, 2019 that data it collected from Bloom
21
     Energy projects showed “that they generate more CO2 than the electric grid in key states they operate
22
     in and produce CO2 levels comparable to modern natural gas power plants.”
23
             291.     Further, on February 24, 2020, 16 Delaware State Senators wrote a letter to the
24
     Department of Natural Resources and Environmental Control, and sent copies to the Governor, Attorney
25
     General, and the Delaware Public Service Commission noting that Bloom Energy substantially
26
     understated and misrepresented the CO2 emissions of its Bloom Energy servers. In pertinent part, the
27
     letter states:
28
                                         71            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 76 of 171



            DNREC had previously been put on notice that Bloom had likely understated the CO2
 1          emissions cited in their permit application of October 2018 for the new fuel cells. This
 2          point was read into the record by Amy Roe at the January 13, 2019 public hearing on
            said application.
 3                                              *       *      *
            Some of the new fuel cells are now operating at Red Lion and Brookside, and the
 4          Delaware Public Service Commission has received some actual operating data. These
            data show that the new fuel cells are exceeding the 700 pounds of CO2 per megawatt
 5          hour (MWH) limit that was forecast. Specifically, the readings are 751.3 pounds of
 6          CO2 per MWH (one week old units at Brookside) and 768.4 pounds of CO2 per MWE
            (four month average old units at Red Lion).
 7
            Furthermore, data from the New York State Energy & Development Administration
 8          indicate that CO2 emissions from the new fuel cells will increase as they age, probably
            reaching 900 pounds of CO2 per MWH by the time they are two years old.
 9

10          In your order approving the permit, it is stated that enforcement actions will be taken if
            permitted emissions are exceeded. Based on the foregoing, we would suggest a
11          substantial fine (e.g., $100,000) for every day that CO2 emissions from the Bloom fuel
            cells exceed 700 pounds per MWH. Further, given that the burden of the Qualified Fuel
12          Cell Provider Tariff is borne by Delmarva Power ratepayers resident in Delaware, we
            would suggest that the fines imposed be rebated to said ratepayers on their electric bills.
13

14          Additional fines may be in order regarding VOC (volatile organic compounds) emissions,
            coking operations, and the undisclosed disposal of tons of hazardous solid waste. We
15          would be glad to get some experts involved to review the details with your staff.
16          292.    Accordingly, the above representations about the Energy Servers’ efficiency and

17   pollution were materially false and misleading.

18                               May 6, 2019 – Q1 2019 Letter to Shareholders

19          293.    On May 6, 2019, the Section 10(b) Defendants released a “Letter to Shareholders”

20   announcing Bloom Energy’s Q1 fiscal 2019 highlights and providing additional financial information.

21   The letter was issued by Sridhar and Furr. The letter was also attached to a Form 8-K filing with the

22   SEC on May 9, 2019.

23          294.    Bloom Energy’s financial statements in the letter were materially false and misleading

24   as they failed to account for contingent liabilities arising under the Maintenance Service Agreements. In

25   pertinent part, the letter included Bloom Energy’s quarterly revenue and financial results but omitted

26   the $2.0 billion in undisclosed contingent liabilities that were probable and reasonably estimable under

27   ASC 450 and ASC 460, and failed to disclose the contingent liabilities under Item 303.

28          295.    This information was material and should have been recorded and disclosed under Item
                                        72            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 77 of 171



 1   303, ASC 450 and ASC 460.

 2          296.    Bloom Energy’s Q1 2019 shareholder letter was also materially false because Bloom

 3   Energy falsely reported its financial statements for the three months ended March 31, 2019, artificially

 4   inflated its revenue and gross profit, and artificially decreased its net loss and net loss attributable to

 5   common shareholders. For example, Bloom Energy reported in its Q1 2019 shareholder letter that for

 6   Q1 2019 total revenue was $200.707 million, gross profit was $15.755 million, net loss was $88.273

 7   million, and net loss attributable to shareholders was $84.441 million or $0.76 per share. These numbers

 8   were materially false and misleading. In reality, after the restatement for Q1 2019 total revenue was

 9   $147.731 million, gross profit was $1.079 million, net loss was $109.329 million, and net loss

10   attributable to shareholders was $105.497 million or $0.94 per share. Additionally, after the restatement

11   and the adoption of ASC 606 for Q1 2019 total revenue was $147.001 million, gross profit was $1.564

12   million, net loss was $108.752 million, and net loss attributable to shareholders was $104.920 million

13   or $0.94 per share.

14          297.    The chart below represents the reported financial statements in Bloom Energy’s Q1 2019

15   shareholder letter compared to Bloom Energy’s actual financial statements as restated and recast in

16   Bloom Energy’s 2019 Form 10-K:
                                 Three               Three         Percent
17                                                                                            Percent
            ($ in thousands     Months              Months       Misstated     ASC 606
                                                                                             Misstated
18          except per share     Ended               Ended       (Reported     Adoption
                                                                                             (Reported
                  data)         3/31/19             3/31/19          to        (Actual)
                                                                                             to Actual)
19                            (Reported)          (Restated)     Restated)
             Total revenue     $200,707            $147,731       (35.9%)      $147,001      (36.5%)
20
               Gross Profit         $15,755         $1,079      (1,360.1%)       $1,564      (907.4%)
21
                   Net loss        ($88,273)      ($109,329)      19.3%       ($108,752)      18.8%
22                 Net loss
               attributable to
23                                 ($84,441)      ($105,497)      20.0%       ($104,920)      19.5%
                  common
24              stockholders
                Net loss per
25           share attributable
                                    ($0.76)         ($0.94)       20.0%         ($0.94)       19.5%
                 to common
26              stockholders
27          298.    The financial statements in Bloom Energy’s Q1 2019 shareholder letter were materially
28   false and misleading as they incorrectly stated the actual amounts of total revenue, net loss, and net loss
                                                           73                  Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                                     LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 78 of 171



 1   attributable to shareholders. As these financial statements were incorrect, Bloom Energy’s Q1 2019

 2   shareholder letter was materially false and misleading.

 3          299.    These statements were also material as a reasonable investor would consider the financial

 4   statements, including figures for revenue and net loss, to be important before purchasing or otherwise

 5   acquiring Bloom Energy securities.

 6                                    May 6, 2019 – Q1 2019 Earnings Call

 7          300.    On May 6, 2019, Bloom Energy held an earnings call to discuss its preliminary Q1 2019

 8   results. Defendants Sridhar and Furr were on the call. During the call, the Section 10(b) Defendants also

 9   made materially false and misleading statements relating to Bloom Energy’s financial statements, and

10   Bloom Energy’s efficiency and pollution.

11          301.    For example, Defendant Sridhar stated in pertinent part:

12          As a reminder, Bloom Energy delivers 3 key benefits to our customers: lower and more
            predictable cost of power; lower emissions; and higher resiliency including the option
13          for uninterruptible power. In our previous calls, I have talked at length about our cost
            reduction programs. These continue to be a strong focus. During this call, I will focus on
14          the other 2 value propositions: emissions and resiliency. Let us start with an update on
15          our lowered emissions profile, our strategy for decarbonization leading to 0 carbon
            solutions.
16
            Our decarbonization strategy is multifaceted. To date, all of our customers have reduced
17          carbon footprint when using the Bloom Energy Server fed by natural gas when
            compared to securing their power from the utility grid. They also reduced smog-creating
18          pollutants and avoid consumption of water. Currently, our primary solution for 0 carbon
19          power generation is to offer customers Energy Server solutions running on directed
            biogas. Some of our well-known customers, including Apple and the retailer IKEA have
20          selected this path. In addition to directed biogas, it is our expectation that biogas
            generated from landfill, wastewater treatment plants and plant and animal wastes will be
21          converted on-site to electricity using our technology.
22          302.    These representations proved to be false. In recent litigation in the Superior Court of
23   California, Bloom v. City of Santa Clara et al, Superior Court of California, County of Santa Clara, 19-
24   cv-348838, a number of different points were argued that pointed to the excessive costs and pollution
25   attendant upon the use of Bloom Energy’s technology. According to the Court’s opinion dated January
26   9, 2020, at pages 8, 14 and 15, experts in that case agreed that biogas, the fuel that Bloom Energy intends
27   to use to prevent the emission of greenhouse gases is “prohibitively expensive and thus infeasible for
28   fuel-cell use.” Further evidence was produced showing that additional pollutants that are produced by
                                                       74                   Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 79 of 171



 1   Bloom Energy’s technology include nitrogen oxides, volatile organic compounds and hazardous solid

 2   waste. According to the Court’s opinion, Bloom Energy did not substantively dispute these claims.

 3           303.     Similarly, Hindenburg reported on September 17, 2019 that data it collected from Bloom

 4   Energy projects showed “that they generate more CO2 than the electric grid in key states they operate

 5   in and produce CO2 levels comparable to modern natural gas power plants.”

 6           304.     Further, on February 24, 2020, 16 Delaware State Senators wrote a letter to the

 7   Department of Natural Resources and Environmental Control, and sent copies to the Governor, Attorney

 8   General, and the Delaware Public Service Commission noting that Bloom Energy substantially

 9   understated and misrepresented the CO2 emissions of its Bloom Energy servers. In pertinent part, the

10   letter states:

11           DNREC had previously been put on notice that Bloom had likely understated the CO2
             emissions cited in their permit application of October 2018 for the new fuel cells. This
12           point was read into the record by Amy Roe at the January 13, 2019 public hearing on
             said application.
13                                               *       *      *
14           Some of the new fuel cells are now operating at Red Lion and Brookside, and the
             Delaware Public Service Commission has received some actual operating data. These
15           data show that the new fuel cells are exceeding the 700 pounds of CO2 per megawatt
             hour (MWH) limit that was forecast. Specifically, the readings are 751.3 pounds of
16           CO2 per MWH (one week old units at Brookside) and 768.4 pounds of CO2 per MWE
             (four month average old units at Red Lion).
17

18           Furthermore, data from the New York State Energy & Development Administration
             indicate that CO2 emissions from the new fuel cells will increase as they age, probably
19           reaching 900 pounds of CO2 per MWH by the time they are two years old.

20           In your order approving the permit, it is stated that enforcement actions will be taken if
             permitted emissions are exceeded. Based on the foregoing, we would suggest a
21           substantial fine (e.g., $100,000) for every day that CO2 emissions from the Bloom fuel
22           cells exceed 700 pounds per MWH. Further, given that the burden of the Qualified Fuel
             Cell Provider Tariff is borne by Delmarva Power ratepayers resident in Delaware, we
23           would suggest that the fines imposed be rebated to said ratepayers on their electric bills.

24           Additional fines may be in order regarding VOC (volatile organic compounds) emissions,
             coking operations, and the undisclosed disposal of tons of hazardous solid waste. We
25
             would be glad to get some experts involved to review the details with your staff.
26           305.     Accordingly, the above representations about the Energy Servers’ efficiency and
27   pollution were materially false and misleading.
28           306.
                Defendant Sridhar also made materially false and misleading statements relating to
                                                75                  Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                           LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 80 of 171



 1   Bloom Energy’s quarterly financial statements. He stated in pertinent part:

 2          We achieved $200.7 million of revenue in Q1 of FY 2019. Removing the impact of the
            onetime retroactive ITC benefit for FY ‘17 that we recognized in Q1 2018, our revenues
 3          increased 62% year-over-year.
 4          307.    Similarly, Defendant Furr made materially false and misleading statements relating to

 5   Bloom Energy’s financial statements stating in pertinent part:

 6          Acceptances were 257 systems, a record; revenues was $213.6 million, up sequentially
            by 12.3%; non-GAAP gross margin come in at 18.1%; our non-GAAP operating income
 7          was $4.7 million, with adjusted EBITDA coming in at $14 million; adjusted EPS was a
            loss of $0.12.
 8                                             *       *      *
            Revenue was $200.7 million, up approximately 62% when excluding the onetime
 9
            retroactive ITC adjustment from 2017 that flowed into Q1 of last year. Non-GAAP gross
10          margin come in at 15%. Our non- GAAP operating income was a loss of $8.8 million
            with adjusted EBITDA coming in at a slight profit of $2.1 million. Adjusted EPS was a
11          loss of $0.22 and we ended the quarter with $327.9 million in cash and short-term
            investments and this excludes $42 million of PPA cash.
12

13          Now onto some color for the quarter. Referring to Slide 4, the 235 acceptances translated
            to $200.7 million in revenue, both Q1 records for Bloom, in line with Q1 historically
14          being down seasonally on a sequential basis, we saw a revenue decline by 6% from Q4’s
            $213.6 million. However, on a year-over-year basis, revenue was up by 18.5% from Q1
15          ‘18’s reported $169.4 million and if you exclude the $45.5 billion (sic) [ $45.5 million ]
            of onetime retroactive ITC that related to 2017 revenue that was included in Q1 ‘18,
16          revenue was up by approximately 62% year-over-year.
17                                              *       *       *
            Gross profit, excluding stock-based compensation, was down from $38.7 million in Q4
18          ‘18 to $30.1 million in Q1. This was in line with expectations given the lower volume of
            acceptances that we were expecting due to the Q1 seasonality. On a year-over-year basis,
19          and once again excluding the onetime ITC retroactive benefit received in Q1 ‘18, gross
            profit increased over 200% from Q1 ‘18’s $9.5 million to $30.1 million this year.
20
            308.    As Bloom Energy was improperly accounting for its MS transactions, the above financial
21
     statements were materially false and misleading. In reality, the actual revenue and gross profit in Q1
22
     2019 was materially lower. Accordingly, in Bloom Energy’s Q1 2019 Earnings Call the Section 10(b)
23
     Defendants materially misled investors as to the actual financial condition of Bloom Energy.
24
                                      May 14, 2019 – Q1 2019 Form 10-Q
25
            309.    On May 14, 2019, after market-trading hours, the Section 10(b) Defendants filed with
26
     the SEC their Form 10-Q for fiscal Q1 2019, ending March 31, 2019. The Form 10-Q was signed by
27
     Sridhar and Furr.
28
                                        76            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 81 of 171



 1          310.    Bloom Energy’s financial statements in the Q1 2019 Form 10-Q were materially false

 2   and misleading as they failed to account for contingent liabilities arising under the Maintenance Service

 3   Agreements.

 4          311.    While Bloom Energy discussed the accrued warranty costs in the notes to the financial

 5   statements in the Q1 2019 Form 10-Q, Bloom Energy did not record or disclose $2 billion of contingent

 6   liabilities, including the $130 million from replacing the Delaware servers, that were probable and

 7   reasonably estimable under ASC 450 and ASC 460, and failed to disclose the contingent liabilities under

 8   Item 303.

 9          312.    As the amount of contingent liabilities for the Maintenance Service Agreements were

10   probable and reasonably estimable under ASC 450 and ASC 460, they should have been disclosed and

11   accounted for properly.

12          313.    Although Bloom Energy expected customers to continue to renew the Maintenance

13   Service Agreements and “expect[ed] that [its] deployed early generation Energy Servers may continue

14   to perform at a lower output and efficiency level and, as a result, the maintenance costs may exceed the

15   contracted prices that we expect to generate in respect of those servers if our customers continue to

16   renew their maintenance service agreements in respect of those servers,” the Section 10(b) Defendants

17   continued to omit the actual amount ($2 billion) and misrepresented to investors the actual financial

18   health of Bloom Energy. This information was material and should have been recorded and disclosed

19   under Item 303, ASC 450 and ASC 460.

20          314.    This information was material and should have been disclosed to investors particularly

21   given how it impacts shareholder liquidity and Bloom Energy’s path to profitability.

22          315.    Bloom Energy’s financial statements were also materially false and misleading as they

23   failed to correctly account for its MS transactions in accordance with GAAP. In its Form 10-Q, Bloom

24   Energy accounted for its MS program leases as operating leases. However, in its restatement, Bloom

25   Energy admitted that it should have accounted for leases with its financing partners as capital leases

26   because “risks of ownership have not completely transferred to the financing party” and, therefore, its

27   “Managed Services Agreements and similar transactions should have been accounted for as financing

28   transactions under lease accounting standards.” Consequently, “[t]he revenue for the Managed Services
                                        77            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 82 of 171



 1   Agreements and similar transactions” should have been “recognized over the duration of the contract

 2   instead of upfront.”

 3          316.    Bloom Energy improperly classified its Energy Server leases with its financing partners

 4   as operating leases, which enabled Bloom Energy to misapply sale-leaseback accounting guidance and

 5   recognize revenue from sales of the Energy Servers upfront, rather than over the duration of the contract.

 6   The portion of revenue in the three months ended March 31, 2019 attributable to MS transaction was

 7   2%. The chart below shows the impact of Bloom Energy’s restatement and adoption on its March 31,

 8   2019 financial statements included in the Form 10-Q:
                                     Three          Three         Percent
 9                                                                                           Percent
             ($ in thousands        Months         Months       Misstated      ASC 606
                                                                                            Misstated
10           except per share        Ended          Ended       (Reported      Adoption
                                                                                            (Reported
                   data)            3/31/19        3/31/19          to         (Actual)
                                                                                            to Actual)
11                                (Reported)     (Restated)     Restated)
              Total revenue        $200,707       $147,731       (35.9%)       $147,001      (36.5%)
12
               Gross Profit        $15,755          $1,079     (1,360.1%)       $1,564      (907.4%)
13
                   Net loss        ($88,273)     ($109,329)       19.3%       ($108,752)     18.8%
14                 Net loss
               attributable to
15                                 ($84,441)     ($105,497)       20.0%       ($104,920)     19.5%
                  common
16              stockholders
                Net loss per
17           share attributable
                                    ($0.76)        ($0.94)        20.0%         ($0.94)      19.5%
                 to common
18              stockholders
19          317.    The financial statements in Bloom Energy’s Q1 2019 Form 10-Q were materially false
20   and misleading because Bloom Energy falsely reported its financial statements for the three months
21   ended March 31, 2019, artificially inflated revenue and gross profit, and artificially decreased its net
22   loss and net loss attributable to common shareholders. For example, Bloom Energy reported in its Q1
23   2019 Form 10-Q that for Q1 2019 total revenue was $200.707 million, gross profit was $15.755 million,
24   net loss was $88.273 million, and net loss attributable to shareholders was $84.441 million or $0.76 per
25   share. These numbers were materially false and misleading. In reality, after the restatement for Q1 2019
26   total revenue was $147.731 million, gross profit was $1.079 million, net loss was $109.329 million, and
27   net loss attributable to shareholders was $105.497 million or $0.94 per share. Additionally, after the
28   restatement and the adoption of ASC 606 for Q1 2019 total revenue was $147.001 million, gross profit
                                                      78                  Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                                LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 83 of 171



 1   was $1.564 million, net loss was $108.752 million, and net loss attributable to shareholders was

 2   $104.920 million or $0.94 per share.

 3          318.    These statements were also material as a reasonable investor would consider the financial

 4   statements, including figures for revenue and net loss, to be important before purchasing or otherwise

 5   acquiring Bloom Energy securities.

 6          319.    In connection with its reported financial statements, the Q1 2019 Form 10-Q also states:

 7          Our management, with the participation of our Chief Executive Officer and Chief
            Financial Officer, has evaluated the effectiveness of our disclosure controls and
 8          procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act), as
            of March 31, 2019. Based on such evaluation, our Chief Executive Officer and Chief
 9          Financial Officer have concluded that as of March 31, 2019, controls and procedures
10          were effective to provide reasonable assurance that information required to be disclosed
            in the reports we file and submit under the Exchange Act is recorded, processed,
11          summarized and reported as and when required, and that such information is accumulated
            and communicated to our management, including our Chief Executive Officer and Chief
12          Financial Officer, to allow timely decisions regarding its required disclosure.
13          320.    This was materially false and misleading. As shown above and admitted by Bloom

14   Energy in its 2019 Form 10-K, Bloom Energy had “a material weakness in [its] internal control over

15   financial reporting related to the accounting for complex or non-routine transactions.”

16          321.    The Q1 2019 Form 10-Q was also materially misleading given that it included

17   certifications by Sridhar and Furr pursuant to SOX. These certifications indicated that Sridhar and Furr

18   had both reviewed the Q1 2019 Form 10-Q and that it was materially accurate and not misleading.

19   Specifically, Sridhar and Furr each certified that:

20          1. I have reviewed this Quarterly Report on Form 10-Q for the period ended March 31,
               2019 of Bloom Energy Corporation;
21
            2. Based on my knowledge, this report does not contain any untrue statement of a
22             material fact or omit to state a material fact necessary to make the statements
23             made, in light of the circumstances under which such statements were made, not
               misleading with respect to the period covered by this report;
24
            3. Based on my knowledge, the financial statements, and other financial
25             information included in this report, fairly present in all material respects the
               financial condition, results of operations and cash flows of the registrant as of,
26             and for, the periods presented in this report;
27

28
                                        79            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 84 of 171



            4. The registrant’s other certifying officer and I are responsible for establishing and
 1             maintaining disclosure controls and procedures (as defined in Exchange Act Rules
 2             13a-15(e) and 15d-15(e)) for the registrant and have:

 3            a. Designed such disclosure controls and procedures, or caused such disclosure
                 controls and procedures to be designed under our supervision, to ensure that
 4               material information relating to the registrant, including its consolidated
                 subsidiaries, is made known to us by others within those entities, particularly during
 5               the period in which this report is being prepared;
 6
              b. Designed such internal control over financial reporting, or caused such internal
 7               control over financial reporting to be designed under our supervision, to provide
                 reasonable assurance regarding the reliability of financial reporting and the
 8               preparation of financial statements for external purposes in accordance with
                 generally accepted accounting principles;
 9

10            c. Evaluated the effectiveness of the registrant’s disclosure controls and procedures
                 and presented in this report our conclusions about the effectiveness of the disclosure
11               controls and procedures, as of the end of the period covered by this report based on
                 such evaluation; and
12
              d. Disclosed in this report any change in the registrant’s internal control over financial
13
                 reporting that occurred during the registrant’s most recent fiscal quarter (the
14               registrant’s fourth fiscal quarter in the case of an annual report) that has materially
                 affected, or is reasonably likely to materially affect, the registrant’s internal control
15               over financial reporting; and
16          5. The registrant’s other certifying officer and I have disclosed, based on our most recent
               evaluation of internal control over financial reporting, to the registrant’s auditors and
17
               the audit committee of the registrant’s board of directors (or persons performing the
18             equivalent functions):

19            a. All significant deficiencies and material weaknesses in the design or operation of
                 internal control over financial reporting which are reasonably likely to adversely
20               affect the registrant’s ability to record, process, summarize and report financial
21               information; and

22            b. Any fraud, whether or not material, that involves management or other employees
                 who have a significant role in the registrant’s internal control over financial
23               reporting.
24   (Q1 2019 Form 10-Q, Exs. 31.1 & 31.2.)

25          322.   Given the false and misleading nature of the statements in the Q1 2019 Form 10-Q

26   described above, Sridhar’s and Furr’s certifications were false and/or materially misleading.

27   Specifically, the Form 10-Q omitted the contingent liabilities that should have been disclosed to

28   investors and failed to properly account for its MS leases. By omitting these liabilities and
                                        80            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 85 of 171



 1   misrepresenting Bloom Energy’s financial statements, the Section 10(b) Defendants misled investors to

 2   believe that Bloom Energy’s financial statements were stronger than they appeared. These omissions

 3   and misrepresentations were material because reasonable investors would consider the accuracy of

 4   Bloom Energy’s Q1 2019 Form 10-Q, including the financial statements, to be important before

 5   purchasing or otherwise acquiring Bloom Energy securities.

 6                                   May 14, 2019 – Conference Presentation

 7          323.    On May 14, 2019, Defendant Sridhar also participated on a conference presentation with

 8   JP Morgan Chase & Co. At the presentation, Sridhar made materially false and misleading statements

 9   about Bloom Energy’s pollutants. In pertinent part, Sridhar stated:

10          So what does the customer get? So our proposition to the customer in the places where
            we operate today is we will give you electricity at a cheaper price than what you’re paying
11          today to the utility. And by the way, for all the reasons that, Paul, you alluded to, the
            future cost of electricity buying from the utility, you don’t know, but we can guarantee
12          that for you, so price predictability.
13
            We will give you sustainability because compared to the U.S. grid, we are 60% lower in
14          carbon even when you use natural gas. If you use biomethane, we are 0 carbon. We are
            0 NOx, SOx particulates.
15
            Why do those things matter? The reason you cannot breathe in Shanghai and Delhi is not
16          CO2, it is those small causing pollutants. We are 0 on those. We consume 0 water. So
17          we give you all that sustainability, in addition to the economics. We give you reliability
            because of the modular nature of our box, and you don’t have to worry about the
18          transmission distribution and some neighbor’s tree falling on some line or a hurricane
            coming in because you’re not tied to that system. So we give you reliability and
19          resiliency. So better reliability, better resiliency, better sustainability. And by the way,
            we save you money. Using that model, we sell to commercial and industrial customers
20          in 8 or 9 different verticals, but the 3 major verticals, where we see the maximum traction
21          is edge data centers, health care, hospitals and in retail, big boxes.
            324.    These representations proved to be false. In recent litigation in the Superior Court of
22
     California, Bloom v. City of Santa Clara et al, Superior Court of California, County of Santa Clara, 19-
23
     cv-348838, a number of different points were argued that pointed to the excessive costs and pollution
24
     attendant upon the use of Bloom Energy’s technology. According to the Court’s opinion dated January
25
     9, 2020, at pages 8, 14 and 15, experts in that case agreed that biogas, the fuel that Bloom Energy intends
26
     to use to prevent the emission of greenhouse gases is “prohibitively expensive and thus infeasible for
27
     fuel-cell use.” Further evidence was produced showing that additional pollutants that are produced by
28
                                        81            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 86 of 171



 1   Bloom Energy’s technology include nitrogen oxides, volatile organic compounds and hazardous solid

 2   waste. According to the Court’s opinion, Bloom Energy did not substantively dispute these claims.

 3           325.     Similarly, Hindenburg reported on September 17, 2019 that data it collected from Bloom

 4   Energy projects showed “that they generate more CO2 than the electric grid in key states they operate

 5   in and produce CO2 levels comparable to modern natural gas power plants.”

 6           326.     Further, on February 24, 2020, 16 Delaware State Senators wrote a letter to the

 7   Department of Natural Resources and Environmental Control, and sent copies to the Governor, Attorney

 8   General, and the Delaware Public Service Commission noting that Bloom Energy substantially

 9   understated and misrepresented the CO2 emissions of its Bloom Energy servers. In pertinent part, the

10   letter states:

11           DNREC had previously been put on notice that Bloom had likely understated the CO2
             emissions cited in their permit application of October 2018 for the new fuel cells. This
12           point was read into the record by Amy Roe at the January 13, 2019 public hearing on
             said application.
13                                               *       *      *
14           Some of the new fuel cells are now operating at Red Lion and Brookside, and the
             Delaware Public Service Commission has received some actual operating data. These
15           data show that the new fuel cells are exceeding the 700 pounds of CO2 per megawatt
             hour (MWH) limit that was forecast. Specifically, the readings are 751.3 pounds of
16           CO2 per MWH (one week old units at Brookside) and 768.4 pounds of CO2 per MWE
             (four month average old units at Red Lion).
17

18           Furthermore, data from the New York State Energy & Development Administration
             indicate that CO2 emissions from the new fuel cells will increase as they age, probably
19           reaching 900 pounds of CO2 per MWH by the time they are two years old.

20           In your order approving the permit, it is stated that enforcement actions will be taken if
             permitted emissions are exceeded. Based on the foregoing, we would suggest a
21           substantial fine (e.g., $100,000) for every day that CO2 emissions from the Bloom fuel
22           cells exceed 700 pounds per MWH. Further, given that the burden of the Qualified Fuel
             Cell Provider Tariff is borne by Delmarva Power ratepayers resident in Delaware, we
23           would suggest that the fines imposed be rebated to said ratepayers on their electric bills.

24           Additional fines may be in order regarding VOC (volatile organic compounds) emissions,
             coking operations, and the undisclosed disposal of tons of hazardous solid waste. We
25
             would be glad to get some experts involved to review the details with your staff.
26           327.     Accordingly, the above representations about the Energy Servers’ efficiency and
27   pollution were materially false and misleading.
28
                                         82            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 87 of 171



 1                                  June 19, 2019 – Conference Presentation

 2          328.    On May 14, 2019, Defendant Furr participated on a conference presentation with JP

 3   Morgan Chase & Co. At the presentation, Furr made materially false and misleading statements about

 4   Bloom Energy’s pollutants. In pertinent part, Furr stated:

 5          What we do is we take just basic pipeline natural gas or as an alternative, we can use
            biogas. But about 90% of our customers use plain pipeline natural gas delivered to the
 6          curb. Nothing else is done. We use that natural gas for the systems there to power the
            systems.
 7

 8          We have about 50% less CO2 than the average U.S. grid. So they are cleaner than
            using a grid. And really no socks [sic] [SOx], no knocks [sic] [NOx] or particulate
 9          emissions, which is very important in other parts of -- or parts of the world like Beijing
            and Delhi, where particulate in socks [sic] [SOx], knocks [sic] [NOx] is of concern given
10          all the pollution.
                                                   *      *       *
11          Secondly, as mentioned today, we’re about 50% cleaner than the average grid when it
12          comes to CO2. But I got to again stress, no socks [sic] [SOx], knocks [sic] [NOx],
            particulates and really very, very little water use. We use some water to start the system
13          up and we generate our own water. So a combination of that has driven a lot of customers
            to come to Bloom just for that aspect as well. But in every case that we have, we’ve ended
14          up saving our customers’ money on their power bill. And it’s 2 aspects to that. One is we
            generally start off at a lower cost than they’ve been paying for the grid. And secondly,
15          we have a lower escalator. And then all of this is predictable over time, so that
16          predictability, that ability to save. And again, you can imagine if you see -- you can think
            of some of the big box retail customers, they’re at Bloom for that very reason. So different
17          reasons, different customers drive to Bloom, but these are our 3 main value propositions
            that we offer to our customers.
18
            329.    These representations proved to be false. In recent litigation in the Superior Court of
19
     California, Bloom v. City of Santa Clara et al, Superior Court of California, County of Santa Clara, 19-
20
     cv-348838, a number of different points were argued that pointed to the excessive costs and pollution
21
     attendant upon the use of Bloom Energy’s technology. According to the Court’s opinion dated January
22
     9, 2020, at pages 8, 14 and 15, experts in that case agreed that biogas, the fuel that Bloom Energy intends
23
     to use to prevent the emission of greenhouse gases is “prohibitively expensive and thus infeasible for
24
     fuel-cell use.” Further evidence was produced showing that additional pollutants that are produced by
25
     Bloom Energy’s technology include nitrogen oxides, volatile organic compounds and hazardous solid
26
     waste. According to the Court’s opinion, Bloom Energy did not substantively dispute these claims.
27
            330.    Similarly, Hindenburg reported on September 17, 2019 that data it collected from Bloom
28
                                        83            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 88 of 171



 1   Energy projects showed “that they generate more CO2 than the electric grid in key states they operate

 2   in and produce CO2 levels comparable to modern natural gas power plants.”

 3          331.    Further, on February 24, 2020, 16 Delaware State Senators wrote a letter to the

 4   Department of Natural Resources and Environmental Control, and sent copies to the Governor, Attorney

 5   General, and the Delaware Public Service Commission noting that Bloom Energy substantially

 6   understated and misrepresented the CO2 emissions of its Bloom Energy servers. In pertinent part, the

 7   letter states:
              DNREC had previously been put on notice that Bloom had likely understated the CO2
 8            emissions cited in their permit application of October 2018 for the new fuel cells. This
 9            point was read into the record by Amy Roe at the January 13, 2019 public hearing on
              said application.
10                                                *       *      *
              Some of the new fuel cells are now operating at Red Lion and Brookside, and the
11            Delaware Public Service Commission has received some actual operating data. These
              data show that the new fuel cells are exceeding the 700 pounds of CO2 per megawatt
12            hour (MWH) limit that was forecast. Specifically, the readings are 751.3 pounds of
13            CO2 per MWH (one week old units at Brookside) and 768.4 pounds of CO2 per MWE
              (four month average old units at Red Lion).
14
            Furthermore, data from the New York State Energy & Development Administration
15          indicate that CO2 emissions from the new fuel cells will increase as they age, probably
            reaching 900 pounds of CO2 per MWH by the time they are two years old.
16

17          In your order approving the permit, it is stated that enforcement actions will be taken if
            permitted emissions are exceeded. Based on the foregoing, we would suggest a
18          substantial fine (e.g., $100,000) for every day that CO2 emissions from the Bloom fuel
            cells exceed 700 pounds per MWH. Further, given that the burden of the Qualified Fuel
19          Cell Provider Tariff is borne by Delmarva Power ratepayers resident in Delaware, we
            would suggest that the fines imposed be rebated to said ratepayers on their electric bills.
20

21          Additional fines may be in order regarding VOC (volatile organic compounds) emissions,
            coking operations, and the undisclosed disposal of tons of hazardous solid waste. We
22          would be glad to get some experts involved to review the details with your staff.
23          332.    Accordingly, the above representations about the Energy Servers’ efficiency and

24   pollution were materially false and misleading.

25          C.      The Truth about Bloom Energy’s Liabilities Begins to Emerge

26                   June 21, 2019 – Press Release to Upgrade Delaware Fuel Cell Project

27          333.    On June 21, 2019, Bloom Energy announced that it “will deploy the latest generation of

28   its Bloom Energy Servers at an existing 30 megawatt (MW) fuel cell project located on two sites in New
                                        84            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 89 of 171



 1   Castle and Newark, Delaware.”

 2           334.    Bloom Energy also announced that they would be using funds invested by Southern

 3   Power to do so, and that “[t]he fuel cell project was previously owned by Bloom Energy and a tax equity

 4   investor. As part of the transaction to upgrade the project, Southern Power will become the majority co-

 5   owner with Bloom Energy.”

 6           335.    This was evidence that Bloom Energy was subject to significant repair liabilities and

 7   costs under the Maintenance Service Agreements. Additionally, investors began to realize that Bloom

 8   Energy’s public statements were not entirely true because these costs should have been disclosed in the

 9   IPO and prior filings. It further created the suspicion that additional liabilities under the Maintenance

10   Service Agreement were just around the corner.

11           336.    Additionally, the June 21, 2019 press release failed to disclose the amount of liabilities

12   it would incur from the Delaware replacements, and that Bloom Energy still had approximately $2

13   billion in undisclosed contingent liabilities arising from the Maintenance Service Agreements.

14           337.    Therefore, this information only partially revealed to the market that Bloom Energy was

15   required to replace a number of servers in Delaware and would face additional undisclosed liabilities.

16           338.    As a result of this news, Bloom Energy’s stock dropped from $12.37 at open on June 21,

17   2019, to close at $11.56 on June 22, 2019, a drop of 6.5%.

18                        August 12, 2019 - Q2 2019 Letter to Shareholders and Earnings Call

19           339.    On August 12, 2019, after hours, Defendants announced in a “Letter to Shareholders”

20   filed with the SEC, Q2 Fiscal 2019 results ending June 30, 2019. Defendants also held a Conference

21   Call and issued slides included “Supplemental Financial Information” to discuss Bloom Energy’s

22   financial results.

23           340.    In the letter, Bloom Energy disclosed to investors that revenue was down 3.8%

24   sequentially due, in part, “from the PPA II upgrade” where they replaced the Delaware servers.

25   Additionally, Bloom Energy disclosed a onetime $5.9 million charge associated with the Delaware

26   upgrade. Finally, Bloom Energy disclosed a write-off of PPA II decommissioned assets (the Delaware

27   assets) of $25,613,000, and “payments to redeemable noncontrolling interests related to the PPA II

28   [Delaware] decommissioning” of $18,690,000 for the three months ending June 30, 2019. On the
                                         85            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 90 of 171



 1   conference call Furr again revealed that the decrease in sequential revenue was due, in part, “from the

 2   PPA II [Delaware] upgrade.”

 3          341.    This revealed to the market the extent of liabilities from the Delaware replacement

 4   project, and partially revealed to the market that Bloom Energy had hidden contingent liabilities from

 5   investors relating to the replacement of its servers.

 6          342.    As a result of this news, Bloom Energy’s stock price dropped from $8.00 at close on

 7   August 12, 2019, to $4.60 at close on August 13, 2019 the following trading day, a decrease of 42.5%

 8   on unusually heavy trading volume.

 9          343.    Bloom Energy’s financial statements in the letter were, however, also materially false

10   and misleading as they failed to account for the remaining $2.0 billion in undisclosed contingent

11   liabilities arising under the Maintenance Service Agreements. In pertinent part, the letter included

12   Bloom Energy’s quarterly revenue and financial results but omitted the amount of contingent liabilities.

13   This information was material and should have been disclosed to investors.

14          344.    Bloom Energy’s Q2 2019 shareholder letter was also materially false because Bloom

15   Energy falsely reported its financial statements for the three months ended June 30, 2019, artificially

16   inflated its revenue and gross profit, and artificially decreased its net loss and net loss attributable to

17   common shareholders. For example, Bloom Energy reported in its Q2 2019 shareholder letter that for

18   Q2 2019 total revenue was $233.782 million, gross profit was $41.673 million, net loss was $67.231

19   million, and net loss attributable to shareholders was $62.216 million or $0.55 per share. These numbers

20   were materially false and misleading. In reality, after the restatement for Q2 2019 total revenue was

21   $211.743 million, gross profit was $38.292 million, net loss was $77.166 million, and net loss

22   attributable to shareholders was $72.151 million or $0.64 per share. Additionally, after the restatement

23   and the adoption of ASC 606 for Q2 2019 total revenue was $200.326 million, gross profit was $28.350

24   million, net loss was $86.926 million, and net loss attributable to shareholders was $81.911 million or

25   $0.72 per share.

26          345.    The chart below represents the reported financial statements in Bloom Energy’s Q2 2019

27   shareholder letter compared to Bloom Energy’s actual financial statements as restated and recast in

28   Bloom Energy’s 2019 Form 10-K:
                                        86            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 91 of 171



                                      Three           Three        Percent
 1                                                                                           Percent
              ($ in thousands        Months          Months      Misstated     ASC 606
                                                                                            Misstated
 2            except per share        Ended           Ended      (Reported     Adoption
                                                                                            (Reported
                    data)            6/30/19         6/30/19         to        (Actual)
                                                                                            to Actual)
 3                                 (Reported)      (Restated)    Restated)
               Total revenue        $233,782        $211,743      (10.4%)      $200,326      (16.7%)
 4
                Gross Profit        $41,673         $38,292       (8.8%)        $28,350      (47.0%)
 5                 Net loss        ($67,231)       ($77,166)      12.9%        ($86,926)      22.7%
 6                 Net loss
               attributable to
                                   ($62,216)       ($72,151)       13.8%       ($81,911)      24.0%
 7                common
                stockholders
 8              Net loss per
 9           share attributable
                                     ($0.55)        ($0.64)        13.8%        ($0.72)       23.6%
                 to common
10              stockholders

11          346.    The financial statements in Bloom Energy’s Q2 2019 shareholder letter were materially

12   false and misleading as they incorrectly stated the actual amounts of total revenue, net loss, and net loss

13   attributable to shareholders. As these financial statements were incorrect, Bloom Energy’s Q2 2019

14   shareholder letter was materially false and misleading.

15          347.    These statements were also material as a reasonable investor would consider the financial

16   statements, including figures for revenue and net loss, to be important before purchasing or otherwise

17   acquiring Bloom Energy securities.

18                                  August 12, 2019 – Q2 2019 Earnings Call

19          348.    On August 12, 2019, Bloom Energy held an earnings call to discuss its preliminary Q2

20   2019 results. Defendants Sridhar and Furr were on the call. During the call, the Section 10(b) Defendants

21   also made materially false and misleading statements relating to Bloom Energy’s financial statements.

22          349.    For example, Defendant Sridhar stated in pertinent part:

23          In Q2, we achieved 271 system acceptances, a 50% year-over-year increase. We achieved
            $233.8 million of revenue which is an all-time record for Bloom. Our gross margin was
24          17.8% and operating loss was $67.2 million. Excluding stock-based compensation, our
            non-GAAP gross margin was 22.3% and non-GAAP operating income was $1.1 million.
25          Overall, a strong performance.
26          350.    Similarly, Defendant Furr made materially false and misleading statements relating to

27   Bloom Energy’s financial statements stating in pertinent part:

28          In summary, a very respectable quarter. Acceptances were 271 systems, up
                                        87            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 92 of 171



            approximately 50% from Q2 2018’s 181 systems. Revenue was $233.8 million, up
 1          approximately 38% year-over-year. Non-GAAP gross margin came in at 22.3%. Our
 2          non-GAAP operating income was $1.1 million with adjusted EBITDA coming in at $21.9
            million. Adjusted EPS was a loss of $0.13, and we ended the quarter with $314.4 million
 3          in cash and short-term investments, and this excludes $56.6 million of PPA cash.
                                                 *      *      *
 4          With that behind us, on to Slide 5. The 271 acceptances and $193.2 million in [adjusted]
            revenue were both Q2 records for Bloom. Acceptances were up 49.7% year-over-year
 5          and up 15.3% sequentially. Adjusted revenue was 14.4% year-over-year. Sequentially,
 6          revenue growth is down 3.8% due to a mix of lower ASPs, this coming from
            international, which once again, does not have installation revenue, and the PPA II
 7          upgrade, which had minimal installation revenue. Included in Q2’s mix of acceptances
            were health care, technology, data centers, universities, sports venues, utility-scale
 8          projects and food and beverage retail. In total, the 271 systems were spread over 10
            different customers in 5 different geographic markets. The majority of the installations
 9
            were in it that United States.
10                                               *      *      *
            Turning to Slide 7. Adjusted gross profit, excluding stock-based compensation, was up
11          almost 50% from $30.1 million in Q1 ‘19 to $45.1 million in Q2. On a year-over-year
            basis, adjusted gross profit increased 30%. Adjusted gross margin come in at 23.4%, a
12          number nicely above last year’s 20.6% and Q1 ‘19’s 15%. Adjusted nonoperating income
            for Q2 was $114,000. Again, this number excludes stock-based compensation.
13
            351.   As Bloom Energy was improperly accounting for its MS transactions, the above financial
14
     statements were materially false and misleading. In reality, the actual revenue and gross profit in Q1
15
     2019 was materially lower. Accordingly, in Bloom Energy’s Q2 2019 Earnings Call the section 10(b)
16
     Defendants materially misled investors as to the actual financial condition of Bloom Energy.
17
                                    August 13, 2019 – Q2 2019 Form 10-Q
18
            352.   On August 13, 2019, after market-trading hours, the Section 10(b) Defendants filed with
19
     the SEC Bloom Energy’s Form 10-Q for fiscal Q2 2019, ending June 30, 2019. The Form 10-Q was
20
     signed by Sridhar and Furr.
21
            353.   The Q2 2019 Form 10-Q revealed that Bloom Energy incurred expenses in the amount
22
     of $130 million from the decommissioning of old Energy Servers in Delaware:
23
          The PPA II Project occurs in two phases, phase 1 where initially SPDS had its purchased
24        interest in 9.7 megawatts of Energy Servers installed during June 2019, and its remaining
          phase 2 purchased interest in 8.0 megawatts of Energy Servers to be installed which is
25
          expected to occur during the remainder of 2019. As of June 30, 2019, we have sold 9.7
26        megawatts of our current generation Energy Servers for $87.8 million to DSGP subsequent
          to its deconsolidation, which is included in product revenue, and recognized installation
27        services of $3.9 million which is included in installation revenue, in our condensed
          consolidated statements of operations for the three and six months ended June 30, 2019.
28        Concurrently, we had repurchased and written-off 10.0 megawatts of our earlier generation
                                                       88                  Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                                LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 93 of 171



            energy serves [sic] for $25.6 million and had installed the 9.7 megawatts of servers at a
 1          cost of goods sold of $26.3 million, which is included in cost of product revenue in our
 2          condensed consolidated statements of operations for the three and six months ended June
            30, 2019. In anticipation of replacing the remaining installed 9.0 megawatts of Energy
 3          Servers during 2019 under phase 2 which reduced their previously expected useful lives,
            we recognized charges related to the decommissioning of PPA II Energy Servers of $8.1
 4          million, which is included in cost of electricity revenue in our condensed consolidated
            statements of operations for the three and six months ended June 30, 2019. Additionally,
 5          in paying-off the outstanding debt and interest of PPA II amounting to $77.7 million, we
 6          incurred a debt payoff make-whole penalty of $5.9 million, which is included in general
            and administrative expense in our condensed consolidated statements of operations for the
 7          three and six months ended June 30, 2019. Finally, we had PPA II debt issuance costs
            written-off of $1.0 million and additional interest expense incurred for PPA 2 debt payoff
 8          of $0.1 million, which is included in interest expense in our condensed consolidated
            statements of operations for the three and six months ended June 30, 2019.
 9
            354.    This reiterated the substantial costs to Bloom Energy in replacing Energy Servers under
10
     the Maintenance Service Agreements that were disclosed on August 12, 2019.
11
            355.    The Q2 2019 Form 10-Q was also materially false and misleading as Bloom Energy’s
12
     financial statements failed to account for the remaining contingent liabilities arising under the
13
     Maintenance Service Agreements. While Bloom Energy discussed the accrued warranty costs in the
14
     notes to the financial statements in the Q2 2019 Form 10-Q, Bloom Energy did not record or disclose
15
     $2 billion of contingent liabilities that were probable and reasonably estimable under ASC 450 and ASC
16
     460, and failed to disclose the contingent liabilities under Item 303.
17
            356.    As the amount of contingent liabilities for the Maintenance Service Agreements were
18
     probable and reasonably estimable under ASC 450 and ASC 460, they should have been disclosed and
19
     accounted for properly.
20
            357.    Although Bloom Energy expected customers to continue to renew the Maintenance
21
     Service Agreements and “expect[ed] that [its] deployed early generation Energy Servers may continue
22
     to perform at a lower output and efficiency level and, as a result, the maintenance costs may exceed the
23
     contracted prices that we expect to generate in respect of those servers if our customers continue to
24
     renew their maintenance service agreements in respect of those servers,” the Section 10(b) Defendants
25
     continued to omit the actual amount and misrepresented to investors the actual financial health of Bloom
26
     Energy. This information was material and should have been recorded and disclosed under Item 303,
27
     ASC 450 and ASC 460.
28
                                        89            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 94 of 171



 1          358.    Bloom Energy’s financial statements were also materially false and misleading as they

 2   failed to correctly account for its MS transactions in accordance with GAAP. In its Form 10-Q, Bloom

 3   Energy accounted for its MS program leases as operating leases. However, in its restatement, Bloom

 4   Energy admitted that it should have accounted for leases with its financing partners as capital leases

 5   because “risks of ownership have not completely transferred to the financing party” and, therefore, its

 6   “Managed Services Agreements and similar transactions should have been accounted for as financing

 7   transactions under lease accounting standards.” Consequently, “[t]he revenue for the Managed Services

 8   Agreements and similar transactions” should have been “recognized over the duration of the contract

 9   instead of upfront.”

10          359.    Bloom Energy improperly classified its Energy Server leases with its financing partners

11   as operating leases, which enabled Bloom Energy to misapply sale-leaseback accounting guidance and

12   recognize revenue from sales of the Energy Servers upfront, rather than over the duration of the contract.

13   The portion of revenue in the three and six months ended June 30, 2019 attributable to MS transaction

14   was 2% and 2%, respectively. The chart below shows the impact of Bloom Energy’s restatement and

15   adoption on its June 30, 2019 financial statements included in the Form 10-Q:
                                     Three           Three       Percent
16                                                                                           Percent
              ($ in thousands       Months          Months     Misstated ASC 606
                                                                                            Misstated
17           except per share        Ended           Ended     (Reported Adoption
                                                                                            (Reported
                    data)           6/30/19         6/30/19         to       (Actual)
                                                                                            to Actual)
18                                (Reported)      (Restated) Restated)
               Total revenue       $233,782        $211,743     (10.4%)     $200,326         (16.7%)
19
                Gross Profit        $41,673         $38,292       (8.8%)        $28,350      (47.0%)
20                 Net loss        ($67,231)       ($77,166)      12.9%        ($86,926)      22.7%
21                 Net loss
               attributable to
                                   ($62,216)       ($72,151)       13.8%       ($81,911)      24.0%
22                common
                stockholders
23              Net loss per
24           share attributable
                                     ($0.55)        ($0.64)        13.8%        ($0.72)       23.6%
                 to common
25              stockholders

26          360.    The financial statements in Bloom Energy’s Q2 2019 Form 10-Q were materially false

27   and misleading false because Bloom Energy falsely reported its financial statements for the three months

28   ended June 30, 2019, artificially inflated its revenue and gross profit, and artificially decreased its net
                                        90            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 95 of 171



 1   loss and net loss attributable to common shareholders. For example, Bloom Energy reported in its Q2

 2   2019 Form 10-Q that for Q2 2019 total revenue was $233.782 million, gross profit was $41.673 million,

 3   net loss was $67.231 million, and net loss attributable to shareholders was $62.216 million or $0.55 per

 4   share. These numbers were materially false and misleading. In reality, after the restatement for Q2 2019

 5   total revenue was $211.743 million, gross profit was $38.292 million, net loss was $77.166 million, and

 6   net loss attributable to shareholders was $72.151 million or $0.64 per share. Additionally, after the

 7   restatement and the adoption of ASC 606 for Q2 2019 total revenue was $200.326 million, gross profit

 8   was $28.350 million, net loss was $86.926 million, and net loss attributable to shareholders was $81.911

 9   million or $0.72 per share.

10          361.    These statements were also material as a reasonable investor would consider the financial

11   statements, including figures for revenue and net loss, to be important before purchasing or otherwise

12   acquiring Bloom Energy securities.

13          362.    In connection with its reported financial statements, the Q2 2019 Form 10-Q also states:

14          Our management, with the participation of our Chief Executive Officer and Chief
            Financial Officer, has evaluated the effectiveness of our disclosure controls and
15          procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act), as
            of June 30, 2019. Based on such evaluation, our Chief Executive Officer and Chief
16          Financial Officer have concluded that as of June 30, 2019, controls and procedures were
17          effective to provide reasonable assurance that information required to be disclosed in the
            reports we file and submit under the Exchange Act is recorded, processed, summarized
18          and reported as and when required, and that such information is accumulated and
            communicated to our management, including our Chief Executive Officer and Chief
19          Financial Officer, to allow timely decisions regarding our required disclosure.
20          363.    This was materially false and misleading. As shown above and admitted by Bloom

21   Energy in its 2019 Form 10-K, Bloom Energy had “a material weakness in [its] internal control over

22   financial reporting related to the accounting for complex or non-routine transactions.”

23          364.    The Q2 2019 Form 10-Q was also materially misleading given that it included

24   certifications by Sridhar and Furr pursuant to SOX. These certifications indicated that Sridhar and Furr

25   had both reviewed the Q2 2019 Form 10-Q and that it was materially accurate and not misleading.

26   Specifically, Sridhar and Furr each certified that:

27          1. I have reviewed this Quarterly Report on Form 10-Q for the period ended June 30,
               2019 of Bloom Energy Corporation;
28
                                        91            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
       Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 96 of 171



       2. Based on my knowledge, this report does not contain any untrue statement of a
 1        material fact or omit to state a material fact necessary to make the statements
 2        made, in light of the circumstances under which such statements were made, not
          misleading with respect to the period covered by this report;
 3
       3. Based on my knowledge, the financial statements, and other financial
 4        information included in this report, fairly present in all material respects the
          financial condition, results of operations and cash flows of the registrant as of,
 5        and for, the periods presented in this report;
 6
       4. The registrant’s other certifying officer and I are responsible for establishing and
 7        maintaining disclosure controls and procedures (as defined in Exchange Act Rules
          13a-15(e) and 15d-15(e)) for the registrant and have:
 8
         a. Designed such disclosure controls and procedures, or caused such disclosure
 9
            controls and procedures to be designed under our supervision, to ensure that
10          material information relating to the registrant, including its consolidated
            subsidiaries, is made known to us by others within those entities, particularly during
11          the period in which this report is being prepared;

12       b. Designed such internal control over financial reporting, or caused such internal
            control over financial reporting to be designed under our supervision, to provide
13
            reasonable assurance regarding the reliability of financial reporting and the
14          preparation of financial statements for external purposes in accordance with
            generally accepted accounting principles;
15
         c. Evaluated the effectiveness of the registrant’s disclosure controls and procedures
16          and presented in this report our conclusions about the effectiveness of the disclosure
            controls and procedures, as of the end of the period covered by this report based on
17
            such evaluation; and
18
         d. Disclosed in this report any change in the registrant’s internal control over financial
19          reporting that occurred during the registrant’s most recent fiscal quarter (the
            registrant’s fourth fiscal quarter in the case of an annual report) that has materially
20          affected, or is reasonably likely to materially affect, the registrant’s internal control
21          over financial reporting; and

22     5. The registrant’s other certifying officer and I have disclosed, based on our most recent
          evaluation of internal control over financial reporting, to the registrant’s auditors and
23        the audit committee of the registrant’s board of directors (or persons performing the
          equivalent functions):
24

25       a. All significant deficiencies and material weaknesses in the design or operation of
            internal control over financial reporting which are reasonably likely to adversely
26          affect the registrant’s ability to record, process, summarize and report financial
            information; and
27

28
                                     92            Case No. 4:19-cv-02935-HSG
30
     SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 97 of 171



                  b. Any fraud, whether or not material, that involves management or other employees
 1                   who have a significant role in the registrant’s internal control over financial
 2                   reporting.
     (Q2 2019 Form 10-Q, Exs. 31.1 & 31.2.)
 3
             365.     Given the false and misleading nature of the statements in the Q2 2019 Form 10-Q
 4
     described above, Sridhar’s and Furr’s certifications were false and/or materially misleading.
 5
     Specifically, the Form 10-Q omitted the contingent liabilities that should have been disclosed to
 6
     investors and failed to properly account for its MS leases. By omitting these liabilities and
 7
     misrepresenting Bloom Energy’s financial statements, the Section 10(b) Defendants misled investors to
 8
     believe that Bloom Energy’s financial statements were stronger than they appeared. These omissions
 9
     and misrepresentations were material because reasonable investors would consider the accuracy of
10
     Bloom Energy’s Q2 2019 Form 10-Q, including the financial statements, to be important before
11
     purchasing or otherwise acquiring Bloom Energy securities.
12
             D.       The Truth about Bloom Energy’s Pollutants Begins to Emerge
13
                                  September 17, 2019 – Hindenburg Research Report
14
             366.     On September 17, 2019, prior to the market opening, Hindenburg Research published a
15
     report revealing to the market the extent of Defendants’ undisclosed contingent liabilities and the
16
     lifespan of Bloom’s systems. Hindenburg reported in pertinent part that it “uncovered an estimated $2.2
17
     billion in undisclosed servicing liabilities that the market has missed, even in its most recent re-valuation
18
     of Bloom [Energy] shares.” According to Hindenburg, “Bloom[ Energy]’s tricky accounting allows it
19
     to mask servicing costs and shift write-downs to other periods, thereby avoiding recognizing major
20
     recent additional losses.”
21
             367.     These liabilities related to the performance guarantees in the Maintenance Service
22
     Agreements, and Bloom Energy’s responsibility to replace its fuel cell servers (the system itself) and
23
     the individual fuel cells that go inside the servers.
24
             368.     Hindenburg reported that “Bloom’s fuel cells and systems degrade significantly faster
25
     than expectations, yet the company barely records any liability for these issues.” Hindenburg discloses
26
     that this is because Bloom Energy does not recognize future expenses until the customer renews its
27
     Maintenance Service Agreement each year. However, while customers have the right to renew each
28
                                         93            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
            Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 98 of 171



 1   year, “virtually no customers have elected to cancel their maintenance agreements” and Bloom Energy

 2   admits that they “expect that our deployed early generation Energy Servers may continue to perform at

 3   a lower output and efficiency level.”

 4           369.    Hindenburg based its calculation on, among other things, (i) the cost to replace fuel cells,

 5   (ii) fuel cell life, (iii) length of time on average contract, (iv) average number of times the fuel cells will

 6   be replaced, (v) current replacement cycle, (vi) cumulative install base (KW), and (vii) cost to replace

 7   servers (per KW).

 8           370.    Using these factors, and data from Bloom Energy’s public filings, Hindenburg concluded

 9   that the liabilities for fuel cell replacement alone was $1.8 billion, and server replacement liabilities were

10   $1.4 billion, which, after off-setting the service liabilities with service revenue, resulted in over $2 billion

11   in service liabilities from the Maintenance Service Agreements.

12           371.    Accordingly, the report fully disclosed to the market that Bloom Energy “only books the

13   next year of servicing liabilities, rather than accounting for the liabilities across the full 10-25 years of

14   the contract” and that Bloom Energy hid up to $2 billion in contingent liabilities.

15           372.    Similarly, Hindenburg also revealed to the market the true life of Bloom Energy fuel

16   cells. Hindenburg stated:

17           We have tracked data on Bloom projects installed since 2017 through state utility records
             in New York and California. There were 35 projects in all. After aggregating this data,
18           we found that even Bloom’s newest fuel cells will degrade below replacement thresholds
             in under 3 years, significantly below the company’s “expectations”. We present this data
19           later in the report.
20
             Our findings were corroborated by multiple experts in the field who were highly skeptical
21           of Bloom’s claim that solid oxide fuel cells could last 5 years or longer in the field.

22           We asked one professional fuel cell technician, with 19 years of experience, whether he
             believed the company’s claims to be able to run solid oxide fuel cells for 5 years. He
23           responded with a curt “no”. When asked if the same fuel cells could operate for three
24           years, he replied:

25           “Do I believe claims of 3 years before service is needed? No. I would be highly
             skeptical.”
26
             Another expert we contacted, with 14 years of experience working in Fuel Cells and Fuel
27           Cell Performance Analysis, who also has a B.S., M.S., and a PhD in Chemical
28           Engineering, also warned about temperature and durability preventing Bloom’s cells
                                         94            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
       Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 99 of 171



       from running for 5 years:
 1

 2     “They are using the high temperature materials, I think. So, there is advantages and
       disadvantages. The disadvantage is that degradation is probably high. I doubt they have
 3     5 years life. They may have 1 or 2 max. They cannot achieve 5 years. Or maybe if they
       have to replace part of the stack, they can achieve 5 years. In general, it’s really hard for
 4     SOFCs to run 5 years.”
                                             *      *       *
 5     Keep in mind that Bloom guarantees both the output (total electricity produced) and the
 6     efficiency (how much fuel is used to generate the electricity) of its servers:

 7     “…we typically provide an Output Guaranty of 95% measured annually and an
       Efficiency Guaranty of 52% measured cumulatively” [Prospectus pg. 75]
 8
       Bloom also provides tighter 80% quarterly output guarantees or 45% monthly efficiency
 9
       guarantees on some of its projects. [Prospectus pg. 88 and 89]
10
       Efficiency and output decline together: As the systems become less efficient, they
11     produce less electricity, making efficiency degradation key to when fuel cells need to be
       replaced.
12
       As we have seen from older Bloom project data in California and New York, fuel cell
13
       replacements were typically done in the 48%-50% efficiency range.
14
       This chart, based on data from California and New York, shows how rapidly Bloom’s
15     newer post-2016 installed servers are declining by month, on average. It also shows how
       the trend continues:
16

17

18

19

20

21

22

23

24

25

26                (Source: New York & California Utility Data & Author Analysis)

27     After only 25 months, Bloom’s newer fuel cell installations had deteriorated from a
       median starting efficiency of 58.3% down to 51.0%, a decline that puts them on pace to
28
                                     95            Case No. 4:19-cv-02935-HSG
30
     SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 100 of 171



            breach the 48% threshold with 34 months (less than three years).[5]
 1

 2          The chart also shows that 45% efficiency (which serves as a ‘bare minimum’ on some
            projects) will be breached after only 42 months, or 3.5 years.[6]
 3
            373.    This revealed that despite Bloom Energy’s representations that its fuel cells would last
 4
     over five years, in reality, Bloom Energy routinely replaced its fuel cells after just three years.
 5
     Accordingly, Bloom Energy’s representations that it expected the useful life of its fuel cells to exceed
 6
     five years was materially false and misleading.
 7
            374.    Hindenburg also reported that data it collected from Bloom Energy projects showed “that
 8
     they generate more CO2 than the electric grid in key states they operate in and produce CO2 levels
 9
     comparable to modern natural gas power plants.” This revealed to the market that while Bloom Energy
10
     claimed to be “clean” these representations were materially false.
11
            375.    On this news, Bloom Energy’s stock price decreased from $4.19 at close on September
12
     16, 2019, to $3.31 at close on September 17, 2019, a drop of 21% on unusually high trading volume.
13
                               November 7, 2019 – Q3 2019 Letter to Shareholders
14
            376.    On November 7, 2019, after hours, the Section 10(b) Defendants announced in a “Letter
15
     to Shareholders” published to Bloom Energy’s website, and filed with the SEC on November 8, 2019,
16
     Q3 Fiscal 2019 results ending September 30, 2019. Defendants also held a Conference Call on
17
     November 7, 2019 and issued slides included “Supplemental Financial Information” to discuss Bloom
18
     Energy’s financial results.
19
            377.    Bloom Energy’s financial statements in the letter were materially false and misleading
20
     as they failed to account for the remaining $2.0 billion in undisclosed contingent liabilities arising under
21
     the Maintenance Service Agreements. In pertinent part, the letter included Bloom Energy’s quarterly
22
     revenue and financial results but omitted the amount of contingent liabilities. This information was
23

24   5
       We used the median starting point in month 1 because there were outliers in the first month that would
25   have skewed the results significantly downward, likely because systems needed to get fully up and
     running. We used average thereafter.
26   6
       Bloom states that its servers degrade linearly over time, thus we extrapolate using straight-line
27   degradation. Per Bloom’s filings: “the efficiency of the Energy Server decreases very gradually from
     the beginning of life efficiency toward the end of life efficiency. This decrease is very nearly linear in
28   nature (i.e., a straight-line slope).” (Pg. 31)
                                                          96                   Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 101 of 171



 1   material and should have been disclosed to investors.

 2          378.    Bloom Energy’s Q3 2019 shareholder letter was also materially false because Bloom

 3   Energy falsely reported its financial statements for the three months ended September 30, 2019,

 4   artificially inflated its revenue and gross profit, and artificially decreased its net loss and net loss

 5   attributable to common shareholders. For example, Bloom Energy reported in its Q3 2019 shareholder

 6   letter that for Q3 2019 total revenue was $233.782 million, gross profit was $53.465 million, net loss

 7   was $67.231 million, and net loss attributable to shareholders was $62.216 million or $0.55 per share.

 8   These numbers were materially false and misleading. In reality, after the restatement for Q3 2019 total

 9   revenue was $211.743 million, gross profit was $54.289 million, net loss was $77.166 million, and net

10   loss attributable to shareholders was $72.151 million or $0.64 per share. Additionally, after the

11   restatement and the adoption of ASC 606 for Q3 2019 total revenue was $224.307 million, gross profit

12   was $42.725 million, net loss was $56.641 million, and net loss attributable to shareholders was $51.750

13   million or $0.44 per share.

14          379.    The chart below represents the reported financial statements in Bloom Energy’s Q3 2019

15   shareholder letter compared to Bloom Energy’s actual financial statements as restated and recast in

16   Bloom Energy’s 2019 Form 10-K:
                                Three                Three       Percent
17                                                                                             Percent
           ($ in thousands     Months               Months      Misstated       ASC 606
                                                                                              Misstated
18         except per share     Ended                Ended      (Reported       Adoption
                                                                                              (Reported
                  data)        9/30/19              9/30/19         to          (Actual)
                                                                                              to Actual)
19                           (Reported)           (Restated)    Restated)
            Total revenue     $233,471             $238,330       2.0%          $224,307        (4.1%)
20
             Gross Profit      $53,465              $54,289       1.5%           $42,725       (25.1%)
21              Net loss      ($39,930)           ($45,596)      12.7%          ($56,641)       29.7%
22              Net loss
            attributable to
                              ($34,903)           ($40,705)       14.3%         ($51,750)       32.6%
23             common
             stockholders
24           Net loss per
          share attributable
25                             ($0.30)             ($0.35)        14.3%          ($0.44)        31.8%
              to common
26           stockholders

27          380.    The financial statements in Bloom Energy’s Q3 2019 shareholder letter were materially

28   false and misleading as they incorrectly stated the actual amounts of total revenue, gross profit, net loss,

                                        97            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 102 of 171



 1   and net loss attributable to shareholders. As these financial statements were incorrect, Bloom Energy’s

 2   Q3 2019 shareholder letter was materially false and misleading.

 3          381.    These statements were also material as a reasonable investor would consider the financial

 4   statements, including figures for revenue and net loss, to be important before purchasing or otherwise

 5   acquiring Bloom Energy securities.

 6                                 November 7, 2019 – Q3 2019 Earnings Call

 7          382.    On November 7, 2019, Bloom Energy held an earnings call to discuss its preliminary Q3

 8   2019 results. Defendants Sridhar and Furr were on the call. In pertinent part, Defendant Furr included

 9   additional information about its loss contingencies for service contracts. In pertinent part, Furr states:

10          In 2017, we incurred an approximate service loss of $6 million. Last year, that number
            was about $8 million. For this year, we expect to see service losses in Tiers 1 and 3 and
11          service profits in Tiers 2 and 4 with full year service losses in the $3 million to $6 million
            range for this year.
12

13          Quarterly or even annual fluctuations can and may occur. We did see a relatively higher
            Q3 service loss. This was driven by accelerating some Q4 cell replacements into Q3 to
14          avoid doing this work during the peak winter time and ahead of the holiday season, which
            is certainly appreciated by our retail and data center customers.
15
            With respect to our service P&L accounting, in addition to selling our energy servers
16          installed at the customer site, we sell ongoing operating and maintenance contracts to our
17          customers. We refer to this as service contracts and these service contracts can and are
            generally renewed annually by our customers.
18
            In summary, the revenue associated with the service contracts is recognized radically
19          over their service contract term, again, generally 12 months. The treatment of the cause
            depends on whether we estimate a profit or loss on the contract. If we estimate a profit
20          on the contract, which we do for all contracts that we’ve signed over the last several
21          years, then the cost associated with the contract is expensed as incurred.

22          If however, the service contract is estimated to have a loss, we expense the loss at the
            time of the contract signing or renewal. Again, all service contracts executed since the
23          beginning of 2015 are profitable.
24
            383.    This revealed to the market that the Hindenburg article was correct and Bloom Energy
25
     was failing to properly account for its loss contingencies. For example, Bloom Energy states that “all
26
     service contracts executed since the beginning of 2015 are profitable,” while at the same time stating
27
     that the service contracts have resulted in losses in 2017, 2018, and that they expected losses for 2019.
28
                                        98            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 103 of 171



 1   Accordingly, investors were aware that Bloom Energy was not properly accounting for its loss

 2   contingencies.

 3          384.      During the call, the Section 10(b) Defendants also made materially false and misleading

 4   statements relating to Bloom Energy’s financial statements.

 5          385.      For example, Defendant Furr stated in pertinent part:

 6          So on to Slide 3. In summary, this was another very respectable quarter. Acceptances
            were 302 systems, up 47% from Q3 2018’s 206 systems. Revenue was $233.5 million,
 7          up approximately 23% year-over-year. Non-GAAP gross margin come in at 25.8%, up
            5% from Q3, 2018 and up 350 basis points sequentially.
 8

 9          Our non-GAAP operating income was 15.2 million, with adjusted EBITDA coming in at
            $40.8 million. Adjusted EPS was $0.01 and we ended the quarter with $357.9 million in
10          consolidated cash and short term investments which includes $23.8 million of PPA cash.
            So excluding the PPA cash, we have $334.1 million of cash and short term investments.
11
            Now onto some color for the quarter and on to Slide 4. The 302 acceptances and $233.5
12          million in revenue were both two 3 records for Bloom. Acceptances were up 46.6% year-
13          over-year and ended up 11.4% sequentially.
                                                  *      *      *
14          Turning to Slide 6. Gross profit, excluding stock-based compensation was up almost 53%
            from 39.5 million in Q3 of ‘18 to 60.3 million in Q3 of this year. On a sequential basis,
15          gross profit increased 15.7%. Gross Margin came in at 25.8%, a number nicely above
            last year’s 20.8% and Q2 ‘19 22.3%. Operating expenses for Q3 were at the lower end
16          of our estimates. Non-GAAP operating income in Q3 was fixed 15.2, again this number
17          excludes stock-based compensation, again, was up significantly both on year-over-year
            and sequential basis. Our reported adjusted EBITDA was 48 million for the quarter. Not
18          operating expenses were plan and adjusted EPS come in at one set.

19          386.      As Bloom Energy was improperly accounting for its MS transactions, the above financial

20   statements were materially false and misleading. In reality, the actual revenue and gross profit in Q3

21   2019 was materially lower. Accordingly, Bloom Energy’s Q3 2019 Earnings Call materially misled

22   investors as to the actual financial condition of Bloom Energy.

23                                   November 14, 2019 – Q3 2019 Form 10-Q

24          387.      On November 13, 2019, after market-trading hours, the Section 10(b) Defendants filed

25   with the SEC Bloom Energy’s Form 10-Q for fiscal Q3 2019, ending September 30, 2019. The Form

26   10-Q was signed by Sridhar and Furr.

27          388.      The Q3 2019 Form 10-Q was also materially false and misleading as Bloom Energy’s

28   financial statements failed to account for the remaining contingent liabilities arising under the
                                        99            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 104 of 171



 1   Maintenance Service Agreements. While Bloom Energy discussed the accrued warranty costs in the

 2   notes to the financial statements in the Q3 2019 Form 10-Q, Bloom Energy did not record or disclose

 3   $2 billion of contingent liabilities that were probable and reasonably estimable under ASC 450 and ASC

 4   460, and failed to disclose the contingent liabilities under Item 303.

 5          389.    As the amount of contingent liabilities for the Maintenance Service Agreements were

 6   probable and reasonably estimable under ASC 450 and ASC 460, they should have been disclosed and

 7   accounted for properly.

 8          390.    Although Bloom Energy expected customers to continue to renew the Maintenance

 9   Service Agreements and “expect[ed] that [its] deployed early generation Energy Servers may continue

10   to perform at a lower output and efficiency level and, as a result, the maintenance costs may exceed the

11   contracted prices that we expect to generate in respect of those servers if our customers continue to

12   renew their maintenance service agreements in respect of those servers,” the Section 10(b) Defendants

13   continued to omit the actual amount and misrepresented to investors the actual financial health of Bloom

14   Energy.

15          391.    These liabilities were material and should have been recorded and disclosed to investors

16   under Item 303, ASC 450 and ASC 460, particularly given how it impacts shareholder liquidity and

17   Bloom Energy’s path to profitability. Therefore, the omission of these liabilities was materially false

18   and misleading.

19          392.    Bloom Energy’s financial statements were also materially false and misleading as they

20   failed to correctly account for its MS transactions in accordance with GAAP. In its Form 10-Q, Bloom

21   Energy accounted for its MS program leases as operating leases. However, in its restatement, Bloom

22   Energy admitted that it should have accounted for leases with its financing partners as capital leases

23   because “risks of ownership have not completely transferred to the financing party” and, therefore, its

24   “Managed Services Agreements and similar transactions should have been accounted for as financing

25   transactions under lease accounting standards.” Consequently, “[t]he revenue for the Managed Services

26   Agreements and similar transactions” should have been “recognized over the duration of the contract

27   instead of upfront.”

28          393.    Bloom Energy improperly classified its Energy Server leases with its financing partners
                                       100            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 105 of 171



 1   as operating leases, which enabled Bloom Energy to misapply sale-leaseback accounting guidance and

 2   recognize revenue from sales of the Energy Servers upfront, rather than over the duration of the contract.

 3   The portion of revenue in the three and nine months ended September 30, 2019 attributable to MS

 4   transaction was 2% and 2%, respectively. The chart below shows the impact of Bloom Energy’s

 5   restatement and adoption on its September 30, 2019 financial statements included in the Form 10-Q:
                                   Three          Three       Percent
 6                                                                                          Percent
             ($ in thousands      Months         Months      Misstated      ASC 606
                                                                                          Misstated
 7           except per share      Ended          Ended      (Reported      Adoption
                                                                                          (Reported
                    data)         9/30/19        9/30/19         to          (Actual)
                                                                                          to Actual)
 8                              (Reported)     (Restated)    Restated)
              Total revenue      $233,471       $238,330       2.0%         $224,307        (4.1%)
 9
               Gross Profit       $53,465        $54,289       1.5%          $42,725       (25.1%)
10                Net loss       ($39,930)     ($45,596)      12.7%         ($56,641)       29.7%
11                Net loss
              attributable to
                                 ($34,903)     ($40,705)      14.3%         ($51,750)       32.6%
12               common
               stockholders
13             Net loss per
            share attributable
14                                ($0.30)        ($0.35)      14.3%           ($0.44)       31.8%
                to common
15             stockholders

16          394.    The financial statements in Bloom Energy’s Q3 2019 Form 10-Q were materially false

17   and misleading because Bloom Energy falsely reported its financial statements for the three months

18   ended September 30, 2019, artificially inflated its revenue and gross profit, and artificially decreased its

19   net loss and net loss attributable to common shareholders. For example, Bloom Energy reported in its

20   Q3 2019 Form 10-Q that for Q3 2019 total revenue was $233.782 million, gross profit was $53.465

21   million, net loss was $67.231 million, and net loss attributable to shareholders was $62.216 million or

22   $0.55 per share. These numbers were materially false and misleading. In reality, after the restatement

23   for Q3 2019 total revenue was $211.743 million, gross profit was $54.289 million, net loss was $77.166

24   million, and net loss attributable to shareholders was $72.151 million or $0.64 per share. Additionally,

25   after the restatement and the adoption of ASC 606 for Q3 2019 total revenue was $224.307 million,

26   gross profit was $42.725 million, net loss was $56.641 million, and net loss attributable to shareholders

27   was $51.750 million or $0.44 per share.

28          395.    These statements were also material as a reasonable investor would consider the financial

                                       101            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 106 of 171



 1   statements, including figures for revenue and net loss, to be important before purchasing or otherwise

 2   acquiring Bloom Energy securities.

 3          396.    In connection with its reported financial statements, the Q3 2019 Form 10-Q also states:

 4          Our management, with the participation of our Chief Executive Officer and Chief
            Financial Officer, has evaluated the effectiveness of our disclosure controls and
 5          procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act), as
            of September 30, 2019. Based on such evaluation, our Chief Executive Officer and Chief
 6          Financial Officer have concluded that as of September 30, 2019, controls and procedures
 7          were effective to provide reasonable assurance that information required to be disclosed
            in the reports we file and submit under the Exchange Act is recorded, processed,
 8          summarized and reported as and when required, and that such information is accumulated
            and communicated to our management, including our Chief Executive Officer and Chief
 9          Financial Officer, to allow timely decisions regarding our required disclosure.
10          397.    This was materially false and misleading. As shown above and admitted by Bloom

11   Energy in its 2019 Form 10-K, Bloom Energy had “a material weakness in [its] internal control over

12   financial reporting related to the accounting for complex or non-routine transactions.”

13          398.    The Q3 2019 Form 10-Q was also materially misleading given that it included

14   certifications by Sridhar and Furr pursuant to SOX. These certifications indicated that Sridhar and Furr

15   had both reviewed the Q3 2019 Form 10-Q and that it was materially accurate and not misleading.

16   Specifically, Sridhar and Furr each certified that:

17          1. I have reviewed this Quarterly Report on Form 10-Q for the period ended September
               30, 2019 of Bloom Energy Corporation;
18
            2. Based on my knowledge, this report does not contain any untrue statement of a
19             material fact or omit to state a material fact necessary to make the statements
20             made, in light of the circumstances under which such statements were made, not
               misleading with respect to the period covered by this report;
21
            3. Based on my knowledge, the financial statements, and other financial
22             information included in this report, fairly present in all material respects the
               financial condition, results of operations and cash flows of the registrant as of,
23             and for, the periods presented in this report;
24
            4. The registrant’s other certifying officer and I are responsible for establishing and
25             maintaining disclosure controls and procedures (as defined in Exchange Act Rules
               13a-15(e) and 15d-15(e)) for the registrant and have:
26
               a. Designed such disclosure controls and procedures, or caused such disclosure
27                controls and procedures to be designed under our supervision, to ensure that
28                material information relating to the registrant, including its consolidated
                                       102            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
          Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 107 of 171



                   subsidiaries, is made known to us by others within those entities, particularly during
 1                 the period in which this report is being prepared;
 2
               b. Designed such internal control over financial reporting, or caused such internal
 3                control over financial reporting to be designed under our supervision, to provide
                  reasonable assurance regarding the reliability of financial reporting and the
 4                preparation of financial statements for external purposes in accordance with
                  generally accepted accounting principles;
 5

 6             c. Evaluated the effectiveness of the registrant’s disclosure controls and procedures
                  and presented in this report our conclusions about the effectiveness of the disclosure
 7                controls and procedures, as of the end of the period covered by this report based on
                  such evaluation; and
 8
               d. Disclosed in this report any change in the registrant’s internal control over financial
 9
                  reporting that occurred during the registrant’s most recent fiscal quarter (the
10                registrant’s fourth fiscal quarter in the case of an annual report) that has materially
                  affected, or is reasonably likely to materially affect, the registrant’s internal control
11                over financial reporting; and

12          5. The registrant’s other certifying officer and I have disclosed, based on our most recent
               evaluation of internal control over financial reporting, to the registrant’s auditors and
13
               the audit committee of the registrant’s board of directors (or persons performing the
14             equivalent functions):

15             a. All significant deficiencies and material weaknesses in the design or operation of
                  internal control over financial reporting which are reasonably likely to adversely
16                affect the registrant’s ability to record, process, summarize and report financial
                  information; and
17

18             b. Any fraud, whether or not material, that involves management or other employees
                  who have a significant role in the registrant’s internal control over financial
19                reporting.
20   (Q3 2019 Form 10-Q, Exs. 31.1 & 31.2.)
21          399.    Given the false and misleading nature of the statements in the Q3 2019 Form 10-Q
22   described above, Sridhar’s and Furr’s certifications were false and/or materially misleading.
23   Specifically, the Form 10-Q omitted the contingent liabilities that should have been disclosed to
24   investors and failed to properly account for its MS leases. By omitting these liabilities and
25   misrepresenting Bloom Energy’s financial statements, the Section 10(b) Defendants misled investors to
26   believe that Bloom Energy’s financial statements were stronger than they appeared. These omissions
27   and misrepresentations were material reasonable investors would consider the accuracy of Bloom
28   Energy’s Q3 2019 Form 10-Q, including the financial statements, to be important before purchasing or
                                                     103                    Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                                LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 108 of 171



 1   otherwise acquiring Bloom Energy securities.

 2          E.      The Truth about Bloom Energy’s False Financial Statements Begins to Emerge

 3                                        February 12, 2020 – Form 8-K

 4          400.    On February 12, 2020, after hours, Bloom Energy filed with the SEC a Form 8-K

 5   announcing that shareholders should not rely on Bloom Energy’s previously issued financial statements

 6   or audit reports. In pertinent part the Form 8-K stated:

 7          Item 4.02.     Non-Reliance on Previously Issued Financial Statements or a Related

 8          Audit Report or Completed Interim Review

 9          On February 11, 2020, the Audit Committee of the Board of Directors (the “Audit
10          Committee”) of Bloom Energy Corporation (the “Company” or “Bloom”) determined
            that its previously issued financial statements as of and for the year ended December 31,
11          2018, as well as financial statements for the three-month period ended March 31, 2019,
            the three- and six-month periods ended June 30, 2019 and 2018 and the three- and nine
12          month periods ended September 30, 2019 and 2018 (collectively, the “Prior Period
            Financial Statements”), should no longer be relied upon due to an error in accounting for
13          the Company’s Managed Services Agreements (the “Impacted MSAs”). The majority of
14          these Impacted MSAs were originally recorded as sales, subject to an operating lease, in
            which revenues and associated costs were recognized at the time of installation and
15          acceptance of the Bloom Energy Server at the customer site. The Audit Committee and
            PricewaterhouseCoopers LLP (“PwC”), the Company’s independent registered public
16          accounting firm, have now determined that the Impacted MSAs should have been
            accounted for as financing transactions, in which revenue is recognized over the life of
17
            the Impacted MSAs. This change will require restating the Prior Period Financial
18          Statements (collectively, the “Restated Prior Period Financial Statements”).

19          While the timing of the Company’s revenue recognition for the Impacted MSAs will
            change as a result of this revised accounting treatment, the revised accounting treatment
20          does not impact cash, cash equivalents or service contracts, nor does it impact the
            economic terms or substance of the Company’s transactions with the bank financing
21
            party or the end customer. The Company anticipates that the primary effects to the Prior
22          Period Financial Statements from this accounting change are as follows:

23        • Product and installation revenue will change from upfront recognition to recognition
          over the term of the Impacted MSAs;
24        • Bloom expects to report a decrease in net revenue in its consolidated statements of
          operations for the Restated Prior Period Financial Statements in a range of $165 million
25
          to $180 million and will now recognize this revenue over the remaining term of the
26        Impacted MSAs;
          • Bloom expects to report an increase in operating loss in a range of $20 million to $35
27        million for the Restated Prior Period Financial Statements; and
          • Bloom expects to report an increase in net loss in a range of $55 million to $75 million
28        for the Restated Prior Period Financial Statements.
                                                       104                   Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                                 LAWS
       Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 109 of 171



 1      In the interest of clarity, the Company’s total cash flows and cash and cash equivalents
 2      for all prior and future periods will not be affected by this change in accounting for the
        Impacted MSAs. This accounting change relates solely to the Company’s MSAs, is
 3      unrelated to its service business, fuel cell stack life, service contracts, and has no material
        impact on its service revenue and service liability. The Company expects that it will be
 4      in compliance with all of its financial covenants under its credit facilities and notes after
        giving effect to the restatement.
 5

 6      Bloom’s customers use MSAs to finance their acquisition of Bloom Energy Servers. The
        Managed Services program is one of several financing vehicles the Company uses to sell
 7      its Energy Servers. Under the Company’s Managed Services program, Bloom sells its
        equipment to a bank financing party, which pays Bloom for the Energy Server and takes
 8      title to the Energy Server. Bloom then enters into a service contract with an end customer,
        which pays the bank a fixed, regular fee for its use of the Energy Server and pays Bloom
 9
        for its maintenance and operation of the Energy Server.
10
        At the inception of entering into the Impacted MSAs, the Company reviewed their
11      accounting treatment with PwC. The Company and PwC concluded that it was
        appropriate under U.S. GAAP to account for a majority of the Impacted MSAs as a sale,
12      subject to an operating lease. Subsequently, PwC issued unqualified audit opinions on
        the Company’s financial statements for the years ended December 31, 2016, December
13
        31, 2017 and December 31, 2018. During this period, at Audit Committee meetings, PwC
14      did not express any concern with respect to the Company’s accounting treatment for the
        Impacted MSAs.
15
        In December 2019, in the course of reviewing a managed service transaction that closed
16      on November 27, 2019 under an MSA financing (as reported in the Company’s Form 8-
        K filed on December 5, 2019), PwC identified an issue it had not previously identified
17
        related to the accounting for the Impacted MSA transactions. The issue primarily related
18      to whether the terms of the Impacted MSAs, including the events of default provisions,
        satisfied the requirements for sales accounting or required the Company to follow lease
19      accounting standards. Subsequently, the Company and PwC reevaluated the accounting
        for the managed services transactions, including reconsideration of the Impacted MSAs
20      that had been previously provided to PwC and had not changed, and determined that the
21      previous accounting for the Impacted MSAs was in error.

22      At all times, PwC had access to all relevant audit evidence with respect to the Impacted
        MSAs. The accounting error did not result from a change in the accounting literature for
23      leases during the relevant time period or from any override of controls or from any
        misconduct. Additionally, PwC has not informed the Audit Committee of any issues
24      related to an override of controls or misconduct.
25
       The Company plans to (i) restate its financial statements as of and for the year ended
26     December 31, 2018 and its quarterly financial information for the quarters ended March
       31, 2019, June 30, 2019 and 2018, September 30, 2019 and 2018, and December 31,
27     2018 and (ii) revise its financial statements for the year ended December 31, 2017, its
       quarterly financial information for the quarter ended March 31, 2018, and its selected
28     financial data for the year ended December 31, 2016 in connection with the filing of its
                                                    105                 Case No. 4:19-cv-02935-HSG
30
     SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                              LAWS
             Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 110 of 171



              Form 10-K for the year ended December 31, 2019 in compliance with all required filing
 1            deadlines.
 2
              The Audit Committee has discussed with PwC the matters disclosed in this Item 4.02(a)
 3            Form 8-K.

 4            On February 12, 2020, the Company issued a press release providing an update on the
              timing of its fourth quarter and full year 2019 earnings report and announcing the
 5            restatement of certain financial statements. A copy of this press release is attached hereto
 6            as Exhibit 99.1.
              401.   Bloom Energy also attached as Exhibit 99.1 the below press release.
 7
              SAN JOSE, Calif., February 12, 2020 – Bloom Energy (NYSE: BE) today announced
 8            that the Company expects to present its fourth quarter and full year results on or before
 9            March 16, 2020 and to file its Annual Report on Form 10-K for the year ended December
              31, 2019 in compliance with the required filing deadline.
10
              The Company also announced it will restate certain prior period financial statements due
11            to an accounting error related to its Managed Services Agreements (“MSAs”). MSAs are
              one of the Company’s three customer financing options to acquire Bloom Energy servers.
12

13            The revenue for the Managed Services transactions will now be recognized over the
              duration of the contract instead of upfront. Additionally, these adjustments are unrelated
14            to the service business, life of the servers, or service contracts. The adjustment has no
              impact on Bloom’s total cash and cash equivalents or total cash flows and the adjustment
15            does not impact the economic terms or substance of the MSAs.
16
              The total estimated change to net revenue amounts to less than 10% of the total revenue
17            over the affected period for Q1 of 2016 through Q3 of 2019. The affected period includes
              material impacts to our financial statements from Q2 of 2018 to Q3 of 2019 and
18            immaterial impacts to our financial statements in the periods of Q1 of 2016 to Q1 of
              2018.
19
              John Doerr, Lead Independent Director, said: “Bloom Energy has a long track-record of
20
              groundbreaking innovation that is overseen by a highly engaged Board and experienced
21            management team. We are committed to upholding the highest standards of oversight
              and compliance and remain focused on executing our long-term strategy and creating
22            value for all stakeholders.”
23            402.   The above statements revealed to the market that Bloom Energy had been falsely

24   reporting its financial information dating back to Bloom Energy’s IPO.

25            403.   On February 13, 2020, Market Watch published an article titled “Bloom Energy has

26   provided incorrect financial results since IPO, stock sinks more than 20%.” The article states in pertinent

27   part:
           Short-seller Hindenburg Research’s report that wreaked havoc on Bloom’s stock last fall
28         focused on Bloom’s lack of accounting liabilities related to the same managed-services
                                                      106                  Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                               LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 111 of 171



            agreements, which have to be renewed every year but guarantee energy rates that would
 1          make cancelation unlikely. Bloom attempted to separate Wednesday’s announcements
 2          from Hindenberg’s [sic] accusations in Wednesday’s release, stating that “these
            adjustments are unrelated to the service business, life of the servers or service contracts.”
 3
            “These restatements clearly vindicate the findings of our report,” Hindenberg [sic]
 4          Research founder Nate Anderson in an email Wednesday afternoon. “We remain short and
            believe Bloom’s equity will ultimately be rendered worthless.”
 5
            404.    As a result of this news, Bloom Energy’s stock dropped from $10.46 at close on February
 6
     12, 2020, to open at $9.02 on February 13, 2020, a drop of 13.8% on high volume.
 7
            F.      Post Class Period Statements
 8
                                       February 24, 2020 – Senate Letter
 9
            405.    On February 24, 2020, 16 Delaware State Senators wrote a letter to the Department of
10
     Natural Resources and Environmental Control, and sent copies to the Governor, Attorney General, and
11
     the Delaware Public Service Commission noting that Bloom Energy substantially understated and
12
     misrepresented the CO2 emissions of its Bloom Energy servers. In pertinent part, the letter states:
13          DNREC had previously been put on notice that Bloom had likely understated the CO2
14          emissions cited in their permit application of October 2018 for the new fuel cells. This
            point was read into the record by Amy Roe at the January 13, 2019 public hearing on
15          said application.
                                                *       *      *
16          Some of the new fuel cells are now operating at Red Lion and Brookside, and the
            Delaware Public Service Commission has received some actual operating data. These
17
            data show that the new fuel cells are exceeding the 700 pounds of CO2 per megawatt
18          hour (MWH) limit that was forecast. Specifically, the readings are 751.3 pounds of
            CO2 per MWH (one week old units at Brookside) and 768.4 pounds of CO2 per MWE
19          (four month average old units at Red Lion).

20          Furthermore, data from the New York State Energy & Development Administration
            indicate that CO2 emissions from the new fuel cells will increase as they age, probably
21
            reaching 900 pounds of CO2 per MWH by the time they are two years old.
22
            In your order approving the permit, it is stated that enforcement actions will be taken if
23          permitted emissions are exceeded. Based on the foregoing, we would suggest a
            substantial fine (e.g., $100,000) for every day that CO2 emissions from the Bloom fuel
24          cells exceed 700 pounds per MWH. Further, given that the burden of the Qualified Fuel
            Cell Provider Tariff is borne by Delmarva Power ratepayers resident in Delaware, we
25
            would suggest that the fines imposed be rebated to said ratepayers on their electric bills.
26
            Additional fines may be in order regarding VOC (volatile organic compounds) emissions,
27          coking operations, and the undisclosed disposal of tons of hazardous solid waste. We
            would be glad to get some experts involved to review the details with your staff.
28
                                       107            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 112 of 171



 1           406.    Accordingly, the above representations about the Energy Servers’ efficiency and

 2   pollution were materially false and misleading.

 3           407.    As a result of this news, Bloom Energy’s stock dropped from $11.76 at close on February

 4   24, 2020, to close at $10.75 on February 25, 2020, a drop of 8.62% on high volume.

 5                        March 16, 2020 – Q4 2019 Letter to Shareholders & Form NT 10-K

 6           408.    On March 16, 2020, Bloom Energy announced that it was unable to complete its Form

 7   10-K in a timely manner. Additionally, Bloom Energy posted to its website its “Letter to Shareholders”

 8   announcing its Q4 Fiscal 2019 results ending December 31, 2019. Defendants also held a Conference

 9   Call and issued slides included “Supplemental Financial Information” to discuss Bloom Energy’s

10   financial results.

11           409.    In the shareholder letter for Q4 2019, Bloom Energy announced restated financial

12   statements for Fiscal Year 2018, Q3 2019 and Q4 2018. Additionally, Bloom Energy announced that

13   “[t]he impact of ASC 606 and the adjustments related to the restatement resulted in a decrease to revenue

14   of $142.9 million in 2019, compared to a decrease in revenue of $108.4 million in 2018.”

15           410.    As a result of this news, Bloom Energy’s stock dropped from $5.31 at close on March

16   16, 2020, to close at $4.08 on March 17, 2020, a drop of 30.2% on high volume.

17                                 March 31, 2020 – Fiscal Year 2019 Form 10-K

18           411.    On March 31, 2020, after hours, Bloom Energy filed its 2019 Form 10-K with the SEC.

19   The 2019 Form 10-K was signed by Defendants Sridhar and Furr. In its 2019 Form 10-K Bloom Energy

20   released to investors, Bloom Energy’s correct financial statements dating back to the IPO.

21           412.    In pertinent part, the 2019 Form 10-K corrected Bloom Energy’s revenue, net losses, and

22   net losses attributed to shareholders. Bloom Energy attributed this correction to improper accounting for

23   its Maintenance Service Agreements. In pertinent part, Bloom Energy states:

24           On February 11, 2020, our management, in consultation with the Audit Committee of
             our Board of Directors, determined that Bloom’s previously issued consolidated financial
25           statements as of and for the year ended December 31, 2018, as well as the unaudited
             interim financial statements for the three-month period ended March 31, 2019, the three-
26           and six-month periods ended June 30, 2019 and 2018 and the three- and nine-month
27           periods ended September 30, 2019 and 2018, should no longer be relied upon due to
             misstatements related to our Managed Services Agreements and similar arrangements,
28           and we would restate such financial statements to make the necessary accounting
                                        108            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
       Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 113 of 171



        corrections. The revenue for the Managed Services Agreements and similar transactions
 1      will now be recognized over the duration of the contract instead of upfront. In addition,
 2      management determined that the impact of these misstatements to periods prior to the
        three months ended June 30, 2018 was not material to warrant restatement of reported
 3      figures, however, our consolidated financial statements as of and for the year ended
        December 31, 2017, selected financial data as of and for the year ended December 31,
 4      2016 and the relevant unaudited selected quarterly financial data for the three month
        period ended March 31, 2018 would be revised to correct these misstatements.
 5                                           *       *    *
 6      In December 2019, in the course of reviewing a Managed Services transaction that closed
        on November 27, 2019 under a Managed Services Agreements financing (as reported in
 7      our Current Report on Form 8-K filed with the SEC on December 5, 2019), an issue was
        identified related to the accounting for our Managed Services Agreements transactions.
 8      The issue primarily related to whether the terms of our Managed Services Agreements
        and similar arrangements, including the events of default provisions, satisfied the
 9
        requirements for sales under the revenue accounting standards or instead required us to
10      follow lease accounting standards (ASC 840). Subsequently, it was determined that the
        previous accounting for the Managed Services Agreements and similar transactions
11      resulted in material misstatements, as the Managed Services Agreements and similar
        transactions should have been accounted for as financing transactions under lease
12      accounting standards.
13
        The impact of the correction of the misstatement is to recognize amounts received from
14      the bank financing party as a financing obligation, and the Energy Server is recorded
        within property, plant and equipment, net on our consolidated balance sheets. In addition,
15      payments received by the bank from the customer now cover amounts owed to the bank
        based on the power generated by the systems. We recognize revenue for the electricity
16      generated by the systems, based on these payments, and the corresponding financing
        obligation to the bank is also amortized as payments are received from the customer, with
17
        interest thereon being calculated on an effective interest rate basis. Depreciation expense
18      is also recognized over the estimated useful life of the Energy Server.

19      In addition, another error was identified related to stock-based compensation costs
        associated with manufacturing employees that were previously expensed, but should
20      have been capitalized as a component of Energy Server manufacturing costs to inventory,
21      deferred cost of revenues, construction-in-progress and property, plant and equipment as
        per ASC 330 and SEC Staff Accounting Bulletin Topic 14. These costs will now be
22      expensed on consumption of the related inventory and over the economic useful life of
        the property, plant and equipment, as applicable.
23
        Also, as part of a review of historical revenue agreements as a result of the issues above,
24      it was noted that the Company failed to identify embedded derivatives in certain revenue
25      agreements for an escalator price protection (“EPP”) feature given to its customers. As a
        result, the Company has recorded a derivative liability, with an offset to revenue, to
26      account for the fair value of this feature at inception and will record the liability at its
        then fair value at each period end.
27
       Finally, there were certain other immaterial misstatements identified or which had been
28     previously identified which are also being corrected in connection with the restatement
                                                   109                  Case No. 4:19-cv-02935-HSG
30
     SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                             LAWS
              Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 114 of 171



                and/or revision of previously issued financial statements.
 1

 2              The correction of the misstatements resulted in a cumulative overstatement of revenue
                totaling $192.1 million through September 30, 2019, including $178.8 million relating to
 3              the cumulative period from April 1, 2018 through September 30, 2019 that is being
                restated in this Annual Report on Form 10-K, and $13.3 million relating to the cumulative
 4              period from January 1, 2016 through March 31, 2018 that is being revised in this Annual
                Report on Form 10-K. The corresponding cumulative overstatement of cost of revenue
 5              totaled $166.1 million through September 30, 2019, including $149.4 million relating to
 6              the cumulative period from April 1, 2018 through September 30, 2019 that is being
                restated in this Annual Report on Form 10-K, and additionally $16.7 million relating to
 7              the cumulative period from January 1, 2016 through March 31, 2018 that is being revised
                in this Annual Report on Form 10-K. We do not believe that the misstatements are
 8              material to any period prior to the three month period ended June 30, 2018.
 9              413.        The below chart indicates the financial statements previously reported by Bloom Energy
10   compared to the actual restated financial statements:
                                                                            Bloom Energy Corporation
11
                                                                              Restatement Summary
                                                                      (in thousands, except per share data)
12
                                                      Three Months Ended                                                Three Months Ended          Total
13                            2017        3/31/2018 6/30/2018 9/30/2018 12/31/2018                   2018        3/31/2019 6/30/2019 9/30/2019 (Jan 1, 2017-
                            Full Year     (1Q 2018) (2Q 2018) (3Q 2018) (4Q 2018)                  Full Year     (1Q 2019) (2Q 2019) (3Q 2019) Sept 30, 2019)
14   Total Revenue
       As prev. rptd.       $ 375,996      $169,361     $168,881       $190,190     $ 213,606      $ 742,038     $ 200,707     $233,782     $233,471     $ 1,785,994
15     As Restated          $ 365,623      $168,582     $138,302       $168,619     $ 157,145      $ 632,648     $ 147,001     $200,326     $224,307     $ 1,569,905
        Misstated $         $ (10,373)     $ (779)      $ (30,579)     $ (21,571)   $ (56,461)     $(109,390)    $ (53,706)    $ (33,456)   $ (9,164)    $ (216,089)
        Misstated %               -2.8%         -0.5%       -22.1%         -12.8%        -35.9%         -17.3%        -36.5%       -16.7%        -4.1%          -13.8%
16
     Gross Profit
17     As prev. rptd.       $ (18,044)     $ 43,666     $ 32,771       $ 23,385     $ 17,248       $ 117,070     $ 15,755      $ 41,673     $ 53,465     $   209,919
       As Restated          $ (16,311)     $ 44,435     $ 26,984       $ 27,410     $ 6,921        $ 105,750     $ 1,564       $ 28,350     $ 42,725     $   162,078
18      Misstated $         $ 1,733        $    769     $ (5,787)      $ 4,025      $ (10,327)     $ (11,320)    $ (14,191)    $ (13,323)   $ (10,740)   $   (47,841)
        Misstated %              -10.6%          1.7%       -21.4%          14.7%       -149.2%         -10.7%       -907.4%       -47.0%       -25.1%          -29.5%

19
     Net loss (common shareholders)
       As prev. rptd.    $(262,599) $ (17,716) $ (45,676) $ (78,580) $ (99,781) $(241,753) $ (84,441) $ (62,216) $ (34,903) $                                (685,912)
20     As Restated       $(276,362) $ (21,591) $ (55,998) $ (80,502) $(115,449) $(273,540) $(104,920) $ (81,911) $ (51,750) $                                (788,483)
        Misstated $      $ (13,763) $ (3,875) $ (10,322) $ (1,922) $ (15,668) $ (31,787) $ (20,479) $ (19,695) $ (16,847) $                                  (102,571)
21      Misstated %            5.0%      17.9%      18.4%       2.4%      13.6%      11.6%      19.5%      24.0%      32.6%                                     13.0%


22   Net loss per common share
       As prev. rptd.    $ (25.62) $           (1.70)   $    (4.34)    $   (0.97)   $     (0.91)   $    (4.54)   $    (0.76)   $   (0.55)   $   (0.30)
       As Restated       $ (26.97) $           (2.08)   $    (5.31)    $   (0.99)   $     (1.06)   $    (5.14)   $    (0.94)   $   (0.72)   $   (0.44)
23      Misstated $      $ (1.35) $            (0.38)   $    (0.97)    $   (0.02)   $     (0.15)   $    (0.60)   $    (0.18)   $   (0.17)   $   (0.14)
        Misstated %            5.0%            18.3%         18.3%           2.0%         14.2%         11.7%         19.1%        23.6%        31.8%
24
     Does not include $6.1m increase in accumulated deficit for pre-2017 cumulative restatement adjustments.
25
                414.        The above information revealed to the market that Bloom Energy’s previously reported
26
     financial statements were materially false and misleading. The information previously provided to
27
     investors altered the total mix of information to investors such that a reasonable investor would have
28
                                         110            Case No. 4:19-cv-02935-HSG
30
          SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                     LAWS
          Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 115 of 171



 1   considered the information important when deciding whether to make an investment in Bloom Energy.

 2          415.   Bloom Energy’s 2019 Form 10-K also stated in pertinent part:

 3          In connection with the restatement, our management has assessed the effectiveness of
            our internal control over financial reporting. Based on this assessment, management
 4          identified a material weakness in our internal control over financial reporting resulting in
            the conclusion by our Chief Executive Officer and Chief Financial Officer that our
 5          internal control over financial reporting and our disclosure controls and procedures were
 6          not effective as of December 31, 2019.
                                                  *       *       *
 7          We recently identified a material weakness in our internal control over financial reporting
            related to the accounting for complex or non-routine transactions. If we do not effectively
 8          remediate the material weakness or if we otherwise fail to maintain effective internal
            control over financial reporting, our ability to report our financial results on a timely and
 9          an accurate basis may adversely affect the market price of our Class A common stock.
10
            The Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley Act”) requires, among other things,
11          that public companies evaluate the effectiveness of their internal control over financial
            reporting and disclosure controls and procedures. As a recently public company and as
12          an emerging growth company, we elected to delay adopting the requirements of the
            Sarbanes-Oxley Act as is our option under the Sarbanes-Oxley Act. While we have not
13          yet adopted the requirements under Section 404B of the Sarbanes-Oxley Act, we did
14          identify a material weakness in internal control over financial reporting at December 31,
            2019, as we did not design and maintain an effective control environment with a
15          sufficient complement of resources with an appropriate level of accounting knowledge,
            expertise and training to evaluate the accounting implications of complex or non-routine
16          transactions commensurate with our financial reporting requirements. Please see Item
            9A, Controls and Procedures, in this Annual Report on Form 10-K for additional
17
            information regarding the identified material weakness and our actions to date to
18          remediate the material weakness. Subsequent testing by us or our independent registered
            public accounting firm, which has not yet performed an audit of our internal control over
19          financial reporting, may reveal additional deficiencies in our internal control over
            financial reporting that are deemed to be material weaknesses.
20
          To comply with Section 404B, we may incur substantial costs, expend significant
21
          management time on compliance-related issues, and hire additional accounting,
22        financial, and internal audit staff with appropriate public company experience and
          technical accounting knowledge. Moreover, if we are not able to comply with the
23        requirements of Section 404B in a timely manner or if we or our independent registered
          public accounting firm identify deficiencies in our internal control over financial
24        reporting that are deemed to be material weaknesses, we could be subject to sanctions or
          investigations by the SEC or other regulatory authorities, which would require additional
25
          financial and management resources. Any failure to maintain effective disclosure
26        controls and procedures or internal control over financial reporting could have a material
          adverse effect on our business and operating results and cause a decline in the price of
27        our Class A common stock. For further discussion on Section 404 compliance, see our
          Risk Factor: “We are an ‘emerging growth company’ and we cannot be certain if the
28        reduced disclosure requirements applicable to emerging growth companies will make our
                                                       111                   Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                                 LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 116 of 171



            Class A common stock less attractive to investors and may make it more difficult to
 1          compare our performance with other public companies.”
 2          416.    This revealed to investors that Bloom Energy’s previous statements relating to its internal
 3   controls were materially false and misleading.
 4          417.    As a result of this news, Bloom Energy’s stock dropped from $5.23 per share at close on
 5   March 31, 2020, to close at $4.46 per share on April 1, 2020, a drop of 14.7% on high volume.
 6          G.      Defendants’ Acted with Scienter
 7          418.    For the purposes of Plaintiffs’ claims under the Exchange Act only, Plaintiffs allege that
 8   the above material misrepresentations and omissions were made by the Section 10(b) Defendants either
 9   intentionally and/or with reckless disregard to accuracy for the purposes of: (a) personal financial gain;
10   and (b) inflating market demand for Bloom Energy shares in the IPO.
11          419.    The Section 10(b) Defendants were aware of the construction delays at the time they
12   made material misrepresentations and were aware that Bloom Energy was not accounting for its
13   contingent liabilities. The Section 10(b) Defendants provided investors with material information
14   concerning Bloom Energy’s financial statements while at the same time knowing that it would have to
15   continue to take losses relating to its Maintenance Service Agreements.
16         The Section 10(b) Defendants Acted with Actual Knowledge or Were Deliberately Reckless
17          420.    At all times, the Section 10(b) Defendants knew that they had undisclosed contingent
18   liabilities because their early generation systems and fuel cells would need to be replaced under the
19   Maintenance Service Agreements. Bloom Energy admitted this in their filings with the SEC.
20          421.    For example, Bloom Energy admits that “virtually no customers have elected to cancel
21   their maintenance agreements,” and that “as we expect our customers to renew their maintenance service
22   agreements each year, the total liability over time may be more than the accrual.” As the Section 10(b)
23   Defendants knew the estimated life of its Energy Servers were less than the life of the contracts, the
24   Section 10(b) Defendants knew that the liabilities were probable.
25          422.    Additionally, Bloom Energy had already been required to replace Energy Servers and
26   fuel cells under the Maintenance Service Agreements. Prior to the IPO, Bloom Energy was required to
27   replace some of its earlier systems under the Maintenance Service Agreements and therefore knew it
28   was likely they would have to replace the remaining early generation systems and knew the costs to do
                                                       112                  Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                                  LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 117 of 171



 1   so. In fiscal year 2015, the Section 10(b) Defendants implemented a fleet decommissioning program for

 2   its early generation servers. This resulted in “a significant adjustment to revenue in the quarter ended

 3   December 31, 2015.”

 4          423.    Similarly, Defendants admit that they would have to continue to replace these systems.

 5   The Registration Statement and later filings stated in pertinent part, “we expect that our deployed early

 6   generation Energy Servers may continue to perform at a lower output and efficiency level, and as a

 7   result the maintenance costs may exceed the contracted prices that we expect to generate in respect

 8   of those servers if our customers continue to renew their maintenance service agreements in respect

 9   of those servers.”

10          424.    As “virtually no customers have elected to cancel their maintenance agreements” and

11   Bloom Energy “anticipates that almost all of its customers will continue to renew their maintenance

12   services agreement each year,” the fact that the maintenance costs would exceed the proceeds was

13   probable.

14          425.    Additionally, the proximity of the Delaware replacements to the IPO and other public

15   statements shows that the Section 10(b) Defendants knew they would need to replace additional fuel

16   cells and servers and therefore had undisclosed contingent liabilities. On June 21, 2019, less than a year

17   after the IPO, Defendants disclosed it was commencing a project to “decommission” 30 megawatts

18   worth of Energy Servers in Delaware. These Energy Servers were only about 7 years old, yet Bloom

19   Energy was required to replace all of them. The proximity to the IPO shows that at the time of the IPO

20   this replacement was probable and reasonably estimable.

21          426.    Despite the fact that Bloom Energy could reasonably estimate the contingent liabilities

22   under the Maintenance Service Agreements, and the fact that the liabilities were probable, the Section

23   10(b) Defendants refused to record the liabilities in Bloom Energy’s financial statements or disclose this

24   material information to the public. Indeed, the Section 10(b) Defendants went out of their way to hide

25   this information from the public, redacting pertinent information in correspondence with the SEC that

26   would have let investors know the extent of contingent liabilities Bloom Energy was subject to.

27          427.    Accordingly, the Section 10(b) Defendants had actual knowledge or were deliberately

28   reckless in not complying with ASC 450, ASC 460, and Item 303.
                                       113            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 118 of 171



 1          428.    The Section 10(b) Defendants similarly acted with actual knowledge or deliberate

 2   recklessness when they hid from investors the fact that Bloom Energy was facing significant

 3   construction delays at the time of the IPO.

 4          429.    The Section 10(b) Defendants’ knowledge about the construction delays at the time of

 5   the Registration Statement is evident by the fact that the construction delays were currently on-going at

 6   the time of the IPO. This is apparent because the third quarter was already well underway on July 25,

 7   2018, the date of the IPO, and had been since at least June 2016 according to CW1.

 8          430.    CW1 corroborates that construction delays were a constant issue at Bloom Energy. CW1

 9   indicated that during his tenure at Bloom Energy, construction delays occurred during almost every

10   project. CW1 indicated that these delays typically were delayed by a quarter or half quarter. CW1

11   indicated that he was “very familiar with the delays” and the reasons behind them. According to CW1,

12   Bloom Energy has a poorly managed design program and the design problems, short comings, and cost

13   savings efforts led directly to the construction delays and field problems.

14          431.    CW1 stated that the construction delays were occurring at Bloom Energy before he

15   started working there in June 2016, and continued after he left in February 2018.

16          432.    CW1 also indicated that upper management, all the way up to Sridhar, typically became

17   aware right away as the construction delays were constant, on-going, and there was a lot of effort to

18   displace those delays from Bloom Energy onto other contracting partners.

19          433.    The fact that the construction delays were a constant issue and that these delays were

20   reported immediately all the way up to Defendants Sridhar shows that Sridhar knew of these problems

21   at the time of the IPO, but intentionally misled investors.

22          434.    Further, the Section 10(b) Defendants acted with actual knowledge when misrepresenting

23   their financial statements as they knew they should account for the MS transactions over the life of the

24   contract. For example, Bloom Energy’s Registration Statement states that “for customers who purchase

25   our Energy Servers through our managed services program we recognize revenue ratably over the life

26   of the contracts as product revenue and for customers who purchase our Energy Servers through a

27   power purchase agreement (PPA) arrangement structured as an operating lease, we recognize revenue

28   ratably over the life of the contracts as electricity revenue and not at acceptance.”
                                       114            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 119 of 171



 1          435.    Similarly, the Registration Statement states,

 2          “As the Energy Servers are determined not to be integral equipment, we determine if the
            leaseback is classified as a capital lease or an operating lease. The Company’s managed
 3          services arrangements are classified as operating leases. As operating leases, we
            recognize a portion of the revenue and the associated cost of sale and defer the
 4          portion of revenue and cost of sale that represents the gross profit that is equal to
 5          the present value of the future minimum lease payments over the master leaseback
            term. For both capital and operating leasebacks, we record the deferred gross profit in
 6          our consolidated balance sheet as deferred income and amortize the deferred income over
            the leaseback term as a reduction to the leaseback rental expense included in operating
 7          leases. To date, our managed services has been classified as operating leases.
 8          436.    The Registration Statement goes further when discussing product revenue for 2017

 9   stating, “Product revenue increased for 2017 relative to 2016 even though product acceptances declined

10   by 9.5% over that same time period as the mix in financing options with which our customers chose to

11   deploy their systems reflected a smaller portion of managed services customer purchase options (where

12   revenue is recognized ratably) versus direct sales (where revenue is recognized up front).” This shows

13   that not only did the Section 10(b) Defendants know that the revenue should be accounted for ratably

14   over the life of the contract, but that the Section 10(b) Defendants deliberately and knowingly changed

15   the accounting to artificially inflate its financial statements. This materially affected Bloom Energy’s

16   financial statements and misled investors.

17          437.    The fact that the Section 10(b) Defendants disclosed the proper way to account for the

18   MS transactions in the Registration Statement but instead accounted for the revenue upfront shows that

19   Defendants acted with actual knowledge or deliberate recklessness.

20          438.    Additionally, as the Section 10(b) Defendants knowingly misrepresented investors about

21   Bloom Energy’s financial statements, the Section 10(b) Defendants also knew their SOX certifications

22   and statements relating to internal controls were materially false and misleading.

23          439.    Finally, the Section 10(b) Defendants knew that the Energy Servers were not as clean as

24   they represented to investors. As shown in the Senate letter, Bloom Energy was on notice as of January

25   2019 as Amy Roe read into the record that Bloom Energy had likely understated the CO2 emissions

26   cited in their permit application of October 2018 for the new fuel cells. Additionally, Bloom Energy’s

27   servers are its core operation. Bloom Energy routinely serviced the servers and therefore it is absurd to

28   suggest that the Section 10(b) Defendants did not know that the servers produced pollutants, including
                                       115            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 120 of 171



 1   nitrogen oxides, volatile organic compounds and hazardous solid waste. The fact that Bloom Energy

 2   was unable to disprove this fact at trial also shows that Defendants had no reasonable basis to ever make

 3   this claim.

 4          440.    Accordingly, the Section 10(b) Defendants acted with deliberate recklessness or actual

 5   knowledge when warning of risks that were already underway.

 6                 The Section 10(b) Defendants Were Financially Motivated to Commit Fraud

 7          441.    The Section 10(b) Defendants’ motivation behind the misrepresentations and omissions

 8   in the Registration Statement and throughout the Class Period stems from their desire to profit

 9   financially, their need for financing via the IPO, and the risk that Bloom Energy would be unable to pay

10   the Section 10(b) Defendants their annual employee and director compensation.

11          442.    On March 26, 2019, Bloom Energy filed with the SEC its DEF 14A proxy statement that

12   disclosed Defendants Sridhar’s and Furr’s compensation in 2018, and bonuses for taking Bloom Energy

13   public. According to the DEF 14A, “[i]n 2018, Defendant Sridhar was awarded a cash and equity bonus

14   to be payable or become vested upon the achievement of certain corporate initiatives, specifically the

15   consummation of the IPO and related subsequent milestones. Mr. Sridhar received $2,000,000 of the

16   $3,000,000 cash bonus opportunity in 2018 as a result of having completed two of the milestones and

17   remains eligible to receive the remaining $1,000,000 of this cash bonus program in 2019. In addition,

18   Mr. Sridhar received an equity bonus of RSUs.”

19          443.    Bloom Energy refers investors to the “the ‘Bonus’ and ‘Stock Awards’ columns in the

20   2018 Summary Compensation Table for the amount of bonuses paid to [Defendant] Sridhar.” According

21   to the Compensation Table, as a direct result of taking Bloom Energy public, Sridhar received

22   $44,259,315 in vested RSUs, along with a $2 million cash bonus.

23          444.    Sridhar received an annual salary of $524,039 in 2017 and $607,500 in 2018.

24   Accordingly, Sridhar’s bonus to take Bloom Energy public was 7,285% higher than his 2018 yearly

25   salary. This is money that Sridhar would not have been awarded had Bloom Energy not gone public.

26          445.    Defendant Furr similarly profited from the IPO. While Bloom Energy does not disclose

27   Furr’s compensation from 2017, and therefore his 2017 salary is unknown, Furr’s salary for 2018 was

28   $407,154. In connection with the IPO, Furr was granted $11,276,283 in vested RSUs. This is 2,769%
                                       116            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 121 of 171



 1   higher than his 2018 yearly salary.

 2           446.    At the time of these bonuses, Bloom Energy operated at a net loss of $281,265,000 for

 3   fiscal year 2017, and $259,952,000 for fiscal year 2018. Accordingly, the amount of the bonuses for

 4   taking a company that was pre-profit public was material and unreasonable. Thus, the Section 10(b)

 5   Defendants were motivated to consummate a public offering.

 6           447.    Additionally, the Section 10(b) Defendants desperately needed additional funding with

 7   $379.2 million in debt is coming due by the end of 2020, with significant 2021 maturities thereafter.

 8   Bloom Energy currently had $308 million in cash on hand (as of June 30, 2019), down from $325.1

 9   million in December 2018. Bloom Energy currently has $701.3 million in total debt, with $431.7 million

10   of that total listed as recourse debt.

11           448.    Of Bloom Energy’s $431.7 million in recourse debt, $296.2 million represents

12   convertible notes due in December 2020. These notes present a problem for Bloom Energy, as the

13   conversion price is now far out of the money, at $11.25 per share of common stock (Bloom Energy

14   currently trades below $3 per share of common stock). This likely means that, upon maturity, Bloom

15   will have to pay cash, unless it can refinance.

16           449.    Bloom Energy was also incentivized to artificially inflate the stock price at the IPO due

17   to notes that were convertible at the option of the holder at the time of the IPO. Specifically, 25,812,404

18   shares of Bloom Energy Class B common stock were issuable upon the conversion of Bloom Energy’s

19   outstanding 6.0% notes due 2020 (6% Notes). This was set to convert at a price of 75% of the IPO price

20   of $15 per share.

21           450.    Additionally, 865,060 shares of Bloom Energy’s Class B common stock were issuable

22   upon the conversion of Bloom Energy’s outstanding Constellation Note, which was convertible, at the

23   option of the holder, prior to the completion of IPO, into shares of Series G convertible preferred stock

24   or, following the completion of the IPO, into shares of Class B common stock. Further, approximately

25   800,000 shares of Bloom Energy’s Class B common stock was issuable upon the conversion of accrued

26   interest payable on its 6% Notes, 8% Notes and Constellation Note after March 31, 2018.

27           451.    Once the IPO was completed, $221.6 million of principal and accrued interest of

28   outstanding 8% Notes automatically converted into additional paid-in capital, the conversion of which
                                        117            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 122 of 171



 1   included all the related-party noteholders. The 8% Notes converted to shares of Series G convertible

 2   preferred stock and, concurrently, each such share of Series G convertible preferred

 3   stock converted automatically into one share of Class B common stock. Upon the IPO, conversions

 4   of 5,734,440 shares of Class B common stock were issued and the 8% Notes were retired.

 5           452.    Total, this resulted in 33,211,904 in Bloom Energy stock, worth $412,161,960 at $15 per

 6   share, to satisfy debt obligations alone.

 7           453.    Had Bloom Energy’s share price not been inflated, Bloom Energy would not have been

 8   able to satisfy its debt obligations at the number of shares that it did.

 9           454.    As Bloom Energy preferred to convert the debt to Bloom Energy equity rather than pay

10   cash, Bloom Energy was motivated to artificially inflate Bloom Energy’s stock price by rebooking

11   replacement servers and fuel cells, hiding construction delays, and omitting the amount of contingent

12   liabilities that should have been in its financial statements. Therefore, the Section 10(b) Defendants’

13   motivation for committing fraud is indicative of scienter.

14                                               Insider Stock Sales

15           455.    After PwC identified the improper accounting for its MS transactions in December 2019,

16   Defendants Sridhar and Furr sold a substantial amount of stock prior to announcing Bloom Energy’s

17   restatement. Had Defendants Sridhar and Furr waited until after Bloom Energy published its restatement

18   on March 31, 2020, Defendants Sridhar and Furr would have received $2,244,874 less than they did by

19   selling prior to the restatement.

20           456.    The below chart represents Defendants Sridhar’s and Furr’s stock sales directly after they

21   found out that Bloom Energy would need to restate its financial statements:
                                                                        Stock
22                                        Average                       Price      Gain if        Amount
23                                          Stock          Total         on       sold on        Gained by
                                Shares      Price      Gain from April 1,         April 1,      Selling pre-
24    Defendant Date Sold        Sold       Sold           Sale         2020        2020        restatement
      Furr          12/4/2019 100,044 $5.72            $572,251       $4.46      $446,196       ($126,055)
25    Sridhar       12/19/2019 473,175 $6.55           $3,099,296 $4.46          $2,110,360     ($988,935)
26    Sridhar       12/27/2019 491,558 $6.37           $3,131,224 $4.46          $2,192,348     ($938,876)
      Furr          1/27/2020 42,827      $8.40        $359,748       $4.46      $168,739       ($191,008)
27
             457.    As Sridhar’s annual salary was $524,039 in 2017 and $607,500 in 2018, his gain of
28
                                        118            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 123 of 171



 1   $1,927,811 by selling prior to the restatement was material.

 2          458.     Similarly, as Furr’s salary for 2018 was $407,154 his gain of $317,063 by selling prior

 3   to the restatement was material.

 4          459.     These sales by Sridhar and Furr were also unusual in timing and quantity. Prior to these

 5   sales, Sridhar had never sold stock in the open market. Similarly, Furr had only one previous sale on

 6   May 28, 2019.

 7          460.     Accordingly, the fact that Defendants Sridhar and Furr profited substantially from the

 8   inflated stock price shows that Defendants Sridhar and Furr acted with scienter.

 9                             The Accounting Violations Are Indicative of Scienter

10          461.     Under sale-leaseback agreements, one company sells an asset — such as real estate or

11   equipment — to a third party to get quick cash, offload the asset from its balance sheet, or reduce risks

12   associated with the asset. The third party then leases it back to the seller (often simultaneously), and in

13   turn typically receives a long-term stream of interest payments.

14          462.     In the case of Bloom Energy’s MS transactions, determining whether a sale (a necessary

15   component of a “sale-leaseback” transaction) of Energy Servers to a financing partner has occurred is a

16   straight-forward process which is based on four criteria clearly laid out in GAAP. Defendants disclosed

17   these criteria in Bloom Energy’s Registration Statement and explained how they were applied in

18   accounting for direct customer sales:

19          Revenue from the sale and installation of Energy Servers to direct customers is
20          recognized when all of the following criteria are met:
                • Persuasive Evidence of an Arrangement Exists. The Company relies upon non-
21                 cancelable sales agreements and purchase orders to determine the existence of an
                   arrangement.
22              • Delivery and Acceptance has Occurred. The Company uses shipping documents
23                 and confirmation from the Company’s installations team that the deployed
                   systems are running at full power, as defined in each contract, to verify delivery
24                 and acceptance.
                • The Fee is Fixed or Determinable. The Company assesses whether the fee is
25                 fixed or determinable based on the payment terms associated with the transaction.
26              • Collectability is Reasonably Assured. The Company assesses collectability based
                   on the customer’s credit analysis and payment history.
27

28
                                       119            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 124 of 171



 1           463.    In order to recognize revenues from a sale-leaseback transaction, GAAP requires transfer

 2   of not only the title but also the risks and rewards of ownership of the underlying asset from the seller-

 3   lessee to the buyer-lessor. ASC 840-40-25-4, ASC 605-10-S99 and ASC 840-40-S99. In other words, it

 4   is not enough for the title to legally pass from one party to another, the transaction has to be a sale in

 5   substance. Determining whether Bloom Energy’s financing partner has taken title and assumed the risks

 6   and rewards of ownership of Energy Servers is the key indicator of whether the aforementioned

 7   “delivery and acceptance” criterion is met.

 8           464.    The evaluation of a sale-leaseback transaction is also impacted by the seller-lessee’s

 9   classification of its lease as either an operating or a capital lease. “The objective of the [capital] lease

10   classification criteria … derives from the concept that a lease that transfers substantially all of the

11   benefits and risks incident to the ownership of property should be accounted for as the acquisition of an

12   asset and the incurrence of an obligation by the lessee and as a sale or financing by the lessor. All other

13   leases should be accounted for as operating leases.” ASC 840-10-10-1.

14           465.    Therefore, if a lease is classified by the seller-lessee as a capital lease, the delivery and

15   acceptance criteria is not met, and the sale has not occurred because the seller-lessee has retained

16   substantially all of the benefits and risks of ownership. Such transactions are accounted for as failed

17   sale-leaseback transactions and do not give rise to revenue recognition. ASC 840-40-25-2 and ASC 840-

18   40-25-4. Moreover, capital leases are generally less desirable than operating leases because capital

19   leases require a lessee to record the asset and a corresponding liability on its books, which can affect the

20   company’s balance sheet ratios and, thus, change the way investors and creditors perceive the company’s

21   overall financial health. Also, capital leases saddle a lessee’s income statement with interest and

22   depreciation expenses.

23           466.    For these reasons, it was vital for Bloom Energy to avoid classifying leases with its

24   financing partners as capital leases. GAAP provides very clear bright line provisions for when a lease

25   should be classified as a capital lease. If, at its inception, a lease meets any of the following four criteria,

26   it is classified as a capital lease by the lessee:

27               a. Ownership is transferred to the lessee by the end of the lease term.

28               b. The lease contains a bargain purchase option.
                                        120            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 125 of 171



 1              c. The lease term is at least 75% of the property’s estimated remaining economic

 2                  life.

 3              d. The present value of the minimum lease payments at the beginning of the lease

 4                  term is 90% or more of the fair value of the leased property to the lessor at the

 5                  inception date. ASC 840-10-25-1.

 6   If none of the above criteria is met, a lessee should classify its lease as an operating lease. ASC 840-10-

 7   25-29 – 30.

 8          467.    As FASB and international standard setters adopt new standards which shift accounting

 9   guidance away from rules-based to principal-based, the aforementioned set of capital lease criteria, with

10   its clear bright-line provisions, is often cited as the prime example of rules-based accounting guidance

11   that requires little judgment to apply. Moreover, it is also the prime example of when transaction terms

12   are manipulated to achieve a desired accounting outcome (e.g., adjusting lease duration and equipment

13   estimated economic life or lease payments terms to be just under the 75% estimated remaining economic

14   life, or 90% fair value thresholds, respectively). However, in the case of Bloom Energy’s MS

15   transactions, the Section 10(b) Defendants simply invented their own GAAP to achieve the much-

16   desired operating lease classification for leases with its financing partners and the resulting sale-

17   leaseback accounting treatment:

18          Sale-Leaseback (Managed Services)

19          The Company is a party to master lease agreements that provide for the sale of Energy
            Servers to third-parties and the simultaneous leaseback of the systems, which the Company
20          then subleases to its customers. In sale-leaseback sublease arrangements (also referred
            to as managed services), the Company first determines whether the Energy Servers
21
            under the sale-leaseback arrangement are “integral equipment.” An Energy Server
22          is determined to be integral equipment when the cost to remove the system from its
            existing location, including the shipping costs of the Energy Server at the new site,
23          including any diminution in fair value, exceeds 10% of the fair value of the Energy
            Server at the time of its original installation.
24
          As the Energy Servers are determined not to be integral equipment, the Company
25
          determines if the leaseback is classified as a capital lease or an operating lease. The
26        Company’s managed services arrangements are classified as operating leases. As
          operating leases, the Company recognizes a portion of the net revenue, net of any
27        commitments made to the customer to cover liabilities associated with insurance, property
          taxes and/or incentives recorded as managed service liabilities, and the associated cost of
28        sale and defers the portion of net revenue and cost of sale that represents the gross profit
                                                      121                   Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                                 LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 126 of 171



            that is equal to the present value of the future minimum lease payments over the master
 1          leaseback term. For both capital and operating leasebacks, the Company records the net
 2          deferred gross profit in its consolidated balance sheet as deferred income and amortizes the
            deferred income over the leaseback term as a reduction to the leaseback rental expense
 3          included in operating leases. [Emphasis added.]

 4          468.    It is important to note that ASC 840, the authoritative accounting standard under GAAP

 5   concerning accounting for leases, is effectively divided into guidance applicable to lessees and to lessors.

 6   ASC 840-10-25 and ASC 840-40-25. The sale-leaseback accounting guidance is further divided between

 7   sale-leaseback transactions involving real estate and sale-leaseback transactions not involving real

 8   estate. ASC 840-40-25. The determination of whether equipment is “integral” in accounting for a sale-

 9   leaseback transaction does not apply to seller-lessees (such as Bloom Energy) or sale-leaseback

10   transactions not involving real estate (such as Bloom Energy’s MS transactions). Therefore, Defendants’

11   self-serving decisions of whether or not Bloom Energy’s leases with financing partners should be

12   classified as capital or operating were not based on the relevant accounting standards but on Defendants’

13   need to recognize profits on sales to financing partners.

14          469.    In addition, Defendants disregarded the fact that the 6 to 10-year length of Bloom

15   Energy’s MS leases was well in excess of the 75% of the Energy Servers’ actual useful life. In light of

16   their knowledge to the contrary, Defendants continued to represent to the world that Bloom Energy’s

17   Energy Servers had useful lives of 15 to 21 years. After all, to acknowledge that its Energy Servers had

18   a much shorter life span would have been catastrophic. Not only would it result in MS leases being

19   classified as capital leases (resulting in failed sale-leaseback accounting due to retention of substantially

20   all of the benefits and risks of ownership of Energy Servers by Bloom Energy), it would have also

21   required depreciating the Energy Servers more quickly (leading to a larger depreciation expense). Also,

22   it would have made it harder, if not impossible, for Bloom Energy to avoid recording a $2 billion loss

23   related to its Maintenance Service Agreement liabilities.

24          470.    Had the Defendants bothered to actually apply, or heed the result of applying, the relevant

25   provisions in ASC 840 to “Managed Services Agreements and similar arrangements, including the

26   events of default provisions,” they would have determined, as they did during the restatement process,

27   that Bloom Energy should have accounted for leases with its financing partners as capital leases because

28   “risks of ownership have not completely transferred to the financing party” and, therefore, its “Managed
                                       122            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 127 of 171



 1   Services Agreements and similar transactions should have been accounted for as financing transactions

 2   under lease accounting standards.” Consequently, no profit should have been recognized on sales to

 3   financing partners and “[t]he revenue for the Managed Services Agreements and similar transactions”

 4   should have been “recognized over the duration of the contract instead of upfront.”

 5          471.     Defendant Furr, was Bloom Energy’s CFO since April 2015 and was responsible for the

 6   decisions made in selecting accounting treatment for the MS transactions. Furr had 30+ years of relevant

 7   experience, held a bachelor’s degree in business administration from the University of Oklahoma, and

 8   was a Certified Public Accountant. Therefore, Furr possessed sufficient knowledge and experience to

 9   determine that Bloom Energy’s accounting for its MS transactions violated the clear GAAP provisions.

10                                             The SOX Certifications

11          472.     The Section 10(b) Defendants also repeatedly represented to investors that Bloom

12   Energy’s financial statements were adequate and that Sridhar and Furr were complying with their

13   obligations under SOX. The Section 10(b) Defendants made these representations notwithstanding the

14   fact that they knew that Bloom Energy was not properly accounting for their contingent liabilities.

15          473.     For example, the Section 10(b) Defendants represented that “the financial statements,

16   and other financial information included in this report, fairly present in all material respects the financial

17   condition, results of operations and cash flows of the registrant as of, and for, the periods presented in

18   this report.” The fact that the Section 10(b) Defendants reviewed its financial reporting is highly

19   indicative that the Section 10(b) Defendants reviewed ASC 450 and ASC 460 but purposely ignored it.

20   Accordingly, the fact that the Section 10(b) Defendants regularly reviewed Bloom Energy’s financial

21   statements and the disclosure requirements show that Defendants acted with scienter.

22          474.     In addition, the core-function of the CEO and CFO is to monitor and ensure adequate

23   financial statements of a company. Bloom Energy stated that Furr was qualified to serve as CFO due to

24   his “30+ years of experience in the technology sector” and disclosed that Furr “is an experienced

25   financial and operations executive.” Furr also “holds a Bachelor of Business Administration degree from

26   the University of Oklahoma and is a certified public accountant.” Accordingly, Furr was familiar with

27   the accounting standards, including ASC 450 and ASC 460, and knew that Bloom Energy was required

28   to disclose its contingent liabilities under ASC 450 and ASC 460.
                                        123            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 128 of 171



 1          475.    This is further evidence that the Section 10(b) Defendants knew or were deliberately

 2   reckless by failing to properly account for the contingent liabilities.

 3                                            Change in Risk Warnings

 4          476.    Further evidence that Bloom Energy knew about the fraud was the risk warning added to

 5   Bloom Energy’s Fiscal Year 2018 Form 10-K. Prior to the March 22, 2019 Form 10-K Bloom Energy

 6   hid the fact that they were not accounting for their future expenses for the Maintenance Service

 7   Agreements under GAAP. However, starting in the 2018 Form 10-K, Bloom Energy made the conscious

 8   decision to inform investors that they only accounted for its service liabilities yearly when the service

 9   contracts were renewed. This shows that the Section 10(b) Defendants knew of the service liabilities but

10   hid them from investors.

11          477.    The Section 10(b) Defendants’ knowledge of the accounting rules is highly indicative of

12   the fact that they acted with scienter when making the false and misleading statements.

13                                               Corporate Scienter

14          478.    Bloom Energy is also liable for the acts of the Section 20(a) Defendants and its employees

15   under the doctrine of respondeat superior and common law principles of agency, as all the wrongful

16   acts complained of herein were carried out within the scope of their employment with authorization.

17          479.    Similarly, the scienter of the Section 20(a) Defendants and other employees and agents

18   of Bloom Energy is imputed to Bloom Energy under respondeat superior and common law agency

19   principles.

20          H.      Loss Causation and Economic Loss

21          480.    The Section 10(b) Defendants’ materially misleading statements and omissions during

22   the Class Period resulted in Plaintiffs and the other Class members purchasing Bloom Energy’s shares

23   at artificially inflated prices, and thereby directly or proximately caused, or were a substantial

24   contributing cause, of the damages sustained by Plaintiffs and the other Class members.

25          481.    As alleged herein:

26                  a.      The market for Bloom Energy’s stock was open, well-developed and efficient at all

27                          relevant times;

28
                                       124            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 129 of 171



 1                   b.      The Section 10(b) Defendants’ above-detailed materially misleading statements

 2                           and/or material omissions had the effect of creating in the market an unrealistically

 3                           positive assessment of Bloom Energy and its prospects, thus causing Bloom

 4                           Energy’s shares to be overvalued and the market price of Bloom Energy’s shares to

 5                           be artificially inflated during the Class Period;

 6                   c.      The Section 10(b) Defendants created an unrealistically positive assessment of

 7                           Bloom Energy and its prospects by, in part, concealing risks associated with

 8                           exposure arising from Bloom Energy’s construction delays, and contingent

 9                           liabilities;

10                   d.      Plaintiffs and the other Class members purchased or otherwise acquired Bloom

11                           Energy stock relying upon the integrity of the market price for Bloom Energy shares

12                           and market information relating to Bloom Energy;

13                   e.      The risks associated with exposure arising from Bloom Energy’s construction delays

14                           and contingent liabilities began to materialize and, in turn, investors began to

15                           discover that the Section 10(b) Defendants’ public statements were materially

16                           misleading; and

17                   f.      Upon discovery of Defendants’ materially misleading statements and/or material

18                           omissions, Bloom Energy’s share price suffered severe devaluation.

19           482.    The Section 10(b) Defendants’ disclosures and/or events on the below dates resulted in

20   damages to investors caused by misrepresentations and omissions in public statements. In each instance, the

21   disclosure revealed material information related to the false statements.

22           483.    November 5, 2018. On November 5, 2018, Bloom Energy disclosed its operating results

23   for the third quarter of fiscal 2018. Bloom Energy reported only 206 “acceptances,” which was

24   materially below its guidance number of 215 to 235. During an investor conference call held after market

25   hours that same day, Furr conceded that the low rate of “acceptances” was “a result of construction

26   delays.” Accordingly, this announcement revealed to the market that Bloom Energy had been

27   experiencing construction delays that affected its Q3 acceptances and would also affect Q4 acceptances.

28   In response to the above news, the price of Bloom Energy stock declined substantially from $23.01 at
                                        125            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 130 of 171



 1   close on November 5, 2018, to $17.25 at close on November 6, 2018, a decline of 25% on unusually

 2   heavy trading volume.

 3          484.    June 21, 2019. On June 21, 2019, Bloom Energy announced that it “will deploy the latest

 4   generation of its Bloom Energy Servers at an existing 30 megawatt (MW) fuel cell project located on

 5   two sites in New Castle and Newark, Delaware.” This was confirmation of a previous article that noted

 6   that Bloom Energy had approximately $100-150 million in undisclosed contingent liabilities arising

 7   from the replacement of the Delaware servicers. While this press release was Bloom Energy’s first

 8   public mention of the Delaware replacement, this confirmed the previous articles concerns. Therefore,

 9   this information partially revealed to the market that Bloom Energy was required to replace a number

10   of Energy Servers in Delaware and would face additional undisclosed liabilities. As a result of this news,

11   Bloom Energy’s stock dropped from $12.37 at open on June 21, 2019, to close at $11.56 at close on

12   June 22, 2019, a drop of 6.5%.

13          485.    August 12, 2019. On August 12, 2019, after hours, Defendants announced in a “Letter

14   to Shareholders” filed with the SEC, Q2 Fiscal 2019 results ending June 30, 2019. Defendants also held

15   a Conference Call and issued slides included “Supplemental Financial Information” to discuss Bloom

16   Energy’s financial results. In the letter, Bloom Energy disclosed to investors that revenue was down

17   3.8% sequentially due, in part, “from the PPA II upgrade” where they replaced the Delaware servers.

18   Additionally, Bloom Energy disclosed a onetime $5.9 million charge associated with the Delaware

19   upgrade. Finally, Bloom Energy disclosed a write-off of PPA II decommissioned assets (the Delaware

20   assets) of $25,613,000, and “payments to redeemable noncontrolling interests related to the PPA II

21   [Delaware] decommissioning” of $18,690,000 for the three months ending June 30, 2019. On the

22   conference call Furr again revealed that the decrease in sequential revenue was due, in part, “from the

23   PPA II [Delaware] upgrade.” This revealed to the market the extent of liabilities from the Delaware

24   replacement project, and partially revealed to the market that Bloom Energy had hidden contingent

25   liabilities from investors relating to the replacement of its servers. As a result of this news, Bloom

26   Energy’s stock price dropped from $8.00 at close on August 12, 2019, to $4.60 at close on August 13,

27   2019 the following trading day, a decrease of 42.5% on unusually heavy trading volume.

28
                                       126            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 131 of 171



 1           486.    September 17, 2019. On September 17, 2019, prior to the market opening, Hindenburg

 2   Research published a report revealing to the market the extent of Defendants’ undisclosed contingent

 3   liabilities. Hindenburg reported in pertinent part that it “uncovered an estimated $2.2 billion in undisclosed

 4   servicing liabilities that the market has missed, even in its most recent re-valuation of Bloom [Energy]

 5   shares.” According to Hindenburg, “Bloom[ Energy]’s tricky accounting allows it to mask servicing costs

 6   and shift write-downs to other periods, thereby avoiding recognizing major recent additional losses.” These

 7   liabilities related to the performance guarantees in the Maintenance Service Agreements, and Bloom

 8   Energy’s responsibility to replace its fuel cell servers (the system itself) and the individual fuel cells that go

 9   inside the servers. Accordingly, this report fully disclosed to the market that Bloom Energy “only books

10   the next year of servicing liabilities, rather than accounting for the liabilities across the full 10-25 years

11   of the contract” and that Bloom Energy hid up to $2 billion in contingent liabilities. Hindenburg also

12   revealed to the market the true life of Bloom Energy fuel cells and that Bloom Energy’s servers produce

13   CO2 levels comparable to modern natural gas power plants. These revelations showed that Bloom

14   Energy’s prior representations into the fuel cell life and pollutants were materially false and misleading.

15   On this news, Bloom Energy’s stock price decreased from $4.19 at close on September 16, 2019, to

16   $3.31 at close on September 17, 2019, a drop of 21% on unusually high trading volume.

17           487.    February 12, 2020. On February 12, 2020, after hours, Bloom Energy filed with the SEC

18   a Form 8-K announcing that shareholders should not rely on Bloom Energy’s previously issued financial

19   statements or audit reports. This caused Bloom Energy’s stock to plummet as this revealed that Bloom

20   Energy’s previously reported financial statements and SOX certifications were materially false and

21   misleading. As a result of this news, Bloom Energy’s stock dropped from $10.46 at close on February

22   12, 2020, to open at $9.02 on February 13, 2020, a drop of 13.8% on high volume.

23           488.    February 24, 2020. On February 24, 2020, 16 Delaware State Senators wrote a letter to

24   the Department of Natural Resources and Environmental Control, and sent copies to the Governor,

25   Attorney General, and the Delaware Public Service Commission noting that Bloom Energy substantially

26   understated and misrepresented the CO2 emissions of its Bloom Energy servers. Accordingly, the above

27   representations about Bloom Energy’s efficiency and pollution were materially false and misleading.

28   As a result of this news, Bloom Energy’s stock dropped from $11.76 at close on February 24, 2020, to
                                        127            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 132 of 171



 1   close at $10.75 on February 25, 2020, a drop of 8.6% on high volume.

 2          489.    March 16, 2020. On March 16, 2020, Bloom Energy announced that it was unable to

 3   complete its Form 10-K in a timely manner and posted to its website its “Letter to Shareholders”

 4   announcing the restated financial statements for Fiscal Year 2018, Q3 2019 and Q4 2018. This was the

 5   first correction of Bloom Energy’s financial statements and showed the extent of the misstatement. This

 6   shows that the revelation caused the decline in Bloom Energy’s stock as a result of Bloom Energy’s

 7   prior misstatements. As a result of this news, Bloom Energy’s stock dropped from $5.31 at close on

 8   March 16, 2020, to close at $4.08 on March 17, 2020, a drop of 30.2% on high volume.

 9          490.    March 31, 2020. On March 31, 2020, after hours, Bloom Energy filed its 2019 Form 10-

10   K with the SEC. The 2019 Form 10-K was signed by Defendants Sridhar and Furr. In its 2019 Form 10-

11   K Bloom Energy released to investors Bloom Energy’s correct financial statements dating back to the

12   IPO. This fully revealed the extent of the Section 10(b) Defendants accounting fraud and the material

13   weaknesses in Bloom Energy’s internal controls over financial reporting. As a result of this news, Bloom

14   Energy’s stock dropped from $5.23 per share at close on March 31, 2020, to close at $4.46 per share on

15   April 1, 2020, a drop of 14.7% on high volume.

16          491.    The Section 10(b) Defendants failed to disclose to investors material information

17   concerning its contingent liabilities and accounting practices. As the Class Period progressed, investors

18   became increasingly aware of these risks that were previously undisclosed to them by the Section 10(b)

19   Defendants. As the risks surrounding Defendants’ conduct materialized during the Class Period, Bloom

20   Energy’s stock price substantially decreased. Each decline in Bloom Energy’s stock price is evidence

21   that the risks concealed by the Section 10(b) Defendants gradually materialized. The total decline in

22   Bloom Energy’s stock price is attributable to the Section 10(b) Defendants’ fraudulent and/or

23   deliberately reckless conduct pursuant to the materialization-of-the-risk doctrine.

24          I.      Presumption of Reliance: Fraud-On-The-Market

25          492.    At all relevant times, the market for Bloom Energy’s common stock was an efficient

26   market for the following reasons, among others:

27               a. Bloom Energy common stock met the requirements for listing and was listed and actively

28                  traded on the NYSE during the Class Period, a highly efficient and automated market;
                                       128            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 133 of 171



 1               b. Bloom Energy communicated with public investors via established market

 2                  communication mechanisms, including disseminations of press releases on the national

 3                  circuits of major newswire services and other wide-ranging public disclosures, such as

 4                  communications with the financial press and other similar reporting services;

 5               c. Bloom Energy was followed by several securities analysts employed by major brokerage

 6                  firms who wrote reports that were distributed to the sales force and certain customers of

 7                  their respective brokerage firms during the Class Period. Each of these reports was

 8                  publicly available and entered the public marketplace; and

 9               d. unexpected material news about Bloom Energy was reflected in and incorporated into

10                  Bloom Energy’s stock price during the Class Period.

11          493.    As a result of the foregoing, the market for Bloom Energy common stock promptly

12   digested current information regarding Bloom Energy from all publicly available sources and reflected

13   such information in Bloom Energy’s stock price. Under these circumstances, all purchasers of Bloom

14   Energy’s common stock during the Class Period suffered similar injury through their purchase of Bloom

15   Energy’s common stock at artificially inflated prices, and a presumption of reliance applies.

16          494.    Alternatively, reliance need not be proven in this action because the action involves

17   omissions and deficient disclosures. Positive proof of reliance is not a prerequisite to recovery pursuant

18   to the ruling of the U.S. Supreme Court in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

19   (1972). All that is necessary is that the facts withheld be material in the sense that a reasonable investor

20   might have considered the omitted information important in deciding whether to buy or sell the subject

21   security.

22          J.      Presumption of Reliance: Fraud Created the Market

23          495.    In the alternative, Bloom Energy’s common stock should not have been introduced into

24   the market at the time of the IPO because it was objectively unmarketable. Contrary to the information

25   represented in Bloom Energy’s Registration Statement, Bloom Energy was actual liable for over $2

26   billion in liabilities and was already experiencing construction delays. Where, as here, actors introduce

27   an otherwise unmarketable security into the market by means of fraud, they have effectively manipulated

28   the market. Accordingly, Plaintiffs and the Class are entitled to a presumption of reliance because they
                                       129            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 134 of 171



 1   relied on the integrity of the market rather than on individual fraudulent disclosures.

 2          K.       No Safe Harbor; Inapplicability of Bespeaks Caution Doctrine

 3          496.     The statutory safe harbor provided for forward-looking statements under certain

 4   circumstances does not apply to any of the material misrepresentations and omissions alleged in this

 5   Complaint.

 6          497.     To the extent certain of the statements alleged to be misleading or inaccurate may be

 7   characterized as forward-looking, they were not identified as “forward-looking statements” when made

 8   and there were no meaningful cautionary statements identifying important factors that could cause actual

 9   results to differ materially from those in the purportedly forward-looking statements.

10          498.     Defendants are also liable for any false or misleading “forward-looking statements”

11   pleaded because, at the time each “forward-looking statement” was made, the speaker knew the

12   “forward-looking statement” was false or misleading and the “forward-looking statement” was

13   authorized and/or approved by an executive officer of Bloom Energy who knew that the “forward-

14   looking statement” was false. Alternatively, none of the historic or present-tense statements made by

15   Defendants were assumptions underlying or relating to any plan, projection, or statement of future

16   economic performance, as they were not stated to be such assumptions underlying or relating to any

17   projection or statement of future economic performance when made, nor were any of the projections or

18   forecasts made by Defendants expressly related to or stated to be dependent on those historic or present-

19   tense statements when made.

20                                                 COUNT III

21                            Violation of Section 10((b) and SEC Rule 10b-5(b)

22                                    against the Section 10(b) Defendants

23          499.     Plaintiffs repeat and reallege each and every allegation contained above as if fully set

24   forth herein.

25          500.     This Count is asserted against the Section 10(b) Defendants and is based upon Section

26   10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

27          501.     During the Class Period, the Section 10(b) Defendants engaged in a plan, scheme,

28   conspiracy and course of conduct, pursuant to which they knowingly or recklessly engaged in acts,
                                       130            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 135 of 171



 1   transactions, practices and courses of business which operated as a fraud and deceit upon Plaintiffs and

 2   the other Class members; made various untrue statements of material facts and omitted to state material

 3   facts necessary in order to make the statements made, in light of the circumstances under which they

 4   were made, not misleading; and employed devices, schemes and artifices to defraud in connection with

 5   the purchase and sale of securities. Such scheme was intended to, and, throughout the Class Period, did:

 6   (i) deceive the investing public, including Plaintiffs and other Class members, as alleged herein; (ii)

 7   artificially inflate and maintain the market price of Bloom Energy’s common stock; and (iii) cause

 8   Plaintiffs and other Class members to purchase or otherwise acquire Bloom Energy’s common stock at

 9   artificially inflated prices. In furtherance of this unlawful scheme, plan, and course of conduct, the

10   Section 10(b) Defendants, and each of them, took the actions set forth herein.

11          502.    Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

12   Section 10(b) Defendants participated directly or indirectly in the preparation and/or issuance of the

13   quarterly and annual reports, SEC filings, press releases and other statements and documents described

14   above, including statements made to securities analysts and the media that were designed to influence

15   the market for Bloom Energy’s common stock. Such reports, filings, releases and statements were

16   materially false and misleading in that they failed to disclose material adverse information and

17   misrepresented the truth about Bloom Energy’s finances, accounting, and business prospects.

18          503.    By virtue of their positions at Bloom Energy, the Section 10(b) Defendants had actual

19   knowledge of the materially false and misleading statements and material omissions alleged herein and

20   intended thereby to deceive Plaintiffs and the other Class members, or, in the alternative, the Section

21   10(b) Defendants acted with reckless disregard for the truth in that they failed or refused to ascertain

22   and disclose such facts as would reveal the materially false and misleading nature of the statements

23   made, although such facts were readily available to the Section 10(b) Defendants. Said acts and

24   omissions of the Section 10(b) Defendants were committed willfully or with reckless disregard for the

25   truth. In addition, each Section 10(b) Defendants knew or recklessly disregarded that material facts were

26   being misrepresented or omitted as described above.

27          504.    Information showing that the Section 10(b) Defendants acted knowingly or with reckless

28   disregard for the truth is peculiarly within the Section 10(b) Defendants’ knowledge and control. As the
                                       131            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 136 of 171



 1   senior managers and/or directors of Bloom Energy, the Section 10(b) Defendants had knowledge of the

 2   details of Bloom Energy’s internal affairs.

 3          505.    The Section 10(b) Defendants are liable both directly and indirectly for the wrongs

 4   complained of herein. Because of their positions of control and authority, the Section 10(b) Defendants

 5   were able to and did, directly or indirectly, control the content of the statements of Bloom Energy. As

 6   officers and/or directors of a publicly-held company, the Section 10(b) Defendants had a duty to

 7   disseminate timely, accurate, and truthful information with respect to Bloom Energy’s business

 8   operations, accounting, and finances. As a result of the dissemination of the aforementioned false and

 9   misleading reports, releases and public statements, the market price of Bloom Energy’s common stock

10   was artificially inflated throughout the Class Period. In ignorance of the adverse facts concerning Bloom

11   Energy’s business, accounting, and financial condition which were concealed by the Section 10(b)

12   Defendants, Plaintiffs and the other Class members purchased or otherwise acquired Bloom Energy’s

13   common stock at artificially inflated prices and relied upon the price of the common stock, the integrity

14   of the market for the common stock and upon the statements disseminated by the Section 10(b)

15   Defendants, and were damaged thereby.

16          506.    During the Class Period, Bloom Energy’s common stock was traded on an active and

17   efficient market. Plaintiffs and the other Class members, relying on the materially false and misleading

18   statements described herein, which the Section 10(b) Defendants made, issued or caused to be

19   disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares of

20   Bloom Energy’s common stock at prices artificially inflated by the Section 10(b) Defendants’ wrongful

21   conduct. Had Plaintiffs and the other Class members known the truth, they would not have purchased

22   or otherwise acquired said common stock, or would not have purchased or otherwise acquired them at

23   the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiffs and the

24   Class, the true value of Bloom Energy’s common stock was substantially lower than the prices paid by

25   Plaintiffs and the other Class members. The market price of Bloom Energy’s common stock declined

26   sharply upon materialization of undisclosed risks and/or public disclosure of the facts alleged herein to

27   the injury of Plaintiffs and Class members.

28          507.    By reason of the conduct alleged herein, the Section 10(b) Defendants knowingly or
                                       132            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 137 of 171



 1   recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

 2   promulgated thereunder.

 3          508.    As a direct and proximate result of the Section 10(b) Defendants’ wrongful conduct,

 4   Plaintiffs and the other Class members suffered damages in connection with their respective purchases,

 5   acquisitions and sales of Bloom Energy’s common stock during the Class Period, upon the disclosure

 6   that Bloom Energy had been disseminating false and/or misleading statements and information to the

 7   investing public.

 8                                                 COUNT IV

 9                               Violation of Section 20((a) of the Exchange Act

10                                     against the Section 20(a) Defendants

11          509.    Plaintiffs repeat and reallege each and every allegation contained in the foregoing

12   paragraphs as if fully set forth herein.

13          510.    During the Class Period, the Section 20(a) Defendants participated in the operation and

14   management of Bloom Energy, and conducted and participated, directly and indirectly, in the conduct

15   of Bloom Energy’s business affairs. Because of their senior positions, they knew the adverse non-public

16   information about Bloom Energy’s misstatement of construction delays, and contingent liabilities.

17          511.    As officers and/or directors of a publicly owned company, the Section 20(a) Defendants

18   had a duty to disseminate accurate and truthful information with respect to Bloom Energy’s financial

19   condition and results of operations, and to correct promptly any public statements issued by Bloom

20   Energy which had become materially false or misleading.

21          512.    Because of their positions of control and authority as senior officers, the Section 20(a)

22   Defendants were able to, and did, control the contents of the various reports, press releases and public

23   filings which Bloom Energy disseminated in the marketplace during the Class Period concerning Bloom

24   Energy’s operations. Throughout the Class Period, the Section 20(a) Defendants exercised their power

25   and authority to cause Bloom Energy to engage in the wrongful acts complained of herein. The Section

26   20(a) Defendants therefore, were “controlling persons” of Bloom Energy within the meaning of Section

27   20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged which

28   artificially inflated the market price of Bloom Energy’s common stock.
                                        133            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 138 of 171



 1           513.    Each of the Section 20(a) Defendants, therefore, acted as a controlling person of Bloom

 2   Energy. By reason of their senior management positions and/or being directors of Bloom Energy, each

 3   of the Section 20(a) Defendants had the power to direct the actions of, and exercised the same to cause,

 4   Bloom Energy to engage in the unlawful acts and conduct complained of herein. Each of the Section

 5   20(a) Defendants exercised control over the general operations of Bloom Energy and possessed the

 6   power to control the specific activities which comprise the primary violations about which Plaintiffs and

 7   the other Class members complain.

 8           514.    By reason of the above conduct, the Section 20(a) Defendants are liable pursuant to

 9   Section 20(a) of the Exchange Act for the violations committed by Bloom Energy.

10                                     CLASS ACTION ALLEGATIONS

11           515.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil Procedure

12   23(a) and (b)(3) on behalf of a Class, consisting of all persons and entities who purchased or otherwise

13   acquired shares of Bloom Energy common stock: (i) in Bloom Energy’s IPO; and/or (ii) on the public

14   market between July 25, 2018 and September 16, 2019, inclusive, and who were damaged upon

15   revelation of the truth. Excluded from the Class are Defendants and their families, the officers, directors,

16   and affiliates of the Defendants, at all relevant times, members of their immediate families and their

17   legal representatives, heirs, successors, or assigns and any entity in which Defendants have or had a

18   controlling interest.

19           516.    The Class members are so numerous that joinder of all members is impracticable. Bloom

20   Energy’s stock is actively traded on the New York Stock Exchange under the ticker symbol “BE” and

21   millions of shares were sold in the IPO.

22           517.    As of March 16, 2020, there were 90,231,067 shares of Bloom Energy Class A common

23   stock outstanding, and 34,872,888 shares of Bloom Energy Class B common stock outstanding. Upon

24   information and belief, these shares are held by thousands, if not millions, of individuals located

25   throughout the country and possibly the world. Joinder would be highly impracticable. While the exact

26   number of Class members is unknown to Plaintiffs at this time and can only be ascertained through

27   appropriate discovery, Plaintiffs believe that there are thousands if not millions of members in the

28   proposed Class.
                                        134            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 139 of 171



 1             518.   Record owners and other Class members may be identified from records maintained by

 2   Bloom Energy or its transfer agent and may be notified of the pendency of this action by mail, using the

 3   form of notice similar to that customarily used in securities class actions.

 4             519.   Plaintiffs’ claims are typical of the claims of the Class members, as all Class members

 5   are similarly affected by defendants’ conduct in violation of federal securities law that is complained of

 6   herein.

 7             520.   Plaintiffs will fairly and adequately protect the interests of the Class members and have

 8   retained counsel competent and experienced in class and securities litigation.

 9             521.   Common questions of law and fact exist as to all Class members and predominate over

10   any questions solely affecting individual Class members. Among the questions of law and fact common

11   to the Class are:

12                    (a) whether the federal securities laws were violated by Defendants’ acts as alleged

13                       herein;

14                    (b) whether the Registration Statement contained untrue statements of material fact,

15                       omitted to state a material fact required to be stated therein, and/or omitted to state

16                       material facts necessary to make statements therein not misleading;

17                    (c) whether statements made by Defendants to the investing public during the Class

18                       Period misrepresented material facts about the business operations, financial

19                       statements, and accounting of Bloom Energy;

20                    (d) whether Defendants caused Bloom Energy to issue false and misleading statements

21                       during the Class Period; and

22                    (e) whether the Class members have sustained damages and, if so, what is the proper

23                       measure of damages.

24             522.   A class action is superior to all other available methods for the fair and efficient

25   adjudication of this controversy, since joinder of all members is impracticable. Furthermore, as the

26   damages suffered by individual Class members may be relatively small, the expense and burden of

27   individual litigation make it impossible for Class members to individually redress the wrongs done to

28   them. There will be no difficulty in the management of this action as a class action.
                                        135            Case No. 4:19-cv-02935-HSG
30
         SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                    LAWS
           Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 140 of 171



 1                                          PRAYER FOR RELIEF

 2   WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

 3          A.      Determining that the instant action may be maintained as a class action under Rule 23 of

 4   the Federal Rules of Civil Procedure, and certifying Plaintiffs as the class representatives;

 5          B.      Awarding compensatory damages in favor of Plaintiffs and the other Class members

 6   against all Defendants, jointly and severally, for all damages sustained as a result of Defendants’

 7   wrongdoing, in an amount to be proven at trial, including interest thereon;

 8          C.      Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in this

 9   action, including counsel fees and expert fees; and

10          D.      Awarding such equitable/injunctive or other relief as the Court may deem just and proper.

11                                              JURY DEMAND

12   Plaintiffs demand a trial by jury.

13

14   Dated: April 21, 2020                         Respectfully submitted,

15                                                 LEVI & KORSINSKY, LLP
16
                                                    /s/ Adam M. Apton                    .
17                                                 Adam M. Apton (SBN 316506)
                                                   Adam C. McCall (SBN 302130)
18                                                 388 Market Street, Suite 1300
                                                   San Francisco, CA 94111
19                                                 Telephone: (415) 373-1671
20                                                 Email: aapton@zlk.com
                                                   Email: amccall@zlk.com
21
                                                   Nicholas I. Porritt
22                                                 LEVI & KORSINSKY, LLP
                                                   1101 30th Street N.W., Suite 115
23
                                                   Washington, D.C. 20007
24                                                 Tel: (202) 524-4290
                                                   Email: nporritt@zlk.com
25                                                 (admitted pro hac vice)

26                                                 Lead Counsel for Plaintiffs and the Class
27
                                                   -and-
28
                                       136            Case No. 4:19-cv-02935-HSG
30
        SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                   LAWS
      Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 141 of 171



                                    Reed R. Kathrein (SBN 139394)
 1                                  Lucas Gilmore (SBN 250893)
 2                                  Danielle Smith (SBN 291237)
                                    HAGENS BERMAN SOBOL SHAPIRO LLP
 3                                  715 Hearst Avenue, Suite 202
                                    Berkeley, CA 94710
 4                                  Tel: (510) 725-3000
                                    Email: reed@hbsslaw.com
 5                                  Email: lucasg@hbsslaw.com
 6                                  Email: danielles@hbsslaw.com

 7                                  Steve W. Berman
                                    HAGENS BERMAN SOBOL SHAPIRO LLP
 8                                  1301 Second Avenue, Suite 2000
                                    Seattle, WA 98101
 9
                                    Telephone: (206) 623-7292
10                                  Email: steve@hbsslaw.com
                                    (to be admitted pro hac vice)
11
                                    Additional Counsel for Plaintiffs and the Class
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                    137            Case No. 4:19-cv-02935-HSG
30
     SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
31                                LAWS
Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 142 of 171




            EXHIBIT A
Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 143 of 171
     Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 144 of 171




                  Date of        Transaction    Quantity         Price per
                Transaction         Type                         Share
                   1/28/2019    Acquisition             25,947               *
                   2/15/2019    Bought                   2,523          11.690
                   6/24/2019    Sold                     2,677         11.3943
                   6/26/2019    Sold                     2,281         12.0501
                   7/11/2019    Sold                     7,927          12.787
                  10/22/2019    Sold                    10,400           2.765
                  10/22/2019    Sold                     5,185           2.775


* On January 28, 2019, George B. Hunt acquired 25,947 shares of Bloom Energy Class A common
stock through AEI Greentech Investments (“AEI”). In 2009, George elected to make an investment
in AEI, a fund who invested in Bloom Energy preferred stock. At the closing of the Bloom Energy
IPO these preferred shares were converted to Bloom Energy Class B shares. AEI’s sole managing
member, Spruce Direct Investment Fund, then caused AEI to convert the Class B shares to Class
A shares and distributed the Class A shares to George through his account at American Stock
Transfer & Trust Company, LLC after expiration of the lock-up period.
Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 145 of 171




            EXHIBIT B
             Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 146 of 171




                                                                                            55 Broadway, 10th Floor
                                                                                            New York, NY 10006
                                                                                            T:212-363-7500
                                                                                            F:212-363-7171
                                                                                            www.zlk.com



           CERTIFICATION OF PLAINTIFF PURSUANT TO FEDERAL SECURITIES LAWS

           I, Juan R. Rodriguez, duly certify and say, as to the claims asserted under the federal securities laws, that:

           1. I have reviewed the complaint and authorized its filing.

           2. I did not purchase the security that is the subject of this action at the direction of Plaintiff's counsel or in
order to participate in this private action.

          3. I am willing to serve as a representative party on behalf of the class, including providing testimony at
deposition and trial, if necessary.

           4. The transaction(s) in Bloom Energy Corporation which are the subject of this litigation during the class
period set forth in the complaint are set forth in the chart attached hereto.

           5. Within the last 3 years, I have not sought to serve nor have I served as a class representative in any
federal securities fraud case.

             6. I will not accept any payment for serving as a representative party on behalf of the class beyond the
Plaintiff's pro rata share of any recovery, except as ordered or approved by the court, including any award for
reasonable costs and expenses (including lost wages) directly relating to the representation of the class.

          I certify under penalty of perjury under the laws of the United States of America that the foregoing is true
and correct. Executed this 14th day of April 2020.



Signed:



 Name:                                                   Juan R. Rodriguez
      Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 147 of 171
Juan Rodriguez
Transactions in Bloom Energy Corporation (BE)

     Date of        Transaction     Quantity            Price per Share
   Transaction         Type
       9/6/2018   Bought                        1,000          28.3991
       9/6/2018   Bought                        1,000          28.5513
       9/6/2018   Bought                        1,000           28.739
       9/7/2018   Sold                          3,000          28.5387
      9/10/2018   Bought                        1,000          30.8499
      9/10/2018   Bought                        1,000           27.939
      9/10/2018   Sold                            200            29.03
      9/10/2018   Sold                            100            29.02
      9/10/2018   Sold                            700          29.0001
      9/11/2018   Bought                          985          28.1199
      9/11/2018   Bought                           15            28.03
      9/11/2018   Bought                        1,000          28.8272
      9/11/2018   Bought                        1,000          29.1699
      9/11/2018   Sold                            100            29.01
      9/11/2018   Sold                            400           29.001
      9/11/2018   Sold                            500          29.0001
      9/11/2018   Sold                          1,000          29.2801
      9/11/2018   Sold                          1,000           29.221
      9/12/2018   Sold                          1,000          31.2609
      9/13/2018   Bought                        1,000          33.1288
      9/13/2018   Bought                        1,000          33.3491
      9/13/2018   Bought                          200             33.7
      9/13/2018   Bought                          800          33.6999
      9/13/2018   Bought                          100            33.75
      9/13/2018   Bought                          400             33.7
      9/13/2018   Bought                          500          33.6599
      9/13/2018   Bought                          700           33.329
      9/13/2018   Bought                          300          33.3135
      9/13/2018   Bought                        1,000          30.9999
      9/13/2018   Bought                        1,000          31.0362
      9/13/2018   Bought                          500           30.679
      9/13/2018   Bought                          500          30.6549
      9/13/2018   Bought                        1,000          31.0789
      9/13/2018   Bought                        1,000          31.4876
      9/14/2018   Bought                        1,000          29.4499
      9/14/2018   Bought                        1,000           30.189
      9/14/2018   Sold                          1,000          30.6501
      9/14/2018   Sold                          1,000          30.6526
      9/14/2018   Bought                        1,000           29.954
      9/14/2018   Bought                        1,000          29.6099
      Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 148 of 171
Juan Rodriguez
Transactions in Bloom Energy Corporation (BE)

      9/14/2018   Sold                          1,000    29.541
      9/14/2018   Sold                          1,000    29.541
      9/14/2018   Sold                          5,000   29.8057
      9/14/2018   Bought                        5,000   29.7099
      9/17/2018   Bought                        1,000   29.5002
      9/17/2018   Bought                        1,000   29.7072
      9/17/2018   Sold                            902   30.1725
      9/17/2018   Sold                          1,098    30.167
      9/18/2018   Sold                          1,000   29.2754
      9/18/2018   Sold                          1,000   29.2701
      9/19/2018   Bought                        1,000   30.7205
      9/19/2018   Bought                        1,000   30.7491
      9/19/2018   Sold                          1,000   29.7014
      9/21/2018   Bought                        1,000    31.138
      9/26/2018   Sold                          1,000   36.0701
      9/26/2018   Sold                          4,000   36.0121
      9/26/2018   Sold                          4,801   36.1177
      9/26/2018   Sold                             70    36.116
      9/26/2018   Sold                            129   36.1112
      9/27/2018   Bought                        1,000   37.4999
      9/27/2018   Bought                        1,000   36.6881
      9/27/2018   Bought                          600   37.2979
      9/27/2018   Bought                          100     37.29
      9/27/2018   Bought                          100     37.27
      9/27/2018   Bought                          200     37.25
      9/27/2018   Bought                        1,000   37.2474
      9/27/2018   Bought                          900   37.2499
      9/27/2018   Bought                          100     37.23
      9/27/2018   Sold                            400     36.85
      9/27/2018   Sold                          4,600   36.8401
      9/27/2018   Bought                        1,000   36.8769
      9/27/2018   Bought                        1,000   36.0985
      9/27/2018   Bought                        1,000   36.0387
      9/27/2018   Bought                        1,000   35.7199
      9/27/2018   Bought                        1,000   35.6519
      9/27/2018   Bought                        1,000   34.7885
      9/27/2018   Sold                          1,000   33.9301
      9/27/2018   Sold                            100     33.85
      9/27/2018   Sold                            700   33.8226
      9/27/2018   Sold                            200   33.8201
      9/27/2018   Sold                            269    33.675
      Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 149 of 171
Juan Rodriguez
Transactions in Bloom Energy Corporation (BE)

     9/27/2018    Sold                            200    33.661
     9/27/2018    Sold                            231     33.66
     9/27/2018    Sold                            300    33.621
     9/27/2018    Sold                            400     33.48
     9/27/2018    Sold                            600   33.4701
     9/27/2018    Sold                          1,000   33.3001
     9/27/2018    Sold                          1,000   33.3201
     9/28/2018    Bought                        1,000   34.3671
     9/28/2018    Sold                          1,000    34.424
     9/28/2018    Bought                        1,000   33.8271
     9/28/2018    Bought                        1,000   33.4099
     9/28/2018    Bought                        1,000   33.4999
     10/1/2018    Bought                        1,000   33.8699
     10/1/2018    Bought                        1,000   33.2899
     10/1/2018    Bought                            6   33.6799
     10/1/2018    Bought                          500   33.6733
     10/1/2018    Bought                           33     33.66
     10/1/2018    Bought                           90     33.65
     10/1/2018    Bought                           71     33.64
     10/1/2018    Bought                          300     33.63
     10/1/2018    Sold                          1,000   32.8616
     10/1/2018    Bought                        1,000   32.2099
     10/1/2018    Bought                        1,000   32.2099
     10/1/2018    Bought                          481      32.3
     10/1/2018    Bought                          419    32.299
     10/1/2018    Bought                          100     32.28
     10/2/2018    Bought                        1,000   32.4999
     10/2/2018    Bought                        1,000   32.6999
     10/4/2018    Bought                        1,000   29.8293
     10/4/2018    Bought                        1,000   29.7399
     10/4/2018    Bought                        1,000   29.6499
     10/5/2018    Sold                          1,000   27.7333
     10/5/2018    Sold                             19     27.41
     10/5/2018    Sold                            981   27.4001
     10/5/2018    Sold                          1,000   27.3215
    10/15/2018    Sold                            200     26.36
    10/15/2018    Sold                          1,080     26.35
    10/31/2018    Sold                            930   23.7769
     11/7/2018    Sold                            500    18.035
     11/7/2018    Sold                            500   18.0116
     11/7/2018    Sold                            570   18.0116
     11/7/2018    Sold                            500   17.9824
      Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 150 of 171
Juan Rodriguez
Transactions in Bloom Energy Corporation (BE)

     11/7/2018    Sold                            504   17.9824
    11/15/2018    Sold                          1,000   16.5209
    11/15/2018    Sold                          1,000   15.4275
    11/16/2018    Bought                          100     16.49
    11/16/2018    Bought                          300     16.47
    11/16/2018    Bought                          500     16.45
    11/16/2018    Bought                          100     16.44
    11/20/2018    Sold                            611     13.56
    11/20/2018    Sold                          3,000   13.4972
    11/28/2018    Bought                          400     15.04
    11/29/2018    Bought                          995   15.8286
     12/7/2018    Bought                        1,000   15.8958
    12/10/2018    Sold                          1,000   15.8724
    12/10/2018    Sold                          1,000   15.9019
    12/10/2018    Sold                          1,000   16.4316
    12/11/2018    Bought                        1,000     16.23
    12/11/2018    Sold                          1,000   16.3314
    12/11/2018    Bought                        1,000   15.7679
    12/11/2018    Sold                          1,000   15.8514
    12/17/2018    Bought                        1,000   13.2887
    12/17/2018    Sold                            511   12.9302
    12/17/2018    Sold                            489      12.9
Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 151 of 171




            EXHIBIT C
             Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 152 of 171




                                                                                            55 Broadway, 10th Floor
                                                                                            New York, NY 10006
                                                                                            T:212-363-7500
                                                                                            F:212-363-7171
                                                                                            www.zlk.com



           CERTIFICATION OF PLAINTIFF PURSUANT TO FEDERAL SECURITIES LAWS

           I, Kurt Voutaz, duly certify and say, as to the claims asserted under the federal securities laws, that:

           1. I have reviewed the complaint and authorized its filing.

           2. I did not purchase the security that is the subject of this action at the direction of Plaintiff's counsel or in
order to participate in this private action.

          3. I am willing to serve as a representative party on behalf of the class, including providing testimony at
deposition and trial, if necessary.

           4. The transaction(s) in Bloom Energy Corporation which are the subject of this litigation during the class
period set forth in the complaint are set forth in the chart attached hereto.

           5. Within the last 3 years, I have not sought to serve nor have I served as a class representative in any
federal securities fraud case.

             6. I will not accept any payment for serving as a representative party on behalf of the class beyond the
Plaintiff's pro rata share of any recovery, except as ordered or approved by the court, including any award for
reasonable costs and expenses (including lost wages) directly relating to the representation of the class.

          I certify under penalty of perjury under the laws of the United States of America that the foregoing is true
and correct. Executed this 20 day of April 2020.



Signed:



 Name: Kurt Voutaz
IP: 67.164.194.148




                                                              1
      Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 153 of 171
Kurt Voutaz
Transactions in Bloom Energy Corporation (BE)

     Date of        Transaction     Quantity            Price per Share
   Transaction         Type
      7/27/2018   Bought                          200           23.825
      7/30/2018   Bought                          700          23.8472
      7/30/2018   Bought                          300            23.84
      7/30/2018   Bought                           50          21.6878
      9/17/2019   Sold                          1,250           3.1979
Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 154 of 171




            EXHIBIT D
Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 155 of 171
Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 156 of 171




            EXHIBIT E
DocuSign Envelope ID: 32231C9B-9B35-42CC-B614-19363CED68F6
                   Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 157 of 171




               CERTIFICATION OF PLAINTIFF PURSUANT TO FEDERAL SECURITIES LAWS

                    I, Joel White, duly certify and say, as to the claims asserted under the federal securities
            laws, that:

                     1. I have reviewed the second amended complaint and authorize its filing.

                     2. I did not purchase the security that is the subject of this action at the direction of
                        Plaintiff’s counsel in order to participate in this private action.

                     3. I am willing to serve as a representative party on behalf of the class, including
                        providing testimony at deposition and trial, if necessary.

                     4. The transactions in Bloom Energy Corporation which are the subject of this litigation
                        during the Class Period set forth in the second amended complaint are set forth in the
                        Chart attached hereto.

                     5. Within the last 3 years, I have not served as a class representative in any securities
                        case. On or about January 3, 2020, I sought to serve as lead plaintiff in the federal
                        securities fraud class action entitled Bolouri v. Bloom Energy, et al., No. 4:19-cv-
                        07259-HSG (N.D. Cal.).

                     6. I will not accept any payment for serving as a representative party on behalf of the
                        class beyond the Plaintiff’s pro rata share of any recovery, except as ordered or
                        approved by the court, including any award for reasonable costs and expenses
                        (including lost wages) directly relating to the representation of the class.

                   I declare under penalty of perjury under the laws of the United States of America that the
            foregoing is true and correct. Executed this 14th day of April, 2020.



              Signed:
                                             JOEL WHITE
DocuSign Envelope ID: 32231C9B-9B35-42CC-B614-19363CED68F6
                   Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 158 of 171


                                                    Joel White
                                                    Transactions in Bloom Energy Corporation (BE)

                                                      Date of   Transaction
                                                    Transaction    Type           Quantity     Price per Share
                                                        06/06/19   Bought                100        $10.0175
                                                        06/06/19   Bought              2,500        $10.3400
                                                        06/06/19   Bought                400        $10.0149
                                                        06/06/19   Bought                500        $10.0623
                                                        06/06/19   Bought                500        $10.2400
                                                        06/07/19   Sold                1,000        $10.2854
                                                        06/07/19   Sold                1,000        $10.2900
                                                        06/07/19   Sold                  200        $10.1761
                                                        06/07/19   Sold                2,000        $10.1700
                                                        06/07/19   Sold                2,000        $10.2830
                                                        06/07/19   Sold                  300        $10.1781
                                                        06/07/19   Bought              2,500         $9.9899
                                                        06/12/19   Bought              1,000        $10.5000
                                                        06/12/19   Bought              2,000        $10.5000
                                                        06/13/19   Sold                1,500        $10.6100
                                                        06/13/19   Sold                1,500        $10.7100
                                                        06/14/19   Sold                1,000        $11.1100
                                                        06/14/19   Sold                1,000        $11.1223
                                                        06/14/19   Sold                1,000        $11.1400
                                                        06/14/19   Sold                1,000        $11.1600
                                                        06/14/19   Sold                1,000        $11.1900
                                                        06/14/19   Sold                2,000        $11.0770
                                                        06/14/19   Bought              1,000        $10.8177
                                                        06/14/19   Bought              1,000        $10.9200
                                                        06/14/19   Bought              1,000        $10.9849
                                                        06/14/19   Bought              1,000        $11.0900
                                                        06/14/19   Bought                200        $10.8212
                                                        06/14/19   Bought              2,000        $11.1641
                                                        06/14/19   Bought                800        $10.8399
                                                        06/18/19   Bought              2,500        $11.9999
                                                        06/18/19   Bought                500        $12.0451
                                                        06/18/19   Bought                500        $12.0300
                                                        06/18/19   Sold                  500        $11.9000
                                                        06/19/19   Sold                1,800        $12.1400
                                                        06/19/19   Sold                  200        $12.1450
                                                        06/19/19   Sold                2,000        $12.1163
                                                        06/19/19   Bought              1,000        $11.7500
                                                        06/20/19   Sold                2,000        $12.4500
                                                        06/20/19   Bought              1,000        $11.9450
                                                        06/20/19   Bought              3,000        $12.0000
                                                        06/21/19   Bought              1,000        $12.2900
                                                        06/21/19   Bought              1,200        $11.7871
                                                        06/21/19   Bought              2,000        $12.0100
                                                        06/21/19   Bought                300        $11.7835
                                                        06/21/19   Bought                500        $11.7817
                                                        06/21/19   Bought              3,000        $12.0000
                                                        06/21/19   Bought              2,000        $11.9300
                                                        06/24/19   Bought              2,000        $11.4400
                                                        06/24/19   Sold                  700        $11.7600
                                                        06/26/19   Sold                  100        $11.6900
                                                        06/26/19   Sold                  100        $11.8325
                                                        06/26/19   Sold                1,000        $11.8836
                                                        06/26/19   Sold                1,400        $11.6875
                                                        06/26/19   Sold                1,500        $11.8336
                                                        06/26/19   Sold                   19        $11.8361
                                                        06/26/19   Sold                  200        $11.8310
                                                        06/26/19   Sold                2,000        $11.8000
                                                        06/26/19   Sold                2,500        $11.8000
                                                        06/26/19   Sold                  269        $11.8300
                                                        06/26/19   Sold                   31        $11.8332
                                                        06/26/19   Sold                  800        $11.8301
                                                        06/26/19   Sold                   81        $11.8347
                                                        06/26/19   Sold                2,000        $11.8700
                                                        06/26/19   Sold                1,500        $11.8000
                                                        06/26/19   Sold                  500        $11.8000
                                                        06/26/19   Sold                  200        $11.8000
                                                        06/26/19   Sold                  100        $11.7900
                                                        06/26/19   Sold                2,000        $11.8200
                                                        06/26/19   Bought              1,500        $11.6700
                                                        06/26/19   Bought              1,500        $11.6900
                                                        06/27/19   Bought              3,000        $11.8500
                                                        06/27/19   Bought              2,000        $11.8500
                                                        06/27/19   Bought              1,500        $11.6500
                                                        06/27/19   Bought              1,500        $11.6100
                                                        06/27/19   Bought              1,000        $11.5448
                                                        06/27/19   Bought              1,000        $11.9000
DocuSign Envelope ID: 32231C9B-9B35-42CC-B614-19363CED68F6
                   Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 159 of 171


                                                      06/27/19   Bought   1,000   $11.9500
                                                      06/27/19   Bought   1,500   $11.6076
                                                      06/27/19   Bought   2,000   $11.8000
                                                      06/27/19   Bought   2,000   $12.0100
                                                      06/28/19   Sold     2,000   $12.0143
                                                      06/28/19   Sold     2,000   $12.0200
                                                      06/28/19   Sold     2,000   $12.0270
                                                      06/28/19   Sold     2,500   $12.0000
                                                      06/28/19   Bought      42   $11.8500
                                                      06/28/19   Sold     2,000   $12.0200
                                                      06/28/19   Sold       100   $12.1100
                                                      06/28/19   Sold     1,900   $12.1000
                                                      06/28/19   Sold     2,000   $12.0800
                                                      06/28/19   Sold     2,000   $12.1100
                                                      07/01/19   Sold     1,000   $12.7900
                                                      07/01/19   Bought   1,000   $12.4500
                                                      07/01/19   Bought   1,000   $12.5200
                                                      07/01/19   Bought     102   $12.7000
                                                      07/01/19   Bought     200   $12.6850
                                                      07/01/19   Bought     388   $12.6625
                                                      07/01/19   Bought     618   $12.7100
                                                      07/01/19   Bought     692   $12.6600
                                                      07/01/19   Bought     958   $12.5331
                                                      07/01/19   Sold     1,000   $12.7402
                                                      07/01/19   Bought     800   $12.6200
                                                      07/01/19   Bought     100   $12.6100
                                                      07/01/19   Bought     100   $12.6000
                                                      07/01/19   Bought   3,500   $12.4500
                                                      07/02/19   Bought   1,500   $12.4100
                                                      07/02/19   Bought   1,000   $12.3500
                                                      07/02/19   Bought     900   $12.3200
                                                      07/02/19   Bought     100   $12.3100
                                                      07/02/19   Bought   3,000   $12.2700
                                                      07/02/19   Bought   1,000   $12.3400
                                                      07/02/19   Bought   1,500   $12.6400
                                                      07/02/19   Sold     1,500   $12.6303
                                                      07/02/19   Sold     1,500   $12.6361
                                                      07/02/19   Sold     1,500   $12.6440
                                                      07/02/19   Sold     1,500   $12.6451
                                                      07/02/19   Sold     2,000   $12.6300
                                                      07/02/19   Sold     2,000   $12.6400
                                                      07/02/19   Sold     2,000   $12.5500
                                                      07/02/19   Sold     1,500   $12.6200
                                                      07/02/19   Sold     2,000   $12.6300
                                                      07/02/19   Sold       500   $12.6300
                                                      07/02/19   Sold     1,500   $12.6500
                                                      07/02/19   Bought   1,000   $12.2159
                                                      07/02/19   Bought   1,000   $12.2956
                                                      07/02/19   Bought   1,000   $12.3600
                                                      07/02/19   Bought   1,500   $12.2235
                                                      07/02/19   Bought   1,500   $12.2844
                                                      07/03/19   Bought   1,000   $12.4200
                                                      07/03/19   Bought   1,000   $12.4200
                                                      07/03/19   Bought   2,500   $12.3700
                                                      07/03/19   Bought     500   $12.3800
                                                      07/03/19   Bought   2,000   $12.3800
                                                      07/03/19   Bought   1,000   $12.4200
                                                      07/03/19   Bought   1,000   $12.4600
                                                      07/03/19   Bought   1,000   $12.5000
                                                      07/03/19   Bought   2,000   $12.4000
                                                      07/03/19   Bought   2,500   $12.4000
                                                      07/03/19   Bought     500   $12.3977
                                                      07/05/19   Sold     2,500   $12.7100
                                                      07/05/19   Sold     2,500   $12.7800
                                                      07/05/19   Sold     5,000   $12.8800
                                                      07/08/19   Sold       100   $12.8511
                                                      07/08/19   Sold     1,400   $12.8500
                                                      07/08/19   Sold     1,500   $12.8100
                                                      07/08/19   Sold     1,500   $12.8400
                                                      07/08/19   Sold     1,500   $12.8736
                                                      07/08/19   Sold     2,200   $12.9164
                                                      07/08/19   Sold       300   $12.9112
                                                      07/08/19   Sold     3,000   $12.7200
                                                      07/08/19   Sold     2,599   $12.9400
                                                      07/08/19   Sold     1,462   $12.9500
                                                      07/08/19   Sold       100   $12.9500
                                                      07/08/19   Sold       300   $12.9300
                                                      07/08/19   Sold       438   $12.9300
                                                      07/08/19   Sold       200   $12.9300
                                                      07/08/19   Sold       901   $12.9000
                                                      07/08/19   Sold       100   $12.9100
DocuSign Envelope ID: 32231C9B-9B35-42CC-B614-19363CED68F6
                   Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 160 of 171


                                                      07/08/19   Sold       384   $12.9100
                                                      07/08/19   Sold       100   $12.9100
                                                      07/08/19   Sold         3   $12.9100
                                                      07/08/19   Sold        10   $12.9100
                                                      07/08/19   Sold         3   $12.9100
                                                      07/08/19   Sold       230   $12.9100
                                                      07/08/19   Sold        31   $12.9100
                                                      07/08/19   Sold       100   $12.9000
                                                      07/08/19   Sold        69   $12.9000
                                                      07/08/19   Sold       370   $12.9000
                                                      07/08/19   Sold       100   $12.9000
                                                      07/08/19   Sold     1,000   $12.9000
                                                      07/08/19   Sold       600   $12.9200
                                                      07/08/19   Sold       200   $12.9100
                                                      07/08/19   Sold       500   $12.9100
                                                      07/08/19   Sold       200   $12.9100
                                                      07/08/19   Bought     100   $12.6100
                                                      07/08/19   Bought   1,000   $12.4100
                                                      07/08/19   Bought   1,400   $12.6199
                                                      07/08/19   Bought   1,500   $12.4500
                                                      07/08/19   Bought   1,500   $12.4900
                                                      07/08/19   Bought   1,500   $12.6000
                                                      07/08/19   Bought   1,500   $12.7199
                                                      07/08/19   Bought   3,000   $12.5700
                                                      07/10/19   Sold     1,500   $13.1200
                                                      07/10/19   Bought   1,500   $13.0200
                                                      07/11/19   Bought   2,500   $13.1200
                                                      07/11/19   Bought   2,500   $13.1200
                                                      07/11/19   Bought   2,500   $13.1100
                                                      07/11/19   Bought   2,500   $13.1700
                                                      07/11/19   Bought   2,500   $13.0100
                                                      07/11/19   Bought   1,200   $12.9100
                                                      07/11/19   Bought   1,300   $12.9000
                                                      07/11/19   Bought   2,500   $12.8400
                                                      07/11/19   Bought   2,500   $13.0150
                                                      07/11/19   Bought   2,500   $13.0565
                                                      07/11/19   Bought   2,500   $13.0607
                                                      07/11/19   Bought   2,500   $13.1000
                                                      07/11/19   Bought   2,500   $13.1161
                                                      07/12/19   Sold       100   $13.0881
                                                      07/12/19   Sold     1,000   $13.0861
                                                      07/12/19   Sold     1,000   $13.1053
                                                      07/12/19   Sold     1,500   $13.0700
                                                      07/12/19   Sold     1,500   $13.0700
                                                      07/12/19   Sold     1,500   $13.0711
                                                      07/12/19   Sold     1,500   $13.0817
                                                      07/12/19   Sold     2,500   $13.1241
                                                      07/12/19   Sold     3,500   $13.0292
                                                      07/12/19   Sold       900   $13.0822
                                                      07/12/19   Sold       700   $13.0800
                                                      07/12/19   Sold       800   $13.0800
                                                      07/12/19   Sold       677   $13.0800
                                                      07/12/19   Sold       323   $13.0700
                                                      07/12/19   Sold        90   $13.0800
                                                      07/12/19   Sold        18   $13.0700
                                                      07/12/19   Sold       100   $13.0700
                                                      07/12/19   Sold       100   $13.0700
                                                      07/12/19   Sold       100   $13.0700
                                                      07/12/19   Sold       192   $13.0700
                                                      07/12/19   Sold       900   $13.0700
                                                      07/12/19   Sold     1,000   $13.1200
                                                      07/12/19   Sold       600   $13.1200
                                                      07/12/19   Sold       200   $13.1200
                                                      07/12/19   Sold     1,700   $13.1000
                                                      07/12/19   Sold     2,500   $13.0900
                                                      07/12/19   Sold     1,000   $13.1100
                                                      07/12/19   Sold     1,500   $13.0700
                                                      07/15/19   Bought   1,500   $13.0100
                                                      07/15/19   Bought   3,500   $12.9600
                                                      07/15/19   Bought   2,000   $12.9100
                                                      07/15/19   Bought   3,000   $12.9200
                                                      07/15/19   Bought   2,000   $12.7700
                                                      07/15/19   Bought   2,051   $12.5900
                                                      07/15/19   Bought     100   $12.5800
                                                      07/15/19   Bought     100   $12.5800
                                                      07/15/19   Bought     100   $12.5800
                                                      07/15/19   Bought      49   $12.5800
                                                      07/15/19   Bought      51   $12.5800
                                                      07/15/19   Bought      49   $12.5700
                                                      07/15/19   Bought     500   $12.5700
                                                      07/15/19   Bought   2,500   $12.3300
DocuSign Envelope ID: 32231C9B-9B35-42CC-B614-19363CED68F6
                   Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 161 of 171


                                                      07/15/19   Bought   2,500   $12.3333
                                                      07/15/19   Bought   2,500   $12.5499
                                                      07/15/19   Bought   2,500   $12.8000
                                                      07/15/19   Bought   2,500   $12.9100
                                                      07/18/19   Bought   1,395   $11.3750
                                                      07/18/19   Bought     300   $11.3800
                                                      07/18/19   Bought     305   $11.4001
                                                      07/18/19   Bought     448   $11.3799
                                                      07/18/19   Bought      52   $11.3950
                                                      07/24/19   Sold     1,500   $10.8941
                                                      07/26/19   Sold       100   $10.7010
                                                      07/26/19   Sold       300   $10.7001
                                                      07/26/19   Sold       600   $10.7046
                                                      08/01/19   Sold     1,000   $10.7601
                                                      08/01/19   Sold     1,000   $10.7611
                                                      08/05/19   Bought   2,000    $9.5716
                                                      08/05/19   Bought   2,000    $9.8000
                                                      08/06/19   Sold     2,000    $9.8200
                                                      08/06/19   Bought   2,000    $9.6200
                                                      08/07/19   Bought   1,000    $8.8028
                                                      08/07/19   Bought   2,000    $9.0500
                                                      08/30/19   Sold     1,500    $4.5502
                                                      09/04/19   Sold       100    $4.5234
                                                      09/04/19   Sold     1,400    $4.5238
                                                      09/05/19   Sold     1,000    $4.5338
                                                      09/05/19   Sold       200    $4.7000
                                                      09/05/19   Sold       800    $4.7001
                                                      09/06/19   Sold     1,500    $4.7400
                                                      09/06/19   Sold       200    $4.7400
                                                      09/06/19   Sold       100    $4.7400
                                                      09/06/19   Sold       394    $4.7300
                                                      09/06/19   Sold       300    $4.7300
                                                      09/06/19   Sold         6    $4.7300
                                                      09/06/19   Sold     2,500    $4.7400
                                                      09/11/19   Sold     1,500    $5.1200
                                                      09/11/19   Sold     1,000    $5.0000
                                                      09/11/19   Sold     1,000    $5.0000
                                                      09/11/19   Sold     1,500    $5.0811
                                                      09/16/19   Sold     1,000    $4.5500
                                                      09/18/19   Sold     1,500    $3.3300
                                                      09/18/19   Sold     1,500    $3.3300
                                                      09/19/19   Sold       500    $3.5200
                                                      09/19/19   Sold     1,000    $3.5500
                                                      09/19/19   Sold     1,000    $3.5085
                                                      09/19/19   Sold     1,000    $3.5300
                                                      09/19/19   Sold     1,000    $3.5600
                                                      09/19/19   Sold     1,000    $3.7400
                                                      09/19/19   Sold       500    $3.5234
                                                      09/25/19   Sold     1,000    $3.4726
                                                      09/25/19   Sold       500    $3.4755
                                                      09/25/19   Sold     1,000    $3.4200
                                                      09/25/19   Sold     1,500    $3.4300
                                                      09/27/19   Sold     2,000    $3.6000
                                                      09/27/19   Sold     1,500    $3.5900
                                                      09/27/19   Sold     2,500    $3.5900
                                                      11/11/19   Sold       200    $5.4678
                                                      11/11/19   Sold       100    $5.4679
                                                      11/11/19   Sold     1,700    $5.4611
                                                      11/11/19   Sold       400    $5.4550
                                                      11/11/19   Sold     1,300    $5.4501
                                                      11/11/19   Sold       300    $5.4500
                                                      11/11/19   Bought   1,000    $5.3700
                                                      11/11/19   Bought     100    $5.3100
                                                      11/11/19   Bought     300    $5.3000
                                                      11/11/19   Bought     100    $5.2900
                                                      11/11/19   Bought     400    $5.2899
                                                      11/11/19   Bought     100    $5.2850
                                                      11/11/19   Bought   1,000    $5.3850
                                                      11/11/19   Bought     500    $5.0560
                                                      11/11/19   Bought     500    $4.9900
                                                      11/12/19   Bought   1,400    $5.4439
                                                      11/12/19   Bought     100    $5.4400
                                                      11/12/19   Bought   1,000    $5.4334
                                                      11/12/19   Bought   1,000    $5.4550
                                                      11/12/19   Bought     100    $5.4799
                                                      11/12/19   Bought     200    $5.4796
                                                      11/12/19   Bought   1,200    $5.4750
                                                      11/12/19   Sold         1    $5.5550
                                                      11/12/19   Sold       899    $5.5542
                                                      11/12/19   Sold       100    $5.5540
                                                      11/12/19   Sold     1,000    $5.6100
DocuSign Envelope ID: 32231C9B-9B35-42CC-B614-19363CED68F6
                   Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 162 of 171


                                                      11/12/19   Sold     1,000   $5.6250
                                                      11/12/19   Sold     1,000   $5.6349
                                                      11/12/19   Sold     1,000   $5.6050
                                                      11/13/19   Sold     1,000   $5.2850
                                                      11/13/19   Sold       500   $5.3157
                                                      11/13/19   Sold       500   $5.3057
                                                      11/13/19   Bought   1,500   $5.3551
                                                      11/13/19   Bought   1,000   $5.3350
                                                      11/13/19   Bought     500   $5.3168
                                                      11/13/19   Bought   1,000   $5.3457
                                                      11/13/19   Bought     500   $5.3050
                                                      11/13/19   Bought     500   $5.2800
                                                      11/13/19   Bought   2,000   $5.2000
                                                      11/14/19   Bought   1,000   $5.0600
                                                      11/14/19   Sold       500   $5.3260
                                                      11/14/19   Sold       500   $5.4000
                                                      11/14/19   Sold       500   $5.4961
                                                      11/14/19   Sold       500   $5.4900
                                                      11/14/19   Sold       489   $5.4961
                                                      11/14/19   Sold        11   $5.4950
                                                      11/14/19   Sold       500   $5.4880
                                                      11/14/19   Sold       500   $5.5200
                                                      11/14/19   Sold       500   $5.5058
                                                      11/14/19   Sold     1,000   $5.4861
                                                      11/14/19   Sold     1,000   $5.2600
                                                      11/18/19   Sold     1,000   $6.7000
                                                      11/18/19   Sold     1,500   $6.6950
                                                      11/18/19   Bought   1,500   $6.4650
                                                      11/18/19   Bought     300   $6.4800
                                                      11/18/19   Bought     400   $6.4700
                                                      11/18/19   Bought     300   $6.4700
                                                      11/18/19   Bought   1,000   $6.6300
                                                      11/19/19   Bought     500   $6.5100
                                                      11/19/19   Bought     500   $6.4100
                                                      11/19/19   Bought     100   $6.3400
                                                      11/19/19   Bought     200   $6.3400
                                                      11/19/19   Bought     200   $6.3300
                                                      11/19/19   Bought   1,000   $6.6499
                                                      11/19/19   Bought     500   $6.4800
                                                      11/20/19   Bought     500   $6.2100
                                                      11/20/19   Bought     500   $6.2000
                                                      11/20/16   Bought     500   $6.2200
                                                      11/20/19   Sold       500   $6.2200
                                                      11/20/19   Sold       500   $6.2700
                                                      11/20/19   Sold       450   $6.2800
                                                      11/20/19   Sold        50   $6.2800
                                                      11/20/19   Sold     1,000   $6.3300
                                                      11/20/19   Sold       500   $6.3200
                                                      11/20/19   Sold     1,000   $6.3700
                                                      11/20/19   Bought     500   $6.2000
                                                      11/20/19   Bought     190   $6.2500
                                                      11/20/19   Bought     810   $6.2448
                                                      11/20/19   Bought     500   $6.2240
                                                      11/20/19   Bought     500   $6.1639
                                                      11/20/19   Bought     500   $6.2140
                                                      11/20/19   Bought     500   $6.1948
                                                      11/20/19   Sold       500   $6.2800
                                                      11/20/19   Sold       250   $6.3800
                                                      11/20/19   Sold       250   $6.3335
                                                      11/20/19   Sold     1,000   $6.3218
                                                      11/20/19   Sold     1,500   $6.4452
                                                      11/20/19   Sold       600   $6.4560
                                                      11/20/19   Sold       200   $6.4550
                                                      11/20/19   Sold       700   $6.4549
                                                      11/21/19   Sold     1,000   $6.3800
                                                      11/21/19   Bought     500   $6.2261
                                                      11/21/19   Bought     500   $6.2148
                                                      11/21/19   Bought     500   $6.2839
                                                      11/21/19   Bought     500   $6.2900
                                                      11/21/19   Bought     500   $6.2748
                                                      11/21/19   Bought   1,000   $6.2200
                                                      11/21/19   Bought     500   $6.2248
                                                      11/21/19   Bought   1,000   $6.2200
                                                      11/21/19   Bought     500   $6.1748
                                                      11/21/19   Bought     500   $6.1737
                                                      11/22/19   Sold     1,000   $6.3400
                                                      11/22/19   Sold       500   $6.3126
                                                      11/22/19   Sold       500   $6.2871
                                                      11/22/19   Sold       500   $6.2652
                                                      11/22/19   Sold       500   $6.2700
                                                      11/22/19   Sold       100   $6.2536
DocuSign Envelope ID: 32231C9B-9B35-42CC-B614-19363CED68F6
                   Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 163 of 171


                                                      11/22/19   Sold       900   $6.2472
                                                      11/22/19   Sold     1,000   $6.2752
                                                      11/25/19   Sold     1,500   $6.2800
                                                      11/25/19   Sold     1,000   $6.2952
                                                      11/25/19   Sold       300   $6.3000
                                                      11/25/19   Sold       950   $6.2900
                                                      11/25/19   Sold       300   $6.2550
                                                      11/25/19   Sold       950   $6.2549
                                                      11/25/19   Bought   2,000   $6.1600
                                                      11/25/19   Bought   1,000   $6.1623
                                                      11/25/19   Bought   1,000   $6.0900
                                                      11/25/19   Bought     400   $6.0564
                                                      11/25/19   Bought     600   $6.0550
                                                      11/26/19   Bought   1,500   $6.1900
                                                      11/26/19   Bought   1,000   $6.1885
                                                      11/26/19   Bought     200   $6.1900
                                                      11/26/19   Bought     800   $6.1899
                                                      11/26/19   Bought     300   $6.2099
                                                      11/26/19   Bought     700   $6.2044
                                                      11/26/19   Bought     400   $6.1999
                                                      11/26/19   Bought     100   $6.1950
                                                      11/26/19   Bought   3,500   $6.1500
                                                      11/26/19   Sold       500   $6.2658
                                                      11/26/19   Sold     1,000   $6.3058
                                                      11/26/19   Sold     1,000   $6.3152
                                                      11/26/19   Sold     1,000   $6.3400
                                                      11/26/19   Sold     1,000   $6.3317
                                                      11/26/19   Sold       500   $6.3252
                                                      11/26/19   Sold       500   $6.3394
                                                      11/26/19   Sold       500   $6.3352
                                                      11/26/19   Sold     1,000   $6.2849
                                                      11/26/19   Sold     1,500   $6.2824
                                                      11/27/19   Sold     1,034   $6.2800
                                                      11/27/19   Sold       966   $6.2700
                                                      11/27/19   Sold       100   $6.2950
                                                      11/27/19   Sold       600   $6.2900
                                                      11/27/19   Sold     1,300   $6.2800
                                                      11/27/19   Bought   1,500   $6.2787
                                                      11/27/19   Bought     500   $6.2761
                                                      11/27/19   Bought       5   $6.1982
                                                      11/27/19   Bought     800   $6.1970
                                                      11/27/19   Bought     100   $6.1930
                                                      11/27/19   Bought      95   $6.4900
                                                      11/27/19   Bought   1,000   $6.2148
                                                      12/02/19   Bought   1,500   $6.3798
                                                      12/02/19   Bought   1,000   $6.2888
                                                      12/02/19   Bought   1,000   $6.2969
                                                      12/02/19   Bought     500   $6.3044
                                                      12/03/19   Bought   1,000   $6.1100
                                                      12/03/19   Bought   1,000   $6.0262
                                                      12/06/19   Sold     1,000   $5.4144
                                                      12/09/19   Sold       500   $5.3445
                                                      12/09/19   Sold       500   $5.3700
                                                      12/09/19   Sold       500   $6.3759
                                                      12/09/19   Sold       400   $5.3902
                                                      12/09/19   Sold       100   $5.3901
                                                      12/09/19   Sold       500   $5.3943
                                                      12/09/19   Sold       500   $5.4000
                                                      12/09/19   Sold       500   $5.3925
                                                      12/09/19   Sold     1,500   $5.3861
                                                      12/10/19   Sold     1,000   $5.3056
                                                      12/10/19   Sold     1,000   $5.2956
                                                      12/10/19   Bought   1,000   $5.2095
                                                      12/10/19   Bought     500   $5.2344
                                                      12/10/19   Bought     500   $5.2739
                                                      12/10/19   Bought   1,500   $5.1852
                                                      12/10/19   Bought     500   $5.1795
                                                      12/10/19   Bought   1,500   $5.1582
                                                      12/10/19   Bought     500   $5.1354
                                                      12/11/19   Sold       500   $5.2753
                                                      12/11/19   Sold     2,000   $5.3300
                                                      12/11/19   Sold       500   $5.3343
                                                      12/11/19   Sold     1,000   $5.3310
                                                      12/13/19   Sold     1,500   $6.4930
                                                      12/13/19   Bought   1,500   $6.1293
                                                      12/16/19   Sold     1,000   $6.6600
                                                      12/16/19   Sold     1,000   $6.7600
                                                      12/16/19   Sold     1,000   $6.7600
                                                      12/16/19   Sold     1,000   $6.8500
                                                      12/16/19   Sold     1,000   $6.8200
                                                      12/16/19   Bought   1,000   $6.6700
DocuSign Envelope ID: 32231C9B-9B35-42CC-B614-19363CED68F6
                   Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 164 of 171


                                                      12/16/19   Bought     500   $6.6750
                                                      12/16/19   Bought     200   $6.6999
                                                      12/16/19   Bought     800   $6.6950
                                                      12/16/19   Bought   1,000   $6.6800
                                                      12/16/19   Bought     500   $6.6500
                                                      12/16/19   Bought     500   $6.6300
                                                      12/16/19   Bought     500   $6.5800
                                                      12/16/19   Bought     500   $6.4400
                                                      12/16/19   Bought     500   $6.7200
                                                      12/16/19   Bought     500   $6.6900
                                                      12/16/19   Bought     500   $6.6400
                                                      12/16/19   Bought     500   $6.6300
                                                      12/16/19   Bought   2,000   $6.7000
                                                      12/16/19   Bought     500   $6.6100
                                                      12/17/19   Bought       3   $6.5500
                                                      12/17/19   Bought     100   $6.5500
                                                      12/17/19   Bought     797   $6.5500
                                                      12/17/19   Bought     100   $6.5500
                                                      12/17/19   Bought   1,000   $6.5600
                                                      12/17/19   Bought     500   $6.7095
                                                      12/17/19   Bought   2,500   $6.5500
                                                      12/17/19   Bought   1,000   $6.5650
                                                      12/17/19   Sold       300   $6.8156
                                                      12/17/19   Sold       100   $6.8150
                                                      12/17/19   Sold       600   $6.8149
                                                      12/17/19   Sold     1,500   $6.8107
                                                      12/17/19   Sold       500   $6.6700
                                                      12/17/19   Sold     1,000   $6.7300
                                                      12/17/19   Sold     1,000   $6.8100
                                                      12/18/19   Sold       500   $6.7100
                                                      12/18/19   Sold       500   $6.7500
                                                      12/18/19   Sold     1,000   $6.7600
                                                      12/18/19   Sold     1,000   $6.8101
                                                      12/18/19   Sold     1,000   $6.8407
                                                      12/18/19   Sold       500   $6.8056
                                                      12/18/19   Sold        20   $6.8400
                                                      12/18/19   Sold       200   $6.8150
                                                      12/18/19   Sold       300   $6.8101
                                                      12/18/19   Sold       980   $6.7724
                                                      12/19/19   Bought   1,500   $7.0947
                                                      12/19/19   Bought     500   $7.0550
                                                      12/19/19   Bought   1,500   $6.9300
                                                      12/19/19   Bought   1,000   $6.9435
                                                      12/19/19   Bought     500   $6.7100
                                                      12/23/19   Sold     1,000   $6.5162
                                                      12/23/19   Sold     1,000   $6.5300
                                                      12/23/19   Sold     1,000   $6.5362
                                                      12/23/19   Sold     1,000   $6.5264
                                                      12/23/19   Sold     1,000   $6.5262
                                                      01/29/20   Bought   1,500   $8.3944
                                                      01/29/20   Bought     100   $8.2500
                                                      01/30/20   Bought     400   $8.2162
                                                      01/30/20   Bought   1,500   $8.2265
                                                      01/30/20   Sold     1,000   $8.4300
                                                      01/30/20   Sold     1,000   $8.4400
                                                      01/30/20   Sold       500   $8.2150
                                                      01/30/20   Sold       500   $8.2348
                                                      01/30/20   Sold       500   $8.2650
                                                      01/30/20   Sold       500   $8.2240
                                                      01/30/20   Sold       500   $8.2155
                                                      01/30/20   Sold     1,500   $8.2149
                                                      01/30/20   Bought     826   $8.2399
                                                      01/30/20   Bought     174   $8.2350
                                                      01/30/20   Bought   1,000   $8.1137
                                                      01/30/20   Bought     500   $8.1051
                                                      01/31/20   Bought   2,500   $8.0500
                                                      01/31/20   Bought     500   $7.7650
                                                      01/31/20   Bought     500   $7.7850
                                                      01/31/20   Bought     500   $7.7354
                                                      02/03/20   Bought   1,500   $8.0149
                                                      02/03/20   Sold       500   $8.0350
                                                      02/03/20   Sold       500   $8.0650
                                                      02/03/20   Sold       500   $8.1500
                                                      02/03/20   Sold       500   $8.1000
                                                      02/03/20   Sold     1,000   $8.1500
                                                      02/03/20   Sold     1,000   $8.1500
                                                      02/03/20   Sold     1,500   $8.1214
                                                      02/04/20   Sold       750   $9.3599
                                                      02/04/20   Sold       750   $9.3200
                                                      02/04/20   Sold       200   $9.2848
                                                      02/04/20   Sold       600   $9.2801
DocuSign Envelope ID: 32231C9B-9B35-42CC-B614-19363CED68F6
                   Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 165 of 171


                                                      02/04/20   Sold       200   $9.2700
                                                      02/04/20   Sold       200   $9.2800
                                                      02/04/20   Sold       800   $9.2700
                                                      02/04/20   Bought   1,500   $8.9898
                                                      02/04/20   Bought   1,500   $9.1100
                                                      02/04/20   Bought     500   $9.0850
                                                      02/05/20   Bought   3,000   $9.1500
                                                      02/05/20   Bought     500   $9.0700
                                                      02/05/20   Sold       500   $9.3400
                                                      02/05/20   Sold     1,000   $9.4000
                                                      02/05/20   Sold       500   $9.4550
                                                      02/05/20   Sold       300   $9.3713
                                                      02/05/20   Sold       200   $9.3696
                                                      02/05/20   Sold       500   $9.3296
                                                      02/05/20   Sold       500   $9.3534
                                                      02/06/20   Bought   1,139   $9.3700
                                                      02/07/20   Sold     1,500   $9.8500
                                                      02/07/20   Bought     361   $9.4100
                                                      02/12/20   Bought   1,000   $9.2500
                                                      02/12/20   Bought   1,500   $8.5000
Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 166 of 171




             EXHIBIT F
DocuSign Envelope ID: 7BD30A2A-3BD0-457D-9841-8188C353361F
                    Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 167 of 171




              &(57,),&$7,212)3/$,17,))38568$1772)('(5$/6(&85,7,(6/$:6
                                                                
                   ,$QGUHZ$XVWLQGXO\FHUWLI\DQGVD\DVWRWKHFODLPVDVVHUWHGXQGHUWKHIHGHUDO
            VHFXULWLHVODZVWKDW
            
                     ,KDYHUHYLHZHGWKHVHFRQGDPHQGHGFRPSODLQWDQGDXWKRUL]HLWVILOLQJ
                    
                     ,GLGQRWSXUFKDVHWKHVHFXULW\WKDWLVWKHVXEMHFWRIWKLVDFWLRQDWWKHGLUHFWLRQRI
                        3ODLQWLII¶VFRXQVHOLQRUGHUWRSDUWLFLSDWHLQWKLVSULYDWHDFWLRQ
                    
                     ,DPZLOOLQJWRVHUYHDVDUHSUHVHQWDWLYHSDUW\RQEHKDOIRIWKHFODVVLQFOXGLQJ
                        SURYLGLQJWHVWLPRQ\DWGHSRVLWLRQDQGWULDOLIQHFHVVDU\
                    
                     7KHWUDQVDFWLRQVLQ%ORRP(QHUJ\&RUSRUDWLRQZKLFKDUHWKHVXEMHFWRIWKLVOLWLJDWLRQ
                        GXULQJWKH&ODVV3HULRGVHWIRUWKLQWKHVHFRQGDPHQGHGFRPSODLQWDUHVHWIRUWKLQWKH
                        &KDUWDWWDFKHGKHUHWR
                    
                     :LWKLQWKHODVW\HDUV,KDYHQRWVHUYHGQRUVRXJKWWRVHUYHDVDFODVVUHSUHVHQWDWLYH
                        LQDQ\VHFXULWLHVFDVH
                    
                     ,ZLOOQRWDFFHSWDQ\SD\PHQWIRUVHUYLQJDVDUHSUHVHQWDWLYHSDUW\RQEHKDOIRIWKH
                        FODVVEH\RQGWKH3ODLQWLII¶VSURUDWDVKDUHRIDQ\UHFRYHU\H[FHSWDVRUGHUHGRU
                        DSSURYHGE\WKHFRXUWLQFOXGLQJDQ\DZDUGIRUUHDVRQDEOHFRVWVDQGH[SHQVHV
                         LQFOXGLQJORVWZDJHV GLUHFWO\UHODWLQJWRWKHUHSUHVHQWDWLRQRIWKHFODVV
                    
                    ,GHFODUHXQGHUSHQDOW\RISHUMXU\XQGHUWKHODZVRIWKH8QLWHG6WDWHVRI$PHULFDWKDWWKH
            IRUHJRLQJLVWUXHDQGFRUUHFW([HFXWHGWKLVWKGD\RI$SULO
                    
                    
                6LJQHG 
                                         $1'5(:$867,1
            
DocuSign Envelope ID: 7BD30A2A-3BD0-457D-9841-8188C353361F
                   Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 168 of 171


                                                    $QGUHZ$XVWLQ
                                                    7UDQVDFWLRQVLQ%ORRP(QHUJ\&RUSRUDWLRQ %(

                                                      'DWHRI  7UDQVDFWLRQ
                                                    7UDQVDFWLRQ    7\SH           4XDQWLW\         3ULFHSHU6KDUH
                                                         %RXJKW                 
Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 169 of 171




            EXHIBIT G
DocuSign Envelope ID: 1CE39253-92D3-4E89-8F62-2B39BBFD77F7
                    Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 170 of 171




              &(57,),&$7,212)3/$,17,))38568$1772)('(5$/6(&85,7,(6/$:6
                                                                
                   ,5\DQ)LVKPDQGXO\FHUWLI\DQGVD\DVWRWKHFODLPVDVVHUWHGXQGHUWKHIHGHUDO
            VHFXULWLHVODZVWKDW
            
                     ,KDYHUHYLHZHGWKHVHFRQGDPHQGHGFRPSODLQWDQGDXWKRUL]HLWVILOLQJ
                    
                     ,GLGQRWSXUFKDVHWKHVHFXULW\WKDWLVWKHVXEMHFWRIWKLVDFWLRQDWWKHGLUHFWLRQRI
                        3ODLQWLII¶VFRXQVHOLQRUGHUWRSDUWLFLSDWHLQWKLVSULYDWHDFWLRQ
                    
                     ,DPZLOOLQJWRVHUYHDVDUHSUHVHQWDWLYHSDUW\RQEHKDOIRIWKHFODVVLQFOXGLQJ
                        SURYLGLQJWHVWLPRQ\DWGHSRVLWLRQDQGWULDOLIQHFHVVDU\
                    
                     7KHWUDQVDFWLRQVLQ%ORRP(QHUJ\&RUSRUDWLRQZKLFKDUHWKHVXEMHFWRIWKLVOLWLJDWLRQ
                        GXULQJWKH&ODVV3HULRGVHWIRUWKLQWKHVHFRQGDPHQGHGFRPSODLQWDUHVHWIRUWKLQWKH
                        &KDUWDWWDFKHGKHUHWR
                    
                     :LWKLQWKHODVW\HDUV,KDYHQRWVHUYHGQRUVRXJKWWRVHUYHDVDFODVVUHSUHVHQWDWLYH
                        LQDQ\VHFXULWLHVFDVH
                    
                     ,ZLOOQRWDFFHSWDQ\SD\PHQWIRUVHUYLQJDVDUHSUHVHQWDWLYHSDUW\RQEHKDOIRIWKH
                        FODVVEH\RQGWKH3ODLQWLII¶VSURUDWDVKDUHRIDQ\UHFRYHU\H[FHSWDVRUGHUHGRU
                        DSSURYHGE\WKHFRXUWLQFOXGLQJDQ\DZDUGIRUUHDVRQDEOHFRVWVDQGH[SHQVHV
                         LQFOXGLQJORVWZDJHV GLUHFWO\UHODWLQJWRWKHUHSUHVHQWDWLRQRIWKHFODVV
                    
                    ,GHFODUHXQGHUSHQDOW\RISHUMXU\XQGHUWKHODZVRIWKH8QLWHG6WDWHVRI$PHULFDWKDWWKH
            IRUHJRLQJLVWUXHDQGFRUUHFW([HFXWHGWKLVWKGD\RI$SULO
                    
                    
                6LJQHG 
                                          5<$1),6+0$1
            
DocuSign Envelope ID: 1CE39253-92D3-4E89-8F62-2B39BBFD77F7
                   Case 4:19-cv-02935-HSG Document 113 Filed 04/21/20 Page 171 of 171


                                                    5\DQ)LVKPDQ
                                                    7UDQVDFWLRQVLQ%ORRP(QHUJ\&RUSRUDWLRQ %(

                                                      'DWHRI  7UDQVDFWLRQ
                                                    7UDQVDFWLRQ    7\SH           4XDQWLW\       3ULFHSHU6KDUH
                                                         %RXJKW                 
